Exhibit 10.1

EXECUTION VERSION

 

 

US$2,300,000,000

SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

 

 

dated as of

April 8, 2019

among

TEVA PHARMACEUTICAL INDUSTRIES LIMITED,

TEVA PHARMACEUTICALS USA, INC.,

TEVA PHARMACEUTICAL FINANCE NETHERLANDS II B.V.

and

TEVA PHARMACEUTICAL FINANCE NETHERLANDS III B.V.,

as Borrowers,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED

ACTIVITY COMPANY AND HSBC BANK PLC,

as Coordinating Bookrunners & Mandated Lead Arrangers,

BARCLAYS BANK PLC, BNP PARIBAS DUBLIN BRANCH, CITIBANK, N.A., LONDON BRANCH,
CREDIT SUISSE LOAN FUNDING LLC, GOLDMAN SACHS BANK USA, JPMORGAN CHASE BANK,
N.A., MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., MUFG BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION AND PNC BANK NATIONAL ASSOCIATION,

as Bookrunner & Mandated Lead Arrangers,

and

BANCA IMI,

as Lead Arranger

 

LOGO [g728714page8.jpg]

Baker & McKenzie LLP

100 New Bridge Street

London EC4V 6JA

United Kingdom

www.bakermckenzie.com



--------------------------------------------------------------------------------

Table of contents

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1  

Section 1.01

  Defined Terms      1  

Section 1.02

  Terms Generally      27  

Section 1.03

  Accounting Terms; GAAP      28  

Section 1.04

  Resolution of Drafting Ambiguities      29  

ARTICLE 2 THE CREDITS

     29  

Section 2.01

  Commitments      29  

Section 2.02

  Loans      29  

Section 2.03

  Requests for Loans      30  

Section 2.04

  Funding of Loans      31  

Section 2.05

  Interest Elections      32  

Section 2.06

  Termination and Reduction of Commitments      33  

Section 2.07

  Repayment of Loans; Evidence of Debt      34  

Section 2.08

  Prepayment of Loans      36  

Section 2.09

  Fees      37  

Section 2.10

  Interest      38  

Section 2.11

  Alternate Rate of Interest      40  

Section 2.12

  Increased Costs      41  

Section 2.13

  Illegality      42  

Section 2.14

  Break Funding Payments      43  

Section 2.15

  Taxes      44  

Section 2.16

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      48  

Section 2.17

  Mitigation Obligations; Replacement of Lenders      50  

Section 2.18

  Swingline Loans      52  

Section 2.19

  Letters of Credit      54  

Section 2.20

  Defaulting Lenders      60  

Section 2.21

  Joint and Several Liability of Borrowers      63  

Section 2.22

  Successor LIBOR      65  

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     66  

Section 3.01

  Organization; Powers      66  

Section 3.02

  Authorization; Enforceability      67  

 

i



--------------------------------------------------------------------------------

Section 3.03

  Approvals; No Conflicts      67  

Section 3.04

  Financial Condition; No Material Adverse Change      67  

Section 3.05

  Litigation      68  

Section 3.06

  Environmental Matters      68  

Section 3.07

  Disclosure      68  

Section 3.08

  Solvency      68  

Section 3.09

  ERISA      68  

Section 3.10

  Investment Company Status      68  

Section 3.11

  Margin Securities      69  

Section 3.12

  Properties      69  

Section 3.13

  Compliance with Laws and Agreements      69  

Section 3.14

  Sanctions; Anti-Corruption Laws      69  

Section 3.15

  FATF      70  

Section 3.16

  Taxes      70  

Section 3.17

  Pari Passu Ranking      70  

Section 3.18

  Permits, Etc.      70  

Section 3.19

  Insurance      70  

Section 3.20

  No Filing or Stamp Tax      70  

Section 3.21

  No Loan Parties are EEA Financial Institutions      71  

ARTICLE 4 CONDITIONS

     71  

Section 4.01

  Effective Date      71  

Section 4.02

  Each Credit Event      72  

ARTICLE 5 AFFIRMATIVE COVENANTS

     73  

Section 5.01

  Financial Statements and Other Information      73  

Section 5.02

  Notices of Material Events      74  

Section 5.03

  Existence; Conduct of Business      75  

Section 5.04

  Payment of Taxes      75  

Section 5.05

  Maintenance of Properties; Insurance      75  

Section 5.06

  Books and Records; Inspection Rights      75  

Section 5.07

  Compliance with Laws      76  

Section 5.08

  Use of Proceeds      76  

Section 5.09

  Environmental Laws, Etc.      76  

 

ii



--------------------------------------------------------------------------------

Section 5.10

  Ratings      76  

Section 5.11

  Sanctions; Anti-Corruption Laws      76  

ARTICLE 6 NEGATIVE COVENANTS

     76  

Section 6.01

  Fundamental Changes and Asset Sales      77  

Section 6.02

  Fiscal Year and Accounting      78  

Section 6.03

  Negative Pledge      78  

Section 6.04

  Financial Covenants      80  

Section 6.05

  Capital Markets Indebtedness      81  

Section 6.06

  Sanctions; Anti-Corruption Laws; Use of Proceeds      82  

Section 6.07

  FATF      82  

ARTICLE 7 EVENTS OF DEFAULT

     82  

Section 7.01

  Events of Default      82  

ARTICLE 8 THE ADMINISTRATIVE AGENT

     85  

Section 8.01

  Appointment and Authority      85  

Section 8.02

  Administrative Agent Individually      85  

Section 8.03

  Duties of Administrative Agent; Exculpatory Provisions      86  

Section 8.04

  Reliance by Administrative Agent, Etc.      87  

Section 8.05

  Delegation of Duties      88  

Section 8.06

  Resignation of Administrative Agent      89  

Section 8.07

  Non-Reliance on Administrative Agent and Other Lender Parties      90  

Section 8.08

  Trust Indenture Act      91  

Section 8.09

  Certain Titles      91  

Section 8.10

  Administrative Agent May File Proofs of Claim      91  

ARTICLE 9 GUARANTY

     92  

Section 9.01

  Guaranty      92  

Section 9.02

  Guaranty Absolute      92  

Section 9.03

  Waivers and Acknowledgments      93  

Section 9.04

  Subrogation      94  

Section 9.05

  Subordination      94  

Section 9.06

  Continuing Guaranty      95  

ARTICLE 10 ADDITIONAL BORROWERS & LOAN PARTIES AGENT

     95  

Section 10.01

  Additional Borrowers      95  

 

iii



--------------------------------------------------------------------------------

Section 10.02

  Resignation of a Borrower      96  

Section 10.03

  Loan Parties Agent      96  

ARTICLE 11 MISCELLANEOUS

     97  

Section 11.01

  Notices      97  

Section 11.02

  Posting of Approved Electronic Communications      99  

Section 11.03

  Waivers; Amendments      100  

Section 11.04

  Expenses; Indemnity; Damage Waiver      102  

Section 11.05

  Successors and Assigns      104  

Section 11.06

  Survival      110  

Section 11.07

  Counterparts; Integration; Effectiveness      110  

Section 11.08

  Severability      110  

Section 11.09

  Right of Setoff      111  

Section 11.10

  Governing Law; Jurisdiction; Consent to Service of Process      111  

Section 11.11

  WAIVER OF JURY TRIAL      112  

Section 11.12

  Headings      112  

Section 11.13

  Confidentiality      113  

Section 11.14

  Treatment of Information      114  

Section 11.15

  Interest Rate Limitation      116  

Section 11.16

  No Waiver; Remedies      116  

Section 11.17

  EU Blocking Regulations      116  

Section 11.18

  USA Patriot Act Notice; “Know Your Customer”      116  

Section 11.19

  Dollar Equivalent Calculations      117  

Section 11.20

  Judgment Currency      117  

Section 11.21

  Special Provisions Relating to Euros      118  

Section 11.22

  No Fiduciary Duty      119  

Section 11.23

  Lenders as Swiss Qualifying Banks and Swiss Non-Qualifying Banks; Borrowers as
Swiss Loan Parties      119  

Section 11.24

  Representation of each Dutch Borrower      120  

Section 11.25

  EU Bail-In      120  

Section 11.26

  Electronic Execution of Assignments and Certain Other Documents.      120  

 

iv



--------------------------------------------------------------------------------

SCHEDULES and ANNEXES

Annex 1

Rate Table

Tranche A

Tranche B

Schedule 1

[Reserved]

Schedule 2.01 - Commitments

Part A - Tranche A Revolving Commitments

Part B - Tranche B Revolving Commitments

Schedule 3.18 - Stamp Taxes

Schedule 6.03 - Existing Liens

Schedule 11.22 - Swiss Qualifying Banks or Swiss Non-Qualifying Banks

Exhibit A.

Form of Assignment and Assumption

Exhibit B.

Part A - Form of Loan Notice

Part B - Form of Swingline Loan Notice

Part C - Form of Notice of Loan Prepayment

Exhibit C.

Form of Interest Election Request

Exhibit D.

Form of Compliance Certificate

Exhibit E.

Form of Revolving Loan Note

Exhibit F.

Form of Swingline Loan Note

Exhibit G.

Form of Solvency Certificate

Exhibit H.

Form of LC Request

Exhibit I.

Form of Borrower Accession Notice

Exhibit J.

Forms of Extension Notices

Part A - Form of Extension Request Notice

Part B - Form of Extension Request Acceptance Notice

Exhibit K.

Forms of U.S. Tax Compliance Certificates

Part A - Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Part B - Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

 

v



--------------------------------------------------------------------------------

Part C - Form of U.S. Tax Compliance Certificate (For Foreign Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)

Part D - Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

vi



--------------------------------------------------------------------------------

SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

This Senior Unsecured Revolving Credit Agreement (this “Agreement” or “Credit
Agreement”), dated as of April 8, 2019 is among TEVA PHARMACEUTICAL INDUSTRIES
LIMITED, an Israeli company registered under no 52-0013-954, the registered
address of which is at Har Hozvim, Jerusalem, Israel (the “Company” or
“Parent”), TEVA PHARMACEUTICALS USA, INC., a Delaware corporation, the principal
office of which is at 1090 Horsham Road, North Wales, Pennsylvania, United
States of America (“Teva USA” or the “US Borrower”), TEVA PHARMACEUTICAL FINANCE
NETHERLANDS II B.V., a besloten vennootschap incorporated under the laws of the
Netherlands, with its official seat (statutaire zetel) in Amsterdam, the
Netherlands and the registered address of which is Piet Heinkade 107, 1019GM
Amsterdam, registered with the Dutch trade register under number 853879196 (the
“Dutch II Borrower”), TEVA PHARMACEUTICAL FINANCE NETHERLANDS III B.V., a
besloten vennootschap incorporated under the laws of the Netherlands, with its
official seat (statutaire zetel) in Amsterdam, the Netherlands and the
registered address of which is Piet Heinkade 107, 1019GM Amsterdam, registered
with the Dutch trade register under number 855546876 (the “Dutch III Borrower”
and, together with the Dutch II Borrower, the “Dutch Borrowers” and each a
“Dutch Borrower”), the Additional Borrowers party hereto from time to time, BANK
OF AMERICA, N.A., (the “Administrative Agent”), and the Lenders (as defined
below).

The parties hereto agree as follows:

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms

As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan, refers to a Loan which bears interest
at a rate determined by reference to the Alternate Base Rate.

“Additional Borrower” means a Swiss Additional Borrower or any wholly-owned
Subsidiary that becomes a Borrower under this Agreement in accordance with
Section 10.01.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency” means each of Moody’s and S&P.

“Agent’s Group” has the meaning specified in Section 8.02(b).

“Aggregate Commitments” means, with respect to any Tranche, the aggregate amount
of all of the Lenders’ Commitments under such Tranche.

“Agreement” has the meaning specified in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Eurocurrency Rate for a
one-month Interest Period on such day plus 1%; provided that if the Alternate
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the one-month Eurocurrency Rate,
respectively.

 

1



--------------------------------------------------------------------------------

“Alternate Currency Loans” means Loans denominated in Euros.

“Anti-Corruption Laws” means each of the United States Foreign Corrupt Practices
Act of 1977, the Israeli Penal Code, 1977 and the U.K. Bribery Act 2010, each as
amended and including all regulations thereunder, and all other similar
anti-corruption regulations or legislation in other jurisdictions applicable to
the Parent or its Subsidiaries.

“Anti-Money Laundering Laws” means all applicable money laundering statutes and
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, which in each case are issued, administered or
enforced by any Governmental Authority in any jurisdiction applicable to the
Parent or its Subsidiaries, including, without limitation, the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“Applicable Commitment Fee” means, with respect to each Tranche, for any day
with respect to the undrawn Commitment of such applicable Tranche, the
percentages per annum specified in the Rate Table in Annex I hereto in the
applicable “Applicable Commitment Fee” row for such Tranche based on the then
applicable Rating.

“Applicable Margin” means, with respect to each Type of Loan of any Tranche, for
any day with respect to any Loan of such applicable Type and Tranche, the
percentages per annum specified in the Rate Table in Annex I hereto in the
applicable “Applicable Margin” row for such Type and such Tranche based on the
then applicable Rating.

“Applicable Percentage” means, with respect to any Lender under any Tranche, the
percentage of the total Aggregate Commitments of all Lenders under such Tranche
represented by such Lender’s Commitments under such Tranche. If the Aggregate
Commitments of any Tranche have terminated or expired, the Applicable
Percentages shall be determined based upon the applicable Commitments of such
Tranche most recently in effect, giving effect to any assignments.

“Approved Currency” means each of dollars and Euro.

“Approved Electronic Communications” means each Communication that the Parent is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by the Parent to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new Loan,
(ii) any notice pursuant to Section 2.08 and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Event of Default and
(iv) any notice, demand, communication, information, document and other material
required to be delivered to satisfy any of the conditions set forth in Article 4
or any other condition to any Loan or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 11.02.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger Party” means each of the Coordinating Bookrunners & Mandated Lead
Arrangers, Bookrunners & Mandated Lead Arrangers and Lead Arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Parent.

“Availability Period” means, in respect of any Tranche, the period from and
including the Effective Date to but excluding the earlier of seven calendar days
(or if not a Business Day, the immediately preceding Business Day) prior to the
applicable Maturity Date and the date of termination of the Revolving
Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” has the meaning set forth in Section 7.01(g).

“Basel III” means “Basel III: A Global Regulatory Framework for More Resilient
Banks and Banking Systems”, “Basel III: International Framework for Liquidity
Risk Measurement, Standards and Monitoring” and “Guidance for National
Authorities Operating the Countercyclical Capital Buffer” published by the Basel
Committee on 16 December 2010, each as amended, supplemental or restated, the
“Global systemically important banks: assessment methodology and the additional
loss absorbency requirement – Rules text” published by the Basel Committee on
Banking Supervision in November 2011, as amended, supplemented or restated, and
any other finalised form of further guidance, directives or standards published
by the Basel Committee or other relevant committee, agency, authority or central
bank that addresses such proposals.

“Basel Committee” means the Basel Committee on Banking Supervision.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Bookrunners & Mandated Lead Arrangers” has the meaning set forth on the cover
hereof.

“Borrower” or “Borrowers” means each or any of the Parent and each Subsidiary
Borrower.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Amsterdam, Zurich (only to the extent
relating to a matter involving a Swiss Borrower) or London are authorized or
required by law to remain closed; provided that, if such day relates to any
interest rate settings as to any Alternate Currency Loan, any fundings,
disbursements, settlements and payments in Euro in respect of any Alternate
Currency Loan, or any other dealings in Euro to be carried out pursuant to this
Agreement in respect of any Alternate Currency Loan, the term “Business Day”
shall also exclude any day on which TARGET is not operating or open for the
settlement of payments in Euro (as determined by the Administrative Agent).

“Capital Markets Indebtedness” means any third party Indebtedness for borrowed
money consisting of bonds, debentures, notes or other debt securities that are
traded on a public market or broadly syndicated loans or other commercial bank
credit facilities.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, adoption or application thereof by any
Governmental Authority or (c) the making or issuance of, and compliance by the
relevant Lender with, any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority. Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines, requirements and directives
promulgated thereunder or issued in connection therewith, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” shall be deemed to occur upon the occurrence of any one or
more of the following:

 

  (a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
35% or more of the voting power or economic interests of the Parent,

 

  (b)

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent ceases to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or

 

  (c)

the Parent shall cease to directly or indirectly beneficially own and control
100% of the equity interests in any one or more of the Subsidiary Borrowers
(provided that, for the avoidance of doubt, the provisions of this clause
(c) shall not apply to any Subsidiary Borrower that has been or will
contemporaneously be released as a Borrower in accordance with Section 10.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender under any Tranche, such Lender’s
Revolving Commitment under such Tranche, as the context requires, as applicable
(which shall include such Lender’s commitment with respect to Swingline Loans,
if any).

“Commitment Fees” has the meaning specified in Section 2.09(a).

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, or the transactions contemplated by this Agreement or the
other Loan Documents.

“Company” has the meaning specified in the preamble hereto.

“Consolidated Cash and Cash Equivalents” means (without duplication), with
respect to any Person, the:

 

  (a)

cash on hand or on deposit with any bank of such Person; plus

 

  (b)

all other assets held by such Person that should be classified as “cash
equivalents” in accordance with GAAP,

included in the cash and cash equivalents accounts listed on the consolidated
balance sheet of the Parent and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP (excluding any such cash or cash equivalents
subject to an Encumbrance, other than non-consensual Permitted Encumbrances).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Coordinating Bookrunners & Mandated Lead Arrangers” has the meaning set forth
on the cover hereof.

“Credit Exposure” means, with respect to any Lender under any Tranche at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans under such Tranche, as applicable, at such time, expressed as the Dollar
Equivalent of any Loan denominated in Euro, and its LC Exposure and Swingline
Exposure at such time, in each case under such relevant Tranche, as applicable.

“Credit Extension” means, as the context may require, (i) the making of a Loan
by a Lender, (ii) the issuance of any Letter of Credit, or the extension,
amendment or renewal of any existing Letter of Credit, by an Issuing Bank, or
(iii) the making of a Swingline Loan by a Swingline Lender.

“Creditworthy Entity” has the meaning set forth in Section 11.05(b).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which would (with the expiry of a grace period, the giving of notice, the making
of any determination under the Loan Documents or any combination of any of the
foregoing), unless cured or waived, become an Event of Default.

 

5



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.20(e), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the applicable Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable failure, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including with respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the applicable Borrower or the Administrative Agent or any
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable failure, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the applicable Borrower, to confirm in writing to the Administrative
Agent and the applicable Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the applicable Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(e)) upon delivery of written notice of such determination to the
applicable Borrower, any Issuing Bank, the Swingline Lender and each Lender.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Determination Date” means, with respect to any Letter of Credit, (i) the most
recent date upon which one of the following shall have occurred: (x) the date of
issuance of such Letter of Credit, (y) the date on which any Issuing Bank was or
is, as applicable, required to deliver a notice of non-renewal with respect to
such Letter of Credit, and (z) the first Business Day of each month, commencing
on the first Business Day following the issuance of such Letter of Credit; and
(ii) such other date determined by the Administrative Agent in its sole
discretion.

 

6



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euro, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the Issuing Bank, as the case may be, at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with Euros.

“Dollar Loans” means Loans denominated in dollars.

“Dollars,” “dollars,” “$” or “US$” refers to lawful money of the United States
of America.

“Dutch Attorney-in-Fact” shall have the meaning assigned to such term in
Section 11.24.

“Dutch Borrower” shall have the meaning assigned to such term in the preamble
hereto, together with its permitted successors and assigns.

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

“Dutch Insolvency Event” means any bankruptcy (faillissement), (preliminary)
suspension of payments ((voorlopige) surseance van betaling), administration
(onderbewindstelling), dissolution (ontbinding), a Dutch Borrower having filed a
notice under Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990).

“EBITDA” means, for any Test Period, the consolidated income before income taxes
of the Parent and its Subsidiaries for such Test Period, determined on a
consolidated basis in accordance with GAAP:

 

  (a)

adding thereto (without duplication) the income before income taxes of any
Subsidiary or business or assets acquired during that Test Period for the part
of that Test Period when it is not a Subsidiary and/or the business or assets
were not owned by the Parent or its Subsidiaries, but

 

  (b)

excluding the income before income taxes attributable to any Subsidiary or to
any business or assets sold during the Test Period,

 

  (c)

all as adjusted by the following to the extent they occur during the Test Period
(without duplication):

 

  (i)

adding back Net Interest Payable;

 

  (ii)

excluding from such income before taxes any extraordinary, unusual or
non-recurring expense or loss (including any extraordinary litigation or claim
settlement charges or expenses) or gain (together with the tax consequences of
such expense or loss or gain, as the case may be), recorded or recognized by the
Parent or any Subsidiary during such Test Period;

 

  (iii)

excluding any amount attributed to minority interests to the extent reflected in
income before income taxes;

 

  (iv)

adding back depreciation and amortization expenses;

 

7



--------------------------------------------------------------------------------

  (v)

adding back any non-cash restructuring and non-cash integration costs incurred
in respect of restructurings, plant closings, headcount reductions, cost
reductions or any other similar action (including, without limitation, with
respect to any acquisition) and any other non-cash charges and expenses of the
Parent or its Subsidiaries reducing such consolidated income (including, without
limitation, compensation expenses realized for the grants of performance shares,
stock options, stock purchase rights or other rights to officers, directors and
employees of the Parent or any Subsidiary) (but excluding any non-cash charge,
expense or loss that results in an accrual of a reserve for cash charges in any
future period and any non-cash charge, expense or loss relating to write-offs,
write-downs or reserves with respect to accounts or inventory);

 

  (vi)

adding back any write-off of deferred financing costs in connection with the
prepayment or repurchase of Indebtedness prior to the maturity thereof;

 

  (vii)

adding back any fees, costs and expenses incurred by the Parent or any
Subsidiary in connection with the making of any acquisition (including, without
limitation, any severance or restructuring costs or expenses, whether or not
payable in cash, related to such acquisition), the incurrence of Indebtedness or
the issuance of capital stock, whether or not the applicable transaction is
consummated;

 

  (viii)

adding back any fees, costs and expenses in connection with the negotiation,
execution and/or original syndication of this Agreement;

 

  (ix)

adding back any acquisition related costs, restructuring reserves, adjustments
to acquired contingent liabilities and assets, adjustments made for earn-outs
and other forms of contingent consideration and adjustments made to acquisition
related deferred tax asset and income tax reserves incurred by the Parent or its
Subsidiaries in connection with the acquisition of, merger, amalgamation or
consolidation with, any Person expensed in computing such consolidated net
income to the extent the same would have been capitalized prior to the adoption
of Statement of Financial Accounting Standards No. 141R, Business Combinations;
and

 

  (x)

taking no account of any revaluation of an asset or any loss or gain over book
value arising on the disposal of an asset (otherwise than in the ordinary course
of trading) by the Parent or a Subsidiary during the Test Period, and

 

  (d)

subtracting from such consolidated income before income taxes the aggregate
amount of all non-cash items increasing such consolidated income before income
taxes (other than accrual of revenue or recording of receivables in the ordinary
course of business) for such Test Period.

For purposes of this definition, a gain, expense or loss shall only be deemed as
being “extraordinary,” “unusual” or “non-recurring” if either (x) it is
classified (in accordance with GAAP) as “extraordinary” or “unusual” on the face
of the annual or quarterly consolidated financial statements of the Parent or
(y) (i) it is a gain, expense or loss realized during the Test Period that in
the good faith judgment of senior management of the Parent is not reasonably
likely to recur within the two years following such period and (ii) there has
not been another gain, expense or loss identical or similar to such gain,
expense or loss realized within the preceding two years.

 

8



--------------------------------------------------------------------------------

With respect to any period during which an acquisition or asset sale has
occurred (each, a “Subject Transaction”), for purposes of determining the
Interest Cover Ratio and the Leverage Ratio, without duplication of clauses (a)
and (b) above, EBITDA shall be calculated with respect to such period on a pro
forma basis using the historical audited financial statements of any business so
acquired (as if such acquisition had been effected on the first day of such Test
Period) or sold (as if such sale had been effected immediately prior to the
beginning of such Test Period).

“EEA Financial Institution” means:

 

  (a)

any credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority,

 

  (b)

any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or

 

  (c)

any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union, the
United Kingdom, Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first Business Day on which the conditions precedent
of Section 4.01 are each satisfied in full or waived.

“Eligible Assignee” means any Person to whom a Loan, Commitment and other rights
and obligations under this Agreement may be assigned in accordance with
Section 11.05(b).

“Engagement Letter” means the engagement letter with respect to this Agreement
between the Dutch III Borrower, the Parent and the Coordinating Bookrunners &
Mandated Lead Arrangers dated February 21, 2019.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Encumbrance” means mortgage, charge, pledge, lien, assignment by way of
security, hypothecation, security interest, title retention, preferential right
or trust arrangement or any other security agreement or arrangement having a
similar effect.

“Environmental Law” means any statutory or common law, treaty, convention,
directive or regulation having legal or judicial effect whether of a criminal or
civil nature, concerning the environment, the preservation or reclamation of
natural resources, or the management, release or threatened release of any
Hazardous Materials or to health and safety matters.

“Equity Credit” means equity content or equity credit (or similar or successor
classification or treatment).

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414 of the Code.

 

9



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) with
respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code, with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) the incurrence by the
Parent or any Subsidiary or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Parent, any Subsidiary or any of their ERISA Affiliates from the Pension
Benefit Guaranty Corporation (or any successor entity performing similar
functions) or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (g) the incurrence by any of the Parent, any of
its Subsidiaries or any of their ERISA Affiliates of any liability with respect
to the withdrawal from any Plan or Multiemployer Plan; (h) the receipt by any of
the Parent, any of its Subsidiaries or their ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (i) the “substantial cessation of
operations” within the meaning of Section 4062(e) of ERISA with respect to a
Plan; (j) the making of any amendment to any Plan which could result in the
imposition of a lien or the posting of a bond or other security or the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; (k) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) with respect to a Plan which could reasonably be expected to result in
liability to any of the Parent or any of its Subsidiaries; and (l) any event
similar to any event described in (a) through (k) above but with respect to a
Non-US Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro,” “euro” or “€” means the single currency of the member states of the
European Communities that adopt or have adopted the euro as their lawful
currency in accordance with the legislation of the European Union relating to
European Monetary Union.

“Euro Equivalent” means, as to any amount denominated in dollars as of any date
of determination, the amount of Euro that could be purchased with such amount of
dollars based upon the rate at which the Administrative Agent offers to sell
Euro for dollars in the London foreign exchange market at approximately
11:00 a.m., London time, on such date for delivery two (2) Business Days later.

“Eurocurrency”, when used in reference to any Loan, refers to a Loan which bears
interest at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to US$ or Euro denominated Loans or
Letters of Credit, as applicable, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. Notwithstanding the foregoing, if the Eurocurrency Rate or
LIBOR, determined as provided above, would otherwise be less than zero, then the
Eurocurrency Rate or LIBOR shall be deemed to be zero for all purposes.

 

10



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Bank, or other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) Taxes imposed on (or measured
by) its net income (however denominated), franchise Taxes, and branch profits
Taxes, in each case, (i) imposed by the United States of America, by any state
(including any locality or subdivision thereof) or the District of Columbia or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, (other than pursuant to an assignment
request by the Borrower under Section 2.17(b)) any withholding tax that is
attributable to such Lender’s failure to comply with Section 2.15(f), except to
the extent that such Lender (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.15(a), and (c) any withholding Taxes imposed under FATCA.

“Existing Revolving Credit Facility” means the Company’s existing Senior
Unsecured Revolving Credit Agreement among et al. the Parent and Citibank, N.A.,
as administrative agent, dated November 16, 2015 (as amended from time to time).

“Extension Request Notice” means a notice by the Parent to the Administrative
Agent requesting an extension of the applicable Tranche A Maturity Date,
delivered pursuant to and in accordance with Section 2.07(a), and in the form
set out in Part A of Exhibit J.

“Extension Request Acceptance Notice” means a notice by a Tranche A Lender
accepting the Parent’s request to extend the applicable Tranche A Maturity Date
to the Tranche A First Extension Termination Date or to the Tranche A Second
Extension Termination Date, as the case may be, delivered pursuant to and in
accordance with Section 2.07(a), and in the form set out in Part B of Exhibit J.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaties or conventions among Governmental Authorities to implement
such provisions of the Code.

“FATF Public Statement Jurisdiction” means Iran and North Korea, being the two
jurisdictions identified by the Financial Action Task Force (“FATF”) in its June
2018 Public Statement as subject to a FATF call on its members and other
jurisdictions (i) to apply enhanced due diligence measures proportionate to the
risks arising from the jurisdiction(s); and/or (ii) to apply counter-measures to
protect the international financial system from the ongoing and substantial
money laundering and financing of terrorism risks emanating from the
jurisdiction(s) available at
http://www.fatf-gafi.org/publications/high-riskandnon-cooperativejurisdictions/documents/public-statement-june-2018.html.

 

11



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Effective Rate, determined as provided above, would otherwise be
less than zero, then the Federal Funds Effective Rate shall be deemed to be zero
for all purposes.

“Fee Letter” means the administrative agency fee letter agreement relating to
this Agreement among the Parent and the Administrative Agent, as the same may be
amended from time to time, and any other document designated as a “Fee Letter”
by the Parent and the Administrative Agent, as the same may be amended from time
to time.

“Financial Officer” means with respect to any Loan Party, the chief financial
officer, principal accounting officer, treasurer or controller of such Loan
Party.

“Financing Arrangement” means with respect to the Parent and its Subsidiaries
the (i) sale, transfer or other disposition of any of the assets or property
owned by the Parent or its Subsidiaries on terms whereby they are leased or
re-acquired by the Parent or its Subsidiaries, (ii) sale, transfer or other
disposition of any of its receivables on recourse terms, (iii) entering into any
arrangement under which money or the benefit of a bank or other account may be
applied, set-off or made subject to a combination of accounts, or (iv) entering
into any other preferential arrangement having a similar effect, in each case in
circumstances where the arrangement or transaction is entered into primarily as
a method of raising Indebtedness or of financing or refinancing all or part of
the acquisition of assets or property or the cost of installation, construction
or improvement thereof, in each case which results in an Encumbrance on such
assets or property.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes. For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Funding Date” means the applicable day as of or following the Effective Date
when a Credit Extension occurs.

“GAAP” means generally accepted accounting principles in the United States of
America. Subject to the provisions of Section 6.02(b), the Borrower may elect to
apply International Financial Reporting Standards (“IFRS”) accounting principles
in lieu of GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS (except as otherwise provided in this
Agreement); provided that any calculation or determination in this Agreement
that requires the application of GAAP for periods that include fiscal quarters
ended prior to the Borrower’s election to apply IFRS shall remain as previously
calculated or determined in accordance with GAAP (subject to Section 6.02(b)).
The Borrower shall give prompt notice of any such election made in accordance
with this definition to the Administrative Agent and the Lenders.

“Governmental Authority” means the government of the United States of America,
Israel, the Netherlands or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body (including self-regulatory body), court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Group” means the Parent and its Subsidiaries.

“Guarantor” means the Parent.

“Guaranty” means the Guaranty issued by the Parent pursuant to Article 9 hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.

“IFRS” means International Financial Reporting Standards as issued by the
International Accounting Standards Board.

“Indebtedness” of a Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Encumbrance on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (provided that the amount of such Indebtedness shall be
the lesser of (x) the fair market value of such property at such date of
determination (as determined in good faith by the Borrower) and (y) the
aggregate principal amount of such Indebtedness of such other Person), (g) all
guarantees by such Person of Indebtedness of others, (h) all capital lease
obligations of such Person; provided that for all purposes under this Agreement,
any lease that was classified as an operating lease in accordance with GAAP
prior to the issuance of FASB ASU No. 2016-02 shall not constitute a capital
lease hereunder (whether or not such lease was in effect on such date), (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.

The indebtedness of any Person shall include the indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such indebtedness
expressly provide that such Person is not liable therefor, provided however,
that Indebtedness of any Person shall not include (A) trade payables; (B) any
contingent obligations incurred in connection with letters of credit, letters of
guaranty or similar instruments obtained or created in the ordinary course of
business to support obligations of such Person that do not constitute
Indebtedness; or (C) endorsements of checks, bills of exchange and other
instruments for deposit or collection in the ordinary course of business.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document.

“Interest Cover Ratio” means, with respect to any Test Period, the ratio of
(i) EBITDA for such Test Period to (ii) Net Interest Payable during such Test
Period.

 

13



--------------------------------------------------------------------------------

“Interest Election Request” means a request by a Borrower to continue a Loan in
accordance with Section 2.05, and being in the form of attached Exhibit C or
such other form approved by the Administrative Agent and the Parent.

“Interest Payable” means all interest, acceptance commission and any other
continuing, regular or periodic costs and expenses in the nature of interest and
amortization of debt discount (whether paid, payable or capitalized), incurred
by the Parent and its consolidated Subsidiaries in effecting, servicing or
maintaining Total Consolidated Debt during a Test Period but excluding exchange
differentials; provided, that, with respect to any period during which a Subject
Transaction has occurred, for purposes of determining the Interest Cover Ratio,
Interest Payable shall be calculated with respect to such period on a pro forma
basis using the consolidated financial statements of the Parent and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period.

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurocurrency Loan, the last Business Day
of the Interest Period applicable to any such Eurocurrency Loan; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates.

“Interest Period” means, with respect to any Eurocurrency Loan, the period
commencing on the date of such Loan and ending on the numerically corresponding
day in the calendar month that is one week, or one, two, three or six months
thereafter, as the applicable Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the immediately preceding Business Day and
(ii) any Interest Period pertaining to a Loan that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes of this definition, the date of a Loan initially shall be the date on
which such Loan is made and thereafter shall be the effective date of the most
recent continuation or conversion of such Loan.

“Interest Receivable” means, in respect of any Test Period, interest and amounts
in the nature of interest received during that period by the Parent and its
consolidated Subsidiaries, calculated on a pro forma basis (as set forth in the
proviso of the definition of Interest Payable) to the extent a Subject
Transaction occurred during such Test Period.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Israeli Companies Law” means the Israeli Companies Law, 1999 as amended from
time to time and any regulations promulgated thereunder.

“Israeli Rehabilitation and Insolvency Law” means the Israeli Rehabilitation and
Insolvency Law, 2018, as amended from time to time, and any regulations
promulgated thereunder.

“Issuing Bank” means any Lender which has issued (or caused to be issued by an
Affiliate thereof) an outstanding Letter of Credit in accordance with
Section 2.19 hereof. Any Lender may, in its discretion, arrange for one or more
Letters of Credit required to be issued by it under Section 2.19 hereof to be
issued by one of more Affiliates of such Lender, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

14



--------------------------------------------------------------------------------

“Judgment Currency” shall have the meaning assigned to such term in
Section 11.20.

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.20.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, with respect to any Issuing Bank, at any time, the sum of
(a) the Dollar Equivalent of the aggregate undrawn amount of all outstanding
Letters of Credit issued by such Issuing Bank at such time plus (b) the Dollar
Equivalent of the aggregate amount of all LC Disbursements made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the applicable
Borrower at such time.

“LC Notice Time” means, with respect to any requested issuance, amendment,
renewal or extension of a Letter of Credit, (a) 12.00 pm, New York City time, at
least two Business Days (or, if such longer period shall have been requested in
writing in advance by the Issuing Bank that is to be the issuer thereof, at
least three Business Days) in advance of the requested date of issuance,
amendment, renewal or extension or (b) such later time as may be approved by the
Issuing Bank that is the issuer thereof as the LC Notice Time with respect to
such requested issuance, amendment, renewal or extension.

“LC Request” has the meaning assigned to such term in Section 2.19.

“Lead Arranger” has the meaning set forth on the cover hereof.

“Lender Party” means any Lender, Swingline Lender and any Issuing Bank.

“Lender Party Appointment Period” has the meaning assigned in Section 8.06.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes any Swingline Lender.

“Lending Office” means, as to the Administrative Agent, any Issuing Bank or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Parent and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate

“Letter of Credit” means any standby letter of credit issued pursuant to
Section 2.19 of this Agreement.

“Leverage Ratio” means, with respect to any Test Period, the ratio of (i) Total
Consolidated Net Debt for such Test Period to (ii) EBITDA during such Test
Period.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Loan Currency” means the particular Approved Currency in which a particular
Loan is denominated (i.e. dollars or Euros).

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Engagement
Letter, each Letter of Credit and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

 

15



--------------------------------------------------------------------------------

“Loan Notice” means a request by a Borrower for a Loan in accordance with
Section 2.03, and being in the form of Part A of Exhibit B or any other form
approved by the Administrative Agent.

“Loan Parties” means the Parent and the Subsidiary Borrowers.

“Loans” shall mean, as the context may require, a Revolving Loan or any
Swingline Loan made by the Lenders under any Tranche to any of the Borrowers
pursuant to this Agreement.

“Material Adverse Effect” means any event or circumstance which:

 

  (a)

is materially adverse to:

 

  (i)

the business, operations or financial condition of the Loan Parties and their
Subsidiaries, taken as a whole; or

 

  (ii)

the ability of the Loan Parties to perform their financial obligations
(including both payment obligations and compliance with financial covenants)
under any Loan Document; or

 

  (b)

affects the validity or the enforceability against any Loan Party of any Loan
Document.

“Material Indebtedness” means, Indebtedness (other than the Loans), of any one
or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding US$200,000,000 (or its equivalent in other currencies).

“Material Subsidiary” means at any date, (a) any Subsidiary of the Parent that
is a Borrower, (b) any Subsidiary of the Parent that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X (as in effect
on the Signing Date) promulgated by the United States Securities and Exchange
Commission (provided that references therein to 10% shall for purposes hereof be
5%) as of the last day of the then most recently ended fiscal year, and (c) for
the purpose of ascertaining whether an Event of Default has occurred only, any
Subsidiary which, when aggregated with all other Subsidiaries that are not
otherwise Material Subsidiaries and as to which any event described in the
Events of Default clause has occurred and is continuing, would constitute a
Material Subsidiary in accordance with the criteria in clause (b) above.

“Maturity Date” means the applicable Tranche A Maturity Date or the Tranche B
Maturity Date, as applicable.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any of the Parent, its
Subsidiaries or any of their ERISA Affiliates is then making or accruing an
obligation to make contributions; (b) to which any of the Parent, its
Subsidiaries or their ERISA Affiliates has within the preceding five plan years
made contributions; or (c) with respect to which any of the Parent or its
Subsidiaries could incur liability.

“Net Interest Payable” means Interest Payable less Interest Receivable.

“Non-Defaulting Lender” means and includes each Lender other than a Defaulting
Lender.

 

16



--------------------------------------------------------------------------------

“Non-refundable Portion of Swiss Withholding Tax” shall have the meaning
assigned to such term in Section 2.10(f).

“Non-US Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any of the Parent or its Subsidiaries
with respect to employees employed outside the United States.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Part C of Exhibit B or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Borrower.

“Obligation Currency” shall have the meaning assigned to such term in
Section 11.20.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Lenders” means the Persons listed on Schedule 2.01.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, or other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17(b)).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, any Issuing Bank or a
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in
Euro, the rate of interest per annum at which overnight deposits in Euro, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America, N.A. in Europe for Euro to major banks in Europe. Notwithstanding
the foregoing, if the Overnight Rate, determined as provided above, would
otherwise be less than zero, then the Overnight Rate shall be deemed to be zero
for all purposes.

“Parent” has the meaning specified in the preamble hereto.

“Parent’s SEC Documents” means the documents publicly filed with or publicly
furnished to the United States Securities and Exchange Commission by the Parent
prior to the Signing Date.

“Participant” has the meaning set forth in Section 11.05(d).

“Participant Register” has the meaning set forth in Section 11.05(d).

“Participating Member State” means each state so described in any
EMU Legislation.

 

17



--------------------------------------------------------------------------------

“Permitted Encumbrances” has the meaning set forth in Section 6.03.

“Permitted Refinancing Indebtedness” means in respect of any Indebtedness or any
unutilized commitments for any Indebtedness (“Refinanced Indebtedness”), any new
Indebtedness or commitments (“Refinancing Indebtedness”) modifying, refinancing,
refunding, renewing, replacing or extending such Refinanced Indebtedness;
provided that the principal amount (or accreted value, if applicable) of the
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Refinanced Indebtedness except by an amount equal
to unpaid accrued interest and premium thereon plus other amounts owing or paid
related to such Refinanced Indebtedness, and fees and expenses reasonably
incurred, in connection with such Refinancing Indebtedness; provided further
that in the case of Section 6.05(a) of this Agreement, the obligors in respect
of such Refinancing Indebtedness do not include entities that are not Borrowers
under this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA which is maintained or contributed to by any of the Parent,
its Subsidiaries or any of their ERISA Affiliates or with respect to which any
of the Parent or its Subsidiaries could incur liability (including under
Section 4069 of ERISA).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, N.A., as its prime rate in effect at its principal
office in New York, New York. Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Professional Lender” has the meaning set forth in Section 11.05(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time

“Qualified Securitization Transaction” means any transaction or series of
transactions entered into by the Parent or any of its Subsidiaries pursuant to
which the Parent or such Subsidiary sells, conveys or otherwise transfers to a
Securitization Entity, or grants a security interest in for the benefit of a
Securitization Entity, any Receivable Assets (whether now existing or arising or
acquired in the future), or otherwise contributes to the capital of such
Securitization Entity, in a transaction in which such Securitization Entity
finances its acquisition of or interest in such Receivable Assets by selling or
borrowing against such Receivable Assets; provided that such transaction is
non-recourse to the Parent and its Subsidiaries (except for Standard
Securitization Undertakings).

“Rating” refers to the credit rating of the Parent in respect of its senior
unsecured long-term indebtedness for borrowed money from Moody’s and S&P.

“Receivable Assets” means ordinary course of business accounts receivable of the
Parent or any of its Subsidiaries, and any assets related thereto, including,
without limitation, all collateral securing such accounts receivable, all
contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable, proceeds of such accounts receivable and other
assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable and/or
receivables-discount-without-recourse schemes.

“Register” has the meaning set forth in Section 11.05(c).

 

18



--------------------------------------------------------------------------------

“Reimbursement Obligations” means the obligations of the Parent and each
applicable Borrower under Section 2.19(e) to reimburse LC Disbursements.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Currency Equivalent” means the Dollar Equivalent or Euro Equivalent,
as applicable.

“Required Lenders” means, at any time, Non-Defaulting Lenders having Credit
Exposures or unused Commitments, as applicable, representing more than 50% of
the sum of the total Credit Exposures or unused Commitments, as applicable, of
all Non-Defaulting Lenders at such time.

“Required Tranche Lenders” means, at any time, with respect to decisions
relating to Commitments under any particular Tranche, Non-Defaulting Lenders of
the applicable Tranche having Credit Exposures or unused Commitments (as
applicable) of the applicable Tranche representing more than 50% of the sum of
the total Credit Exposures or unused Commitments (as applicable) under the
applicable Tranche of all Non-Defaulting Lenders of the applicable Tranche at
such time.

“Responsible Officer” means a chief financial officer, treasurer or assistant
treasurer of the Parent.

“Restricted Sub-Participation” means a sub-participation of the rights and/or
the obligations of a Lender under this Agreement which is not substantially in
the form recommended for participations as of the Signing Date by the Loan
Market Association or the Loan Syndications and Trading Association and would
cause the participant of any such sub-participation to be counted towards the
threshold of Swiss Non-Qualifying Banks under the Ten Non-Bank Regulations
and/or the Twenty Non-Bank Regulations.

“Revaluation Date” means:

 

  (a)

with respect to any Loan, each of the following:

 

  (i)

each date of a borrowing of a Eurocurrency Loan denominated in Euro;

 

  (ii)

each date of a continuation of a Eurocurrency Loan denominated in Euro; and

 

  (iii)

such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and

 

  (b)

with respect to any Letter of Credit, each of the following:

 

  (i)

each date of issuance of a Letter of Credit denominated in Euro;

 

  (ii)

each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof,

 

  (iii)

each date of any payment by an Issuing Bank under any Letter of Credit
denominated in Euro; and

 

  (iv)

such additional dates as the Administrative Agent or an Issuing Bank shall
determine or the Required Lenders shall require.

“Revolving Commitment” means each of the Tranche A Revolving Commitments and the
Tranche B Revolving Commitments.

 

19



--------------------------------------------------------------------------------

“Revolving Loan” means any Loan under either Tranche made pursuant to
Section 2.01.

“S&P” means S&P’s Global Ratings, a division of McGraw-Hill, Inc., and its
successors.

“Sanctioned Person” shall mean any party that (i) is publicly identified on the
most current List of Specially Designated Nationals and Blocked Persons, the
Sectoral Sanctions Identifications List, or the List of Foreign Sanctions
Evaders issued by U.S. Department of the Treasury’s Office of Foreign Assets
Control; (ii) is publicly identified on a similar list issued by the United
Nations Security Council, the European Union, Her Majesty’s Treasury or the
Foreign and Commonwealth Office of the United Kingdom, or the State of Israel;
(iii) resides or is located in, is organized or chartered, or has a place of
business in a country or region subject to U.S. comprehensive sanctions
(currently the Crimea region, Cuba, Iran, North Korea and Syria); (iv) is owned
or controlled by any Person referred to in (ii); or (v) is owned by any person
referred to in (i) or (iii).

“Sanctions” means any sanctions administered, enacted or enforced by the United
States (including OFAC and the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Foreign and
Commonwealth Office of the United Kingdom or the State of Israel (including
through the Ministry of Finance and Ministry of Defence).

“SEC” means the U.S. Securities and Exchange Commission.

“Securitization Entity” means a Person (which may include a special purpose
vehicle and/or a financial institution) to which the Parent or any Subsidiary
transfers Receivable Assets for purposes of a securitization financing, and with
respect to which:

 

  (a)

no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such entity (i) is guaranteed by the Parent or any Subsidiary of
the Parent (other than the Securitization Entity) (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Parent or any Subsidiary of the Parent (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any asset of the Parent or any Subsidiary of the
Parent (other than the Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings and other than any interest in the
Receivable Assets (whether in the form of an equity interest in such assets or
subordinated indebtedness payable primarily from such financed assets) retained
or acquired by the Parent or any Subsidiary of the Parent,

 

  (b)

neither the Parent nor any Subsidiary of the Parent has any material contract,
agreement, arrangement or understanding other than on terms no less favorable to
the Parent or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Parent, other than fees payable in the
ordinary course of business in connection with servicing receivables of such
entity, and

 

  (c)

neither the Parent nor any Subsidiary of the Parent has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results (it being understood that
(i) obligations of the Parent or other Subsidiaries to transfer Receivable
Assets to the Securitization Entity, (ii) obligations of the Parent or any other
Subsidiary to procure such transfers of Receivable Assets to the Securitization
Entity, and (iii) Receivable Asset performance measures or credit enhancement
measures shall not constitute an obligation to preserve the Securitization
Entity’s financial condition or to cause it to achieve certain levels of
operating results).

 

20



--------------------------------------------------------------------------------

“Signing Date” means April 8, 2019.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Equity Percentage” means, at any time, in respect of any Total
Consolidated Debt which constitutes Specified Subordinated Indebtedness, the
highest percentage of Equity Credit accorded by an Agency to such Specified
Subordinated Indebtedness at such time in accordance with the rating standards
and criteria of the applicable Agency as in effect at the time of issuance of
such Specified Subordinated Indebtedness; provided, if following the date of
issuance of any Specified Subordinated Indebtedness, Parent receives
confirmation from any Agency that, due to any change in the interpretation of
such rating standards and criteria occurring or becoming effective after the
date of issuance of such Specified Subordinated Indebtedness, the Specified
Subordinated Indebtedness will no longer be eligible for the percentage of
Equity Credit attributed to the Specified Subordinated Indebtedness on the date
of issuance and the Specified Equity Percentage shall be reduced to the then
applicable percentage of Equity Credit; provided further that no such reduction
shall be effective until the date that is one year following Parent’s receipt of
such Agency confirmation.

“Specified Subordinated Indebtedness” of a Person means, at any time, without
duplication, any Indebtedness (whether outstanding on the Signing Date or
thereafter incurred) which an Agency assigns whole or partial Equity Credit in
accordance with the applicable rating standards and criteria of the applicable
Agency as in effect at the time of issuance of such Indebtedness; provided, if
following the date of issuance of any such Indebtedness Parent receives
confirmation from any Agency that, due to any change in the interpretation of
such rating standards and criteria occurring or becoming effective after the
date of issuance of such Indebtedness, the Indebtedness will no longer be
eligible for any Equity Credit, such Indebtedness shall be deemed to be
“Specified Subordinated Indebtedness” hereunder until the date that is one year
following Parent’s receipt of such Agency confirmation.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Bank if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that such Issuing
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Euro.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities reasonably customary (as determined by the Parent
acting in good faith) in accounts receivable securitization transactions and/or
receivables-discount-without-recourse schemes in the applicable jurisdictions,
including, to the extent applicable, in a manner consistent with the delivery of
a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Parent or any Subsidiary.

 

21



--------------------------------------------------------------------------------

“Subject Transaction” has the meaning specified in the definition of “EBITDA.”

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(i) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all such ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the board of directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (iii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent, (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent and (v) in respect of any company or corporation incorporated in the
Netherlands a “dochtermaatschappij” within the meaning of Section 2:24a of the
Dutch Civil Code (regardless of whether the shares or voting rights in the
shares in such company are held directly or indirectly through another
“dochtermaatschappij”). Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of the Parent.

“Subsidiary Borrower” means Teva USA, the Dutch Borrowers and each Additional
Borrower, in each case, until the same has been released as a Borrower in
accordance with Section 10.02.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time under a specific Tranche. The Swingline
Exposure of any Lender at any time shall be its Applicable Percentage of the
aggregate Swingline Exposure under such Tranche at such time.

“Swingline Lender” means (a) Bank of America, N.A. (or one of its Affiliates
appointed by it) in its capacity as lender of Swingline Loans hereunder and
(b) any other Swingline Lender appointed by the Parent from time to time with
the consent of the Administrative Agent (not to be unreasonable withheld or
delayed) upon notification to the Parent and Administrative Agent that it has so
agreed to be a Swingline Lender.

“Swingline Loan Notice” means a notice of a Swingline Loan pursuant to
Section 2.18(b), which shall be substantially in the form of Part B of Exhibit B
or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approve
by the Administrative Agent), appropriately completed and signed by a Borrower.

“Swingline Loan” means a Loan made pursuant to Section 2.18.

“Swingline Sub-limit” means, initially, (a) US$0 (nil) under Tranche A Revolving
Loans and (b) US$75,000,000 under Tranche B Revolving Loans, provided that if
the Parent and any Swingline Lender so agree in writing (each acting in its sole
and unfettered discretion), the Swingline Sub Limit may be increased to up to(a)
US$100,000,000 under Tranche A Revolving Loans and (b) US$100,000,000 under
Tranche B Revolving Loans, it being understood that no Swingline Lender shall be
obligated to agree to any such increase.

“Swiss Additional Borrower” means a wholly-owned Subsidiary of the Parent
incorporated in Switzerland and/or is a Swiss tax resident for Withholding Tax
purposes and is subject to the Swiss Guidelines that becomes a Borrower under
this Agreement in accordance with Section 10.01(d).

 

22



--------------------------------------------------------------------------------

“Swiss Borrower” means a Borrower incorporated in Switzerland and/or is a Swiss
tax resident for Withholding Tax purposes and is subject to the Swiss
Guidelines.

“Swiss Guidelines” means, together, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 “Kundenguthaben”
vom 26. Juli 2011) and the circular letter No. 15 of 3 October 2017
(1-015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 3. Oktober 2017), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.

“Swiss Loan Party” means each Swiss Borrower (if any) and each other Borrower
that is a Swiss tax resident for Swiss Withholding Tax purpose and subject to
the Swiss Guidelines.

“Swiss Non-Qualifying Bank” means a Person which does not qualify as a Swiss
Qualifying Bank.

“Swiss Qualifying Bank” means a financial institution which (i) qualifies as a
bank pursuant to the banking laws in force in its country of incorporation, or,
if acting through a branch in accordance with the banking laws in the
jurisdiction of such branch, (ii) carries on a true banking activity in such
jurisdiction as its main purpose, and (iii) has personnel, premises,
communication devices and decision-making authority of its own, all in
accordance with the Swiss Guidelines or legislation or explanatory notes
addressing the same issues which are in force at such time.

“Swiss Withholding Tax” means any withholding tax in accordance with the Swiss
Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz über die
Verrechnungssteuer) and any successor provision, as appropriate.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007 (or any successor operating system).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Ten Non-Bank Regulations” means the rule that the aggregate number of creditors
(including the Lenders) under the Loans, which are Swiss Non-Qualifying Banks,
must not exceed 10 (ten), all in accordance with the meaning of the applicable
Swiss Guidelines.

 

23



--------------------------------------------------------------------------------

“Test Period” in effect at any time shall mean the period of four consecutive
financial quarters of the Parent ended on or prior to such time (taken as one
accounting period) in respect of which quarterly or annual financial statements
are required to be delivered pursuant to Section 5.01 (without giving effect to
any grace periods applicable thereto).

“Teva USA” has the meaning specified in the preamble hereto.

“Total Consolidated Debt” means, as of any date of determination, the aggregate
amount of all outstanding Indebtedness of the Parent and its Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.

“Total Consolidated Net Debt” means, at any date of determination, the Total
Consolidated Debt less Consolidated Cash and Cash Equivalents of the Parent and
its Subsidiaries, each as determined on a consolidated basis in accordance with
GAAP, provided that for purposes hereof Total Consolidated Debt shall be further
reduced by an amount equal to the amount of (x) the Specified Subordinated
Indebtedness reflected in Total Consolidated Debt multiplied by (y) the
Specified Equity Percentage in respect of such Specified Subordinated
Indebtedness.

“Tranche” when used in reference to (a) any Loan, refers to whether such Loan is
a Tranche A Revolving Loan or a Tranche B Revolving Loan, (b) any commitment,
refers to whether such commitment is a Tranche A Revolving Commitment or a
Tranche B Revolving Commitment or (c) any LC Exposure and/or Swingline Exposure,
refers to whether such Swingline Loans or Letters of Credit reduce the Tranche A
Revolving Commitment or a Tranche B Revolving Commitment, in each case, under
this Agreement.

“Tranche A Lenders” means, together, the Tranche A1 Lenders, the Tranche A2
Lenders and the Tranche A3 Lenders.

“Tranche A Maturity Date” means the Tranche A1 Maturity Date, Tranche A2
Maturity Date or Tranche A3 Maturity Date, as applicable.

“Tranche A Revolving Commitments” means, together, the Tranche A1 Revolving
Commitments, the Tranche A2 Revolving Commitments and the Tranche A3 Revolving
Commitments.

“Tranche A Revolving Loan” means, together, the Tranche A1 Revolving Loans, the
Tranche A2 Revolving Loans and the Tranche A3 Revolving Loans.

“Tranche A1 Lenders” means the Persons listed on Schedule 2.01 Part A and any
other Person that shall have become a party hereto as a Tranche A1 Lender
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party as a Tranche A1 Lender hereto pursuant to an Assignment and
Assumption or pursuant to Section 2.07.

“Tranche A1 Maturity Date” means the date that is 3 years from the Signing Date
(being April 8, 2022).

“Tranche A1 Revolving Commitment” means, with respect to any Tranche A1 Lender,
the commitment of such Tranche A1 Lender to make Tranche A1 Revolving Loans
expressed as an amount representing the maximum aggregate amount of such Tranche
A1 Lender’s potential Credit Exposure hereunder in respect of Tranche A1
Revolving Loans and to acquire participations in Swingline Loans hereunder, as
such commitment may (x) be reduced from time to time pursuant to Sections 2.06
or 2.07, and (y) increased or reduced from time to time pursuant to assignments
by or to such Tranche A1 Lender pursuant to Section 11.05. The initial amount of
each Tranche A1 Lender’s Tranche A1 Revolving Commitment is set forth on
Schedule 2.01 Part A, or in the Assignment and Assumption pursuant to which such
Tranche A1 Lender shall have assumed its Tranche A1 Revolving Commitment, as
applicable. The initial aggregate amount of the Tranche A Lenders’ Tranche A
Revolving Commitments is US$1,150,000,000.

 

24



--------------------------------------------------------------------------------

“Tranche A1 Revolving Loan” means a Loan made pursuant to Section 2.01(a) from a
Tranche A1 Lender.

“Tranche A2 Lenders” means any Person that shall have become a party hereto as a
Tranche A2 Lender pursuant to an Assignment and Assumption or Section 2.07,
other than any such Person that ceases to be a party as a Tranche A2 Lender
hereto pursuant to an Assignment and Assumption or pursuant to Section 2.07.

“Tranche A2 Maturity Date” means the date that is 4 years from the Signing Date
(being April 8, 2023).

“Tranche A2 Revolving Loan” means a Loan made pursuant to Section 2.01(a) from a
Tranche A2 Lender.

“Tranche A2 Revolving Commitment” means, with respect to any Tranche A2 Lender,
the commitment of such Tranche A2 Lender to make Tranche A2 Revolving Loans
expressed as an amount representing the maximum aggregate amount of such Tranche
A2 Lender’s potential Credit Exposure hereunder in respect of Tranche A2
Revolving Loans and to acquire participations in Swingline Loans hereunder, as
such commitment may (x) be reduced from time to time pursuant to Sections 2.06,
and (y) increased or reduced from time to time pursuant to Section 2.07 or
pursuant to assignments by or to such Tranche A2 Lender pursuant to
Section 11.05. The initial amount of each Tranche A2 Lender’s Tranche A2
Revolving Commitment is set forth in the Extension Request Acceptance Notice
pursuant to which such Tranche A2 Lender shall have assumed its Tranche A2
Revolving Commitment in exchange for its Tranche A1 Revolving Commitment or in
the Assignment and Assumption pursuant to which such Tranche A2 Lender shall
have assumed its Tranche A2 Revolving Commitment. On the Signing Date, the
aggregate amount of the Tranche A2 Lenders’ Tranche A2 Revolving Commitments is
US$0 (nil).

“Tranche A3 Lenders” means any Person that shall have become a party hereto as a
Tranche A3 Lender pursuant to an Assignment and Assumption or Section 2.07,
other than any such Person that ceases to be a party as a Tranche A3 Lender
hereto pursuant to an Assignment and Assumption.

“Tranche A3 Maturity Date” means the date that is 5 years from the Signing Date
(being April 8, 2024).

“Tranche A3 Revolving Loan” means a Loan made pursuant to Section 2.01(a) from a
Tranche A3 Lender.

“Tranche A3 Revolving Commitment” means, with respect to any Tranche A3 Lender,
the commitment of such Tranche A3 Lender to make Tranche A3 Revolving Loans
expressed as an amount representing the maximum aggregate amount of such Tranche
A3 Lender’s potential Credit Exposure hereunder in respect of Tranche A3
Revolving Loans and to acquire participations in Swingline Loans hereunder, as
such commitment may (x) be reduced from time to time pursuant to Sections 2.06,
(y) increased or reduced from time to time pursuant to assignments by or to such
Tranche A3 Lender pursuant to Section 11.05 and (z) be increased from time to
time pursuant to Section 2.07. The initial amount of each Tranche A3 Lender’s
Tranche A3 Revolving Commitment is set forth in the Extension Request Acceptance
Notice pursuant to which such Tranche A3 Lender shall have assumed its Tranche
A3 Revolving Commitment in exchange for its Tranche A2 Revolving Commitment or
in the Assignment and Assumption pursuant to which such Tranche A3 Lender shall
have assumed its Tranche A3 Revolving Commitment. On the Signing Date, the
aggregate amount of the Tranche A3 Lenders’ Tranche A3 Revolving Commitments is
US$0 (nil).

 

25



--------------------------------------------------------------------------------

“Tranche B Revolving Commitment” means, with respect to any Tranche B Lender,
the commitment of such Tranche B Lender to make Tranche B Revolving Loans
expressed as an amount representing the maximum aggregate amount of such Tranche
B Lender’s potential Credit Exposure hereunder in respect of Tranche B Revolving
Loans and to acquire participations in Swingline Loans hereunder, as such
commitment may (x) be reduced from time to time pursuant to Section 2.06, and
(y) increased or reduced from time to time pursuant to assignments by or to such
Tranche B Lender pursuant to Section 11.05. The initial amount of each Tranche B
Lender’s Tranche B Revolving Commitment is set forth on Schedule 2.01 Part B, or
in the Assignment and Assumption pursuant to which such Tranche B Lender shall
have assumed its Tranche B Revolving Commitment, as applicable. The initial
aggregate amount of the Tranche B Lenders’ Tranche B Revolving Commitments is
US$1,150,000,000.

“Tranche B Lenders” means the Persons listed on Schedule 2.01 Part B and any
other Person that shall have become a party hereto as a Tranche B Lender
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party as a Tranche B Lender hereto pursuant to an Assignment and
Assumption.

“Tranche B Maturity Date” means the date that is 5 years from the Signing Date
(being April 8, 2024).

“Tranche B Revolving Loan” means a Revolving Loan made pursuant to
Section 2.01(b).

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and the issuance of Letters of Credit.

“Twenty Non-Bank Regulations” means the rule that the aggregate number of
creditors (including the Lenders), other than Swiss Qualifying Banks, of each
Swiss Loan Party under all outstanding debts relevant for classification as
debenture (Kassenobligation) (within the meaning of the applicable Swiss
Guidelines and Swiss tax laws), such as loans, facilities and/or private
placements (including under the Loan Documents) must not at any time exceed 20
(twenty), all in accordance with the meaning of the applicable Swiss Guidelines.

“Type” refers to the distinction between Loans bearing interest at the Alternate
Base Rate and Loans bearing interest at the Eurocurrency Rate.

“UCP” means the Uniform Custom and Practices for Documentary Credits with
respect to letters of credit, as then in effect, promulgated by the
International Chamber of Commerce (or any successor thereto).

“US Borrower” has the meaning specified in the preamble hereto.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Tax Compliance Certificate” has the meaning specified in Section 2.15(f).

“VAT” means value added tax as provided for by Israel, Switzerland or the
Netherlands and any other tax of a similar nature in any jurisdiction.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

26



--------------------------------------------------------------------------------

Section 1.02 Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and, unless the context requires otherwise,
shall include without limitation (x) any applicable Israeli or foreign statute,
law (including any rules or regulations promulgated under any such statute or
law), regulation, treaty, rule, official directive, request or guideline of any
of the Israeli or foreign national, state, local, municipal, or other
governmental, fiscal, monetary or regulatory body, agency, department or
regulatory, self-regulatory or other authority or organisation, whether or not
having the force of law (but if not having the force of law, one which applies
generally to the class or category of financial institutions of which any Lender
or the Administrative Agent forms a part and compliance with which is in
accordance with the general practice of those financial institutions), including
the instructions of Israeli Supervisor of Banks with respect to proper conduct
of banking affairs (“Hora’ot Nihul Bankai Takin”) if applicable to any such
Person and (y) any applicable decision of any competent court or other judicial
body, (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, (g) as
used herein, the obligation of any Loan Party under this Agreement or any other
Loan Document in respect of interest accruing under this Agreement or the other
Loan Documents shall be deemed to include without limitation any interest
accruing during the pendency of, or after the filing of any petition in respect
of, any bankruptcy, insolvency, receivership or other similar proceeding,
(including, with respect to the Company: (i) an application for a stay of
proceedings pursuant the Israel Companies Law or the Israeli Insolvency and
Rehabilitation Law, (ii) an application for a commencement of proceedings order
(“tsav le-ptichat halichim”) pursuant to the Israeli Insolvency and
Rehabilitation Law; and (iii) commencement of protected negotiations (“masa
u-matan mugan”) with any of its creditors pursuant to the Israeli Insolvency and
Rehabilitation Law) regardless of whether allowable or allowed in such
proceeding, and (h) in this Agreement, where it refers to a Dutch Borrower, a
reference to (i) a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention-of-title arrangement (eigendomsvoorbehoud), a right of
retention (recht van retentie), right to reclaim goods (recht van reclame),
privilege (voorrecht) and, in general, any right in rem (beperkt recht) created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht), (ii)
a director in relation to a Dutch Borrower, means a managing director
(bestuurder) and board of directors means its management board (bestuur), (iii)
an insolvency, liquidation or administration includes a Dutch Borrower being
declared bankrupt (failliet verklaard) or dissolved (ontbonden), (iv) a
moratorium includes surseance van betaling and being subject

 

27



--------------------------------------------------------------------------------

to a moratorium includes surseance verleend, (v) any insolvency, liquidation or
administration or any steps taken in connection therewith include a Dutch
Borrower having filed a notice under section 36 of the Dutch Tax Collection Act
(Invorderingswet 1990) or section 23 of the Sectoral Pension Fund (Obligatory
Membership) Act 2000 (Wet verplichte deelneming in een bedrijf pensioenfonds
2000), (vi) a liquidator, a receiver or trustee in bankruptcy includes a
(beoogd) curator, (vii) an administrator includes a (stille) bewindvoerder,
(viii) an attachment refers to an “executoriaal beslag” and attaching or taking
possession of (any of those terms) includes “beslag leggen”, (ix) a necessary
action to authorise where applicable, includes without limitation: (a) any
action required to comply with the Works Councils Act of the Netherlands (Wet op
de ondernemingsraden); and (b) obtaining an unconditional positive advice
(advies) from the competent works council(s) if a positive advice is required
pursuant to the Dutch Works Councils Act (Wet op de ondernemingsraden); (x) a
merger includes a juridische fusie and a demerger includes a juridische
splitsing; (xi) wilful misconduct means opzet; (xii) gross negligence means
grove schuld and negligence means schuld, (xiii) the Netherlands means the
European part of the Kingdom of the Netherlands and Dutch means in or of the
Netherlands, (xiv) terms such as “liquidation”, reorganization”,
“administration”, “receivership”, “winding-up”, “dissolution” and terms of
similar import, for purposes of a Swiss Borrower shall be deemed to include a
postponement of the declaration of bankruptcy in accordance with Article 725a of
the Swiss Code of Obligations, a composition suspension (Nachlasstundung) and
composition proceeding (Nachlassverfahren) pursuant to Articles 293 et seq. of
the Swiss Federal Debt Collection and Bankruptcy Statute (and terms such as
“receiver”, “administrator”, “liquidator”, “custodian” and “trustee” and terms
of similar import shall be deemed to include an administrator of the bankrupt
estate (Konkursverwalter), composition officer (Sachwalter) or liquidator
(Liquidator)), (xv) with respect to the Company, terms such as “liquidation”,
reorganization”, “administration”, “receivership”, “winding-up”, “dissolution”,
“moratorium” and terms of similar import, shall be deemed to include (A) a stay
of proceedings pursuant to the Israeli Companies Law or the Israeli Insolvency
and Rehabilitation Law (and an application therefor), (B) a commencement of
proceedings order (“tsav le-ptichat halichim”) pursuant to the Israeli
Insolvency and Rehabilitation Law (and an application therefor), and
(C) commencement of protected negotiations (“masa u-matan mugan”) with any of
its creditors pursuant to the Israeli Insolvency and Rehabilitation Law,
(xvi) any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person and
(xvii) any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

Section 1.03 Accounting Terms; GAAP

All accounting terms not specifically defined shall be construed in accordance
with GAAP. Except as otherwise expressly provided herein, all financial
statements to be delivered pursuant to this Agreement shall be prepared in
accordance with GAAP as in effect from time to time and all terms of an
accounting or financial nature shall be construed and interpreted in accordance
with GAAP, as in effect on the date hereof, subject to Section 6.02.

 

28



--------------------------------------------------------------------------------

Section 1.04 Resolution of Drafting Ambiguities

Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

ARTICLE 2 THE CREDITS

Section 2.01 Commitments

Subject to the terms and conditions set forth herein:

 

  (a)

each Tranche A Lender severally agrees to make Tranche A Revolving Loans
(denominated in dollars or Euro, as the applicable Borrower may request in
accordance herewith) to the Borrowers from time to time on any Business Day
during the applicable Availability Period in an aggregate principal amount that
will not result in (i) such Tranche A Lender’s applicable Credit Exposure
exceeding such Tranche A Lender’s Tranche A Revolving Commitment or (ii) the sum
of the total applicable Credit Exposures exceeding the total Tranche A Revolving
Commitments; provided that such Tranche A Revolving Loans shall be applied pro
rata from the then current Tranche A1 Revolving Commitments, Tranche A2
Revolving Commitments and Tranche A3 Revolving Commitments; and

 

  (b)

each Tranche B Lender severally agrees to make Tranche B Revolving Loans
(denominated in dollars or Euro, as the applicable Borrower may request in
accordance herewith) to the Borrowers from time to time on any Business Day
during the applicable Availability Period in an aggregate principal amount that
will not result in (i) such Tranche B Lender’s applicable Credit Exposure
exceeding such Tranche B Lender’s Tranche B Revolving Commitment or (ii) the sum
of the total applicable Credit Exposures exceeding the total Tranche B Revolving
Commitments.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. Revolving
Loans may only be made under Tranche B if Tranche A is fully utilized (or there
are otherwise no undrawn Tranche A Commitments available).

Section 2.02 Loans

 

  (a)

Each Loan (other than a Swingline Loan) shall consist of Revolving Loans of the
same type and be made by the applicable Lenders under the applicable Tranche
ratably (or in the case of any Tranche A Loans, ratably across all then existing
Tranche A Commitments) in accordance with their respective Commitments available
for Loans in respect of such Tranche (for the avoidance of doubt, as reduced by
any deemed utilization under Section 2.19(b)). The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

  (b)

Subject to Sections 2.11 and 2.12, each Loan (other than a Swingline Loan) shall
consist entirely of Dollar Loans or Alternate Currency Loans as the applicable
Borrower may request in accordance herewith. Each Lender (and each Issuing Bank
in the case of a Letter of Credit) at its option may make any Loan (or issue a
Letter of Credit, as applicable) by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (or issue such Letter of Credit, as
the case may be); provided that any exercise of such options shall not affect
the obligation of the applicable Borrowers to repay such Loan (or reimburse such
Letter of Credit, as the case may be) in accordance with the terms of this
Agreement. If requested by the Administrative Agent, each Lender so requested
shall promptly provide to the Administrative Agent an Administrative
Questionnaire, which shall among other things, specify the Lending Office to be
used by such Lender.

 

29



--------------------------------------------------------------------------------

  (c)

Except in the case of Loans deemed made pursuant to Section 2.19(e), each
borrowing, conversion or continuation of Loans hereunder shall be in an
aggregate amount that is an integral multiple of US$5,000,000 and not less than
US$10,000,000 (or, in the case of an Alternate Currency Loan, the Euro
Equivalent thereof). Loans of more than one applicable Loan Currency, Type
and/or applicable Interest Periods may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Loans outstanding.

 

  (d)

Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Loan if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date.

Section 2.03 Requests for Loans

To request a Loan (other than a Swingline Loan), the applicable Borrower shall
notify the Administrative Agent of such request in writing (a) in the case of a
Eurocurrency Loan denominated in Dollars, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Loan, (b) in the
case of a Eurocurrency Loan denominated in Euro, not later than 12:00 noon, New
York City time, four Business Days before the date of the proposed Loan, or
(c) in the case of an ABR Loan, not later than 12:00 noon, New York City time,
one Business Day before the date of the proposed Loan. Each such Loan Notice
shall be delivered by hand delivery, fax or emailed pdf of the Loan Notice,
signed by the applicable Borrower. Following such confirmation, the Loan Notice
shall be irrevocable and binding on the Borrower. Each such written Loan Notice
shall specify the following information in compliance with Section 2.02:

 

  (i)

the name and jurisdiction of the applicable Borrower;

 

  (ii)

the aggregate principal amount of the requested Loan;

 

  (iii)

the date of such Loan, which shall be a Business Day;

 

  (iv)

the applicable Loan Currency for such Loan (which shall be Dollars for any ABR
Loan);

 

  (v)

the Type of Loans to be borrowed (ABR or Eurocurrency);

 

  (vi)

in the case of a Eurocurrency Loan, the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”;

 

  (vii)

that the conditions set forth in Sections 4.01 and 4.02 have been satisfied in
full as of the date of the notice;

 

  (viii)

the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04; and

 

  (ix)

whether the requested Loan is to be a borrowing of a Tranche A Revolving Loan or
a Tranche B Revolving Loan (provided that a Tranche A Revolving Loan shall be
applied pro rata from the then current Tranche A1 Revolving Commitments, Tranche
A2 Revolving Commitments and Tranche A3 Revolving Commitments).

If no election as to the Loan Currency of a requested Loan is specified, then
such Loan shall be a Dollar Loan. If no election as to the Type of Loan is
specified then the applicable Loan shall be made as an ABR Loan. If any Borrower
requests a borrowing of Eurocurrency Loans, but fails to specify an Interest
Period, such Borrower will be deemed to have specified an

 

30



--------------------------------------------------------------------------------

Interest Period of one month’s duration. Promptly following receipt of a Loan
Notice in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Loan.

For the avoidance of doubt, the Loan Notice in respect of the initial Credit
Extension may be delivered at any time from and after the execution and delivery
of this Agreement by the parties hereto, regardless of whether the Effective
Date has occurred, and though no Credit Extensions may occur until the Effective
Date and until after the other applicable conditions have been waived or
satisfied in accordance with this Agreement, the other duties and obligations of
the parties hereto shall apply from and after the execution and delivery of this
Agreement by the parties hereto (and for the avoidance of doubt from and after
such execution and delivery, Commitment Fees shall begin to toll and Sections
2.12, 2.13, 2.14, 2.15 and 11.04 shall apply).

Section 2.04 Funding of Loans

 

  (a)

Each Lender shall make each Loan (other than a Swingline Loan, which Swingline
Loans shall be made as provided in Section 2.18 and except in the case of Loans
deemed made pursuant to Section 2.19(e)) to be made by it hereunder on the
proposed Funding Date (to the extent a Loan is being made) by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will (subject to receipt of the
same from the Lenders and the prior or concurrent satisfaction or waiver of the
conditions precedent set forth in Sections 4.01 and 4.02 make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account designated by the applicable Borrower in
the applicable Loan Notice on the applicable Funding Date; provided that if on
the date of any borrowing of any Revolving Loans, any Swingline Loans made to
any Borrower or LC Disbursements for the account of any Borrower shall be then
outstanding, the proceeds of such Revolving Loans shall first be applied to pay
in full such Swingline Loans or LC Disbursements, with any remaining proceeds to
be made available to the applicable Borrower as provided above. For the
avoidance of doubt, if the Administrative Agent does not receive the funds from
the Lenders to the extent contemplated in this paragraph, the Administrative
Agent shall not be obliged to make an equivalent amount available to the
Borrower.

 

  (b)

Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may (but is not required to) assume that such Lender has made such share
available on such date in accordance with this Section 2.04 and may (in its sole
discretion), in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in accordance with the foregoing and (ii) in
the case of a payment to be made by the applicable Borrower, the

 

31



--------------------------------------------------------------------------------

  interest rate applicable to ABR Loans. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Loan. Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

Section 2.05 Interest Elections

 

  (a)

Each Loan initially shall be of the Type specified in the applicable Loan Notice
and, in the case of Eurocurrency Loans, shall have an initial Interest Period as
specified in such Loan Notice or as otherwise provided in Section 2.03.
Thereafter, the applicable Borrower may elect to convert such Loan to a
different Type or to continue such Loan and, in the case of a Eurocurrency Loan,
may elect Interest Periods therefor, all as provided in this Section; provided,
however, that any conversion of Eurocurrency Loans into ABR Loans shall be made
only on the last day of an Interest Period for such Eurocurrency Loans, any
conversion of ABR Loans into Eurocurrency Loans shall be in an amount not less
than the minimum amount specified in Section 2.02(c) and no conversion of Loans
shall result in more separate Loans than permitted under Section 2.02(c). The
applicable Borrower may elect different options with respect to different
portions of the affected Loan, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Loan, and
the Loans comprising each such portion shall be considered a separate Loan. This
Section 2.05 shall not apply to Swingline Loans, which shall at all times be US
dollar denominated ABR Loans and may not be converted or continued.

 

  (b)

To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election in writing by the time that a
Loan Notice would be required under Section 2.03 if such Borrower were
requesting a Loan of the applicable Loan Currency. Each such written Interest
Election Request shall be delivered to the Administrative Agent and signed by
the applicable Borrower. Following such delivery, the Interest Election Request
shall be irrevocable.

 

  (c)

Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

 

  (i)

the Loan to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Loan (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Loan);

 

  (ii)

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

  (iii)

whether the resulting Loan is to be an ABR Loan or a Eurocurrency Loan; and

 

  (iv)

if the resulting Loan is a Eurocurrency Loan, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”

 

32



--------------------------------------------------------------------------------

If any such Interest Election Request requests a conversion to or continuation
of any Eurocurrency Loans but does not specify an Interest Period, then the
applicable Borrower shall be deemed:

 

  (i)

to have selected an Interest Period of one month’s duration, with regard to Euro
denominated Eurocurrency Loans; or

 

  (ii)

to have converted the Loans to ABR Loans, with regard to dollar denominated
Eurocurrency Loans,

in each case, which under no circumstances may continue after the relevant
Maturity Date.

 

  (d)

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Loan.

 

  (e)

If the applicable Borrower fails to deliver a timely Interest Election Request
with respect to a Loan prior to the end of the Interest Period applicable
thereto, then, unless such Loan is repaid as provided herein, the Administrative
Agent shall forthwith so notify such Borrower whereupon each such Eurocurrency
Loan shall, subject to Sections 2.11 and 2.13, continue with an Interest Period
of one month’s duration. Notwithstanding any contrary provision hereof, if an
Event of Default under Sections 7.01(a), (b), (g), (h) or (i) has occurred and
is continuing, and the Administrative Agent, at the request of the Required
Lenders, so notifies the Parent, then, so long as an Event of Default under
Sections 7.01(a), (b), (g), (h) or (i) is continuing, on the last day of the
then current Interest Period in respect thereto, (i) no outstanding Loans may be
converted to or continued as a Eurocurrency Loan, (ii) unless repaid, each
Dollar Loan shall automatically convert into an ABR Loan, and (iii) unless
repaid, each Alternate Currency Loan shall be redenominated into Dollar Loans in
the amount of the Dollar Equivalent thereof and then subject to the provisions
of the immediately preceding clause (ii). Any automatic conversion to ABR Loans
pursuant to this Agreement shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Loans.

Section 2.06 Termination and Reduction of Commitments

 

  (a)

Unless previously terminated:

 

  (i)

the Tranche A1 Revolving Commitments shall terminate on the Tranche A1 Maturity
Date,

 

  (ii)

the Tranche A2 Revolving Commitments shall terminate on the Tranche A2 Maturity
Date,

 

  (iii)

the Tranche A3 Revolving Commitments shall terminate on the Tranche A3 Maturity
Date, and

 

  (iv)

the Tranche B Revolving Commitments shall terminate on the Tranche B Maturity
Date

(and for the avoidance of doubt all commitments to provide Swingline Loans and
Letters of Credit under any such applicable Tranche shall terminate as well).

 

  (b)

The Parent may at any time terminate in whole, or from time to time reduce in
part, the Commitment in respect of any Tranche; provided that (i) each such
reduction or termination of a Tranche A Revolving Commitment shall be pro rata
across the then

 

33



--------------------------------------------------------------------------------

  current Tranche A1 Revolving Commitments, the Tranche A2 Revolving Commitments
and the Tranche A3 Revolving Commitments, (ii) Tranche A Revolving Commitments
may only be reduced or terminated to the extent that there are no more
outstanding Tranche B Revolving Commitments (or Tranche B Revolving Loans),
(iii) each reduction of the applicable Commitment shall be in an amount that is
an integral multiple of US$5,000,000 and not less than US$10,000,000 and
(iv) the Parent shall not terminate or reduce such Commitment if, after giving
effect to any concurrent prepayment of the applicable Loan in accordance with
Section 2.08, (A) the Credit Exposure of any Lender under such Tranche would
exceed its then available Commitment under such Tranche or (B) the sum of the
Credit Exposures under such Tranche would exceed the then available Aggregate
Commitments under such Tranche.

 

  (c)

The Parent shall notify the Administrative Agent of any election to terminate or
partially reduce any Commitment under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Parent pursuant to
this Section shall be irrevocable; provided that a notice of termination of such
Commitment delivered by the Parent may state that such notice is conditioned
upon the effectiveness of other credit facilities or another event, in which
case such notice may be revoked by the Parent (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of any Commitment shall be permanent.
Each reduction of Commitments shall be made ratably among the applicable Lenders
under such Tranche in accordance with their respective Commitments thereunder.

Section 2.07 Repayment of Loans; Evidence of Debt

 

  (a)

Each Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the ratable account of each applicable Lender under the applicable
Tranche, the then unpaid principal amount of each applicable Revolving Loan made
to it (and all accrued and unpaid interest thereon) on the applicable Maturity
Date and (ii) to the Administrative Agent for the account of the Swingline
Lender, the then unpaid principal amount of each Swingline Loan on the earlier
of the applicable Maturity Date and 7 calendar days after such Swingline Loan is
made; provided that on each date that a borrowing of Revolving Loans is made,
all Swingline Loans then outstanding shall be repaid. If the Credit Exposure in
respect of any Tranche at any time exceeds the Aggregate Commitments under such
Tranche, the Borrowers shall comply with Section 2.08(a) in respect of such
Tranche. All payments or repayments of Loans made pursuant to this
Section 2.07(a) shall be made in the Loan Currency in which such Loan is
denominated.

Unless an Event of Default then exists, the Parent may request (a) within the
first 12 months after the Signing Date (the “First Year”) that the Tranche A1
Lenders extend the applicable Maturity Date for an additional 12 months beyond
the Tranche A1 Maturity Date to the Tranche A2 Maturity Date by exchanging all
or a portion of their applicable Tranche A1 Revolving Loans and/or Tranche A1
Revolving Commitments for Tranche A2 Revolving Loans and/or Tranche A2 Revolving
Commitments and (b) within the second 12 months after the Signing Date (the
“Second Year”) that the Tranche A2 Lenders extend the applicable Maturity Date
for an additional 12 months beyond the Tranche A2 Maturity Date to the Tranche
A3 Maturity Date by exchanging all or a portion of their applicable Tranche A2
Revolving Loans or

 

34



--------------------------------------------------------------------------------

  Tranche A2 Revolving Commitments for Tranche A3 Revolving Loans and/or Tranche
A3 Revolving Commitments, in each case, by delivery of an Extension Request
Notice to the Administrative Agent at least 30 days prior to the end of the
First Year, in the case of clause (a), and at least 30 days prior to the end of
the Second Year, in the case of clause (b).

Any Tranche A1 Lender wishing to extend all or a portion of its Tranche A1
Revolving Commitment (or Tranche A1 Loan) to the Tranche A2 Maturity Date and
any Tranche A2 Lender wishing to extend all or a portion of its Tranche A2
Revolving Commitment (or Tranche A2 Loan) to the Tranche A3 Maturity Date, may
in its sole discretion deliver an Extension Request Acceptance Notice to the
Administrative Agent confirming such extension with respect to all or a portion
of its Tranche A1 Revolving Commitment (or Tranche A1 Loan) or Tranche A2
Revolving Commitment (or Tranche A2 Loan), as applicable, on or prior to the
last Business Date of the First Year or of the Second Year, as applicable. To
the extent (i) any Tranche A1 Lenders deliver such Extension Request Acceptance
Notice to the Administrative Agent, all or a portion of such Tranche A1 Lenders’
Tranche A1 Revolving Commitment (or Tranche A1 Loan) shall automatically be
deemed (without any further action) a Tranche A2 Revolving Commitment (or
Tranche A2 Loan) of the same Lender who shall from such date be classified as a
Tranche A2 Lender in respect of such Tranche A2 Revolving Commitment (or Tranche
A2 Loan) and (ii) any Tranche A2 Lenders deliver such Extension Request
Acceptance Notice to the Administrative Agent, all or a portion of such Tranche
A2 Lenders’ Tranche A2 Revolving Commitment (or Tranche A2 Loan) shall
automatically be deemed (without any further action) a Tranche A3 Revolving
Commitment (or Tranche A3 Loan) of the same Lender who shall from such date be
classified as a Tranche A3 Lender in respect of such Tranche A3 Revolving
Commitment (or Tranche A3 Loan).

For the avoidance of doubt, it being understood that any such extension shall be
at the sole discretion of each Lender acting on its own and shall only apply to
Loans or Commitments of Lenders that deliver an Extension Request Acceptance
Notice. Any Tranche A Lender that does not so deliver an Extension Request
Acceptance Notice shall be referred to as a “Non-Extending Lender”. In
connection with any such extension, to the extent any Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, then, upon
the reasonable request of the Administrative Agent or any Lender, the Borrower
shall deliver to the Administrative Agent and any such Lender a Beneficial
Ownership Certification prior to the effectiveness of such extension in form and
substance reasonably satisfactory to the Administrative Agent and any such
Lender.

 

  (b)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

  (c)

The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Tranche, Type and Loan Currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

  (d)

The entries made in the accounts maintained pursuant to paragraph (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

35



--------------------------------------------------------------------------------

  (e)

Any Lender may request that Loans made by it be evidenced by a promissory note.
In such event, the applicable Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender and
substantially in the form of revolving loan note or swingline loan note, as
applicable (each, a “Note”), attached hereto as Exhibits E or F, as applicable.
Thereafter (but without derogating from paragraphs (b), (c) and (d) above), the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.05) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.08 Prepayment of Loans

 

  (a)

The Borrowers shall have the right at any time and from time to time to prepay
any Loan in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.

In the event and on such occasion that:

 

  (i)

the Credit Exposure in respect of any Tranche of any Lender exceeds:

 

  (A)

105% of the such Lender’s Commitment under such Tranche solely as a result of
currency fluctuations; or

 

  (B)

such Lender’s Commitment under such Tranche (other than as a result of currency
fluctuations); or

 

  (ii)

the aggregate Credit Exposure in respect of any Tranche of the Lenders under
such Tranche exceeds:

 

  (A)

105% of the aggregate Commitments under such Tranche solely as a result of
currency fluctuations; or

 

  (B)

the aggregate Commitments under such Tranche (other than as a result of currency
fluctuations),

the Borrowers shall prepay borrowings of Revolving Loans under such Tranche or
borrowings of Swingline Loans, if applicable (or, if no such borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.19(j)) in an aggregate amount equal to such excess.
Prepayments under the first sentence of this Section 2.08 shall be first applied
to outstanding amounts under Tranche B, and may then be applied to outstanding
amounts under Tranche A (as directed by the Parent) to the extent no amounts are
outstanding under Tranche B.

 

  (b)

The applicable Borrower shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) in writing of the
proposed date and the principal amount of any prepayment hereunder (x) in the
case of Eurocurrency Loans, not later than 11:00 a.m., New York City time, at
least three Business Days prior to the date of prepayment, (y) in the case of
ABR Loans (other than Swingline Loans), not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment and (z) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment.

 

36



--------------------------------------------------------------------------------

  Each such notice shall be irrevocable and shall specify the prepayment date,
the applicable Tranche (or portion thereof) being prepaid and the principal
amount of each Loan or portion thereof to be prepaid; provided that any such
notice of voluntary prepayment may be conditioned upon the effectiveness of
other credit facilities or another event, in which case such notice may be
revoked by the Parent (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Loan (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Loan shall be in an amount
that is an integral multiple of US$5,000,000 and not less than US$10,000,000
(or, in the case of an Alternate Currency Loan partial prepayment, the Euro
Equivalent thereof). Each prepayment of a Loan shall be applied ratably to the
Loans of such Tranche included in the prepaid Loan of such Tranche. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.

 

  (c)

If a Change of Control occurs:

 

  (i)

the Parent shall promptly notify the Administrative Agent upon becoming aware of
that event;

 

  (ii)

no Lender shall be obliged to fund any Loans or issue or fund any Letters of
Credit; and

 

  (iii)

if a Lender so requires and notifies the Administrative Agent and the Parent
within 30 days of the Parent notifying the Administrative Agent of the event,
the Administrative Agent shall, by not less than thirty days notice to the
Parent, cancel the Commitment of that Lender and declare the participation of
that Lender in all outstanding Loans, together with accrued interest, and all
other amounts accrued under the Loan Documents immediately due and payable,
whereupon the Commitment of that Lender will be cancelled and all such
outstanding amounts will become immediately due and payable and the Parent shall
arrange for the return of all outstanding Letters of Credit issued by such
Lender (or, instead, deposit in a cash collateral account with the
Administrative Agent pursuant to Section 2.19(j), in the name of the
Administrative Agent and for the benefit of such Lender, an amount in cash equal
to 105% of the LC Exposure of such Lender (in its capacity as Issuing Bank) as
of such date plus any accrued and unpaid interest thereon).

Section 2.09 Fees

 

  (a)

Commitment Fee. The Parent agrees to pay to the Administrative Agent for the
account of each Non-Defaulting Lender a commitment fee (a “Commitment Fees”)
equal to the Applicable Commitment Fee per annum on the actual daily unused
amount of each Revolving Commitment of such Non-Defaulting Lender during the
period from and including the date hereof to but excluding the date on which any
such Commitment terminates. Accrued Commitment Fees shall be payable quarterly
in arrears (A) on the last Business Day of each of March, June, September and
December of each year, commencing on the first such date to occur after the date
hereof, and (B) on the date on which any such Commitment terminates. Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing Commitment Fees with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the Credit Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose) (including for the avoidance
of doubt, as reduced by any deemed utilization under Section 2.19(b)).

 

37



--------------------------------------------------------------------------------

  (b)

The Parent agrees to pay to the Administrative Agent, for its own account, the
fees set forth in the Fee Letter, in accordance with the terms thereof.

 

  (c)

The Parent and the applicable Borrower with respect to Letters of Credit issued
on behalf such Borrower jointly agree to pay to the Administrative Agent for the
account of each Lender that is an Issuing Bank a Letter of Credit fee (“LC Fee”)
with respect to Letters of Credit issued by such Issuing Bank, which shall
accrue at a rate equal to the Applicable Margin for such applicable Tranche from
time to time used to determine the interest rate on Eurocurrency Loans under
such Tranche pursuant to Section 2.10 on such Issuing Bank’s LC Exposure under
any applicable Tranche during the period from and including the Effective Date
to but excluding the later of the date on which such Lender’s applicable
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure under such Tranche, as well as the applicable Issuing Bank’s
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Accrued LC Fees shall
be payable in arrears (i) on the last Business Day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date, and (ii) on the date on which the applicable Revolving
Commitments terminate. Any such fees accruing after the date on which the
applicable Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the applicable Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand therefor. All LC Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

  (d)

All fees payable hereunder shall be paid on the dates due, in immediately
available funds in dollars (except that LC Fees shall be paid in the currency of
the underlying Letter of Credit) to the Administrative Agent and, in the case of
the Commitment Fee and the LC Fee, for distribution, if and as appropriate,
among the Lenders or the applicable Lenders. Once paid, none of the fees shall
be refundable under any circumstances.

Section 2.10 Interest

 

  (a)

Each Borrower shall pay interest on the unpaid principal amount of each Loan
owing by such Borrower to the Lenders from the date of such Loan until such
principal amount shall be paid in full, as follows:

 

  (i)

ABR Loans. During such periods as such Loan (including each Swingline Loan) is
an ABR Loan, at a rate per annum equal at all times to the sum of (x) the
Alternate Base Rate plus (y) the Applicable Margin for such Tranche.

 

  (ii)

Eurocurrency Loans. During such periods as such Loan is a Eurocurrency Loan, at
a rate per annum equal at all times during each Interest Period for such Loan to
the sum of (x) the Eurocurrency Rate for such Interest Period for such Loan plus
(y) the Applicable Margin for such Tranche.

 

  (b)

Notwithstanding the foregoing, upon the occurrence and during the continuance of
any Event of Default, if any principal of or interest on any Loan or any fee or
other amount payable by the Borrowers hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of or interest on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to Dollar Loans as provided in paragraph (a)(i) of this Section.

 

38



--------------------------------------------------------------------------------

  (c)

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the applicable Commitment;
provided that (i) interest accrued pursuant to paragraph (b) of this Section
shall be payable on demand and (ii) in the event of any repayment or prepayment
of any Loan (other than a prepayment of an ABR Loan prior to the end of the
applicable Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

  (d)

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Eurocurrency Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

  (e)

All interest paid or payable pursuant to this Section shall be paid in the Loan
Currency in which the Loan giving rise to such interest is denominated.

 

  (f)

This Section 2.10(f) will apply only in respect of payments to be made by a
Swiss Loan Party. For purposes of this Section 2.10(f), the term “Lender” shall
be deemed to include the Administrative Agent, each Lender and each Issuing
Bank.

 

  (i)

The various rates of interests and fees provided for in this Agreement
(including, without limitation, under this Section 2.10) are minimum interest
and/or fee rates.

 

  (ii)

When entering into this Agreement, each party hereto has assumed that the
payments required under this Agreement are not and will not become subject to
Swiss Withholding Tax. Notwithstanding that the parties hereto do not anticipate
that any payment will be subject to Swiss Withholding Tax, they agree that, in
the event that Swiss Withholding Tax should be imposed on interest, fees or
other payments by a Swiss Loan Party, the rate of such payment of such amounts
due by such Swiss Loan Party (the “Relevant Amount”) shall, subject to the
provisions of this Agreement, be increased to a rate which (after making any
deduction of the Non-refundable Portion of Swiss Withholding Tax) results in a
payment to each Lender entitled to such payment of an amount equal to the
payment which would have been due if no deduction of Swiss Withholding Tax had
been required. For this purpose, the Swiss Withholding Tax shall be calculated
on the full grossed-up amount.

 

  (iii)

For the purpose of this Section 2.10(f), “Non-refundable Portion of Swiss
Withholding Tax” shall mean an amount equal to the amount of Swiss Withholding
Tax on the Relevant Amount at the standard rate (being, as at the date of this
Agreement, 35%) unless the Swiss Federal Tax Administration confirms to the
applicable Swiss Loan Party in writing that, in relation to a specific Lender
based on an applicable double taxation treaty, the applicable Swiss Withholding
Tax rate is a specified lower rate in which case such lower rate shall be
applied in relation to such Lender.

 

39



--------------------------------------------------------------------------------

  (iv)

For the avoidance of doubt, the applicable Swiss Loan Party shall be required to
make an increased payment to a specific Lender under clause (ii) above in
connection with the imposition of a Swiss Withholding Tax even if there is a
lack of compliance with the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations.

 

  (v)

If requested by the Administrative Agent, the applicable Swiss Loan Party shall
provide to the Administrative Agent those documents which are required by law
and applicable double taxation treaties to be provided by the payor of such tax
for each relevant Lender to prepare a claim for refund of Swiss Withholding Tax.
In the event Swiss Withholding Tax is refunded to a Lender by the Swiss Federal
Tax Administration, the relevant Lender shall forward, after deduction of costs,
such amount to the applicable Swiss Loan Party; provided, however, that (A) the
applicable Swiss Loan Party has fully complied with its obligations under this
Section 2.10(f); (B) the relevant Lender may determine, in its sole discretion,
consistent with the policies of such Lender, the amount of the refund
attributable to Swiss Withholding Tax paid by the applicable Swiss Loan Party;
(C) nothing in this Section 2.10(f) shall require the Lender to disclose any
confidential information to the applicable Swiss Loan Party (including, without
limitation, its tax returns); and (D) no Lender shall be required to pay any
amounts pursuant to this clause (v) at any time during which a Default or Event
of Default exists.

 

  (vi)

Unless an Event of Default then exists if (x) (A) any Lender representing under
Section 11.23 that it is a Swiss Qualifying Bank and such representation shall
prove to have been untrue when made, (B) any participant pursuant to a
Restricted Sub-participation that is not consented to by the Parent shall be a
Swiss Non-Qualifying Bank or (C) any Lender that was a Swiss Qualifying Bank
when it became a party to this Agreement shall thereafter become a Swiss
Non-Qualifying Bank as a result of its own action (excluding, for the avoidance
of doubt, as a result of a Change in Law in Switzerland or in such Lender’s
jurisdiction), and (y) the result of any such occurrence, event or action is to
cause the non-compliance by the applicable Swiss Loan Party with the Ten
Non-Bank Regulations (any such Lender or participant pursuant to a Restricted
Sub-participation, as applicable, to which preceding clauses (x) and (y) apply,
a “Swiss Excluded Lender”), then such Swiss Excluded Lender shall not be
entitled to receive any “gross-up” or increased rate payments pursuant to this
Section 2.10(f) or Section 2.15 with respect to the resulting Swiss Withholding
Tax in connection with the Ten Non-Bank Regulations or the Twenty Non-Bank
Regulations.

Section 2.11 Alternate Rate of Interest

If prior to the commencement of any Interest Period but subject in all aspects
to Section 2.22:

 

  (a)

the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the applicable Eurocurrency Rate, for such Interest Period; or

 

  (b)

the Administrative Agent determines or is advised in writing by the Required
Lenders (which determination shall be conclusive absent manifest error) that
deposits are not being offered to banks in the London interbank market for the
applicable currency, amount or Interest Period of such Loan; or

 

40



--------------------------------------------------------------------------------

  (c)

the Administrative Agent is advised by the Required Lenders that the applicable
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) if any Loan Notice
requests a new Loan of Dollar Loans, such Loan shall be made as an ABR Loan
(notwithstanding what may be contained in such Loan Notice), (ii) any Interest
Election Request that requests the conversion of any Loan to, or continuation of
any Loan as, a Eurocurrency Loan will not be effective, (iii) any Loan Notices
for new Loans of Alternate Currency Loans will not be effective and (iv) with
respect to outstanding Loans, (x) in the case of Dollar Loans, at the end of
such applicable Interest Period, such Loans shall be converted to ABR Loans
(notwithstanding what may be contained in such Loan Notice) and (y) in the case
of Alternate Currency Loans or the Eurocurrency Rate shall be the rate notified
to the Parent by the Administrative Agent, in the case of clause (a) above, or
by such Lenders (or Lender), in the case of clause (b) or (c) above, as soon as
practicable and in any event before interest is due to be paid in respect of the
applicable Interest Period, to be that which expresses as a percentage rate per
annum the all in cost of funds to the applicable Lenders (or Lender) of funding
such outstanding Loans from whatever source such Lenders (or Lender) may
reasonably select.

Section 2.12 Increased Costs

 

  (a)

Increased Costs Generally. If any Change in Law shall:

 

  (i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender;

 

  (ii)

subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Loan made by it or Letter of Credit (as applicable) issued by
it, or its commitments, or other obligations (including participations in any
Swingline Loans or Letters of Credit), or its deposits, reserves, other
liabilities or capital attributable thereto or change the basis of taxation of
payments to such Lender or Issuing Bank in respect thereof (except for
Indemnified Taxes, Other Taxes, Taxes described in clauses (b) through (c) of
the definition of Excluded Taxes, Connection Income Taxes and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or Issuing
Bank and without double counting any amounts otherwise compensated or paid or
amounts that would otherwise be excluded under Section 2.10(f)); or

 

  (iii)

impose on any Lender or Issuing Bank or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such Lender
or any Letter of Credit (as applicable) or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting to, continuing or maintaining any
Loan or of maintaining its obligation to make any such Loan or to increase the
cost to such Lender or such Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or Swingline Loan (or of maintaining its
obligation to participate in or to issue

 

41



--------------------------------------------------------------------------------

any Letter of Credit or Swingline Loan), or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank, the Parent will pay to such Lender or Issuing Bank such additional
amount or amounts as will compensate such Lender or Issuing Bank for such
additional costs incurred or reduction suffered. A certificate of such Lender or
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or Issuing Bank shall be delivered to the Parent and shall be conclusive
absent manifest error. Such Lender or Issuing Bank shall use commercially
reasonable efforts to deliver such certificate promptly after such additional
costs are incurred or reduction suffered. The Parent shall pay such Lender or
Issuing Bank the amount shown as due on any such certificate within 15 days
after receipt thereof.

 

  (b)

The Parent shall pay (or cause the applicable Borrower to pay) to any Lender or
Issuing Bank, as long as such Lender or Issuing Bank or its holding company
shall be required to comply with any reserve ratio requirement, capital or
liquidity requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or Letters of Credit or the funding of the Eurocurrency Loans, such
additional costs or reduced rate of return (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs or reduced rate of return allocated to such Commitment or Loan
or Letters of Credit by such Lender or Issuing Bank or its holding company (as
determined by the Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan or Letters of Credit, provided the Parent shall have
received at least 15 days’ prior notice of such additional costs from such
Lender or Issuing Bank. If such Lender or Issuing Bank fails to give notice
15 days prior to the relevant Interest Payment Date, such additional costs shall
be due and payable 15 days from receipt of such notice.

 

  (c)

Delay in Requests. Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Parent and the applicable Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
Issuing Bank notifies the Parent of the Change in Law or other factor giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law or other factor giving rise to such increased costs or reductions
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.13 Illegality

Notwithstanding any other provision of this Agreement, (a) if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any central bank or other governmental authority shall assert
that it is unlawful, for any Lender, Issuing Bank or any of their respective
Affiliates to perform its obligations hereunder or to fund any Loans or issue or
maintain any Letter of Credit (including without limitation any action in
accordance with or as contemplated by the EU Bank Recovery and Resolution
Directive (2014/59/EU) or any successor thereto) or (b) if as a result of any
merger, consolidation, amalgamation or acquisition by or of the Parent or any
Subsidiary with, into or of another Person it is or becomes unlawful due to
group or company lending limitations or

 

42



--------------------------------------------------------------------------------

other similar limitations under Israeli law (or rule, regulation or
interpretation thereof or any rules, regulations or interpretations of the Bank
of Israel) for any Lender, Issuing Bank or any of their respective Affiliates to
perform its obligations hereunder or to fund any Loans or issue or maintain any
Letter of Credit (each of clauses (a) and (b), an “Illegality”), then (x) such
Lender shall promptly notify the Parent upon becoming aware of that event and
the Commitment of such Lender will be immediately cancelled and (y) each
applicable Borrower shall repay the Loans granted to it by such Lender on the
last day of the Interest Period for each Loan occurring after such Lender has
notified the Borrower or, if earlier, the date specified by such Lender in the
notice delivered to the Borrower (being no earlier than the last day of any
applicable grace period permitted by law) and shall use its best efforts to
procure the release of each Letter of Credit issued by such Issuing Bank upon
its request (in the case of clause (b) above, only to the extent required to
cure such Illegality); provided that if such Illegality is solely in connection
with the making, maintaining or continuing to fund Eurocurrency Loans and can be
cured by the provisions in the remainder of this sentence, then, on notice
thereof and demand therefor by such Lender to the applicable Borrowers,
(i) (x) in the case of Eurocurrency Loans denominated in Dollars, each such
Eurocurrency Loan will automatically, upon such demand, convert into an
ABR Loan, and (y) in the case of Eurocurrency Loans denominated in Euro, the
applicable Borrower may, at its discretion, either prepay such Euro-denominated
Loan or keep such Euro-denominated Loan outstanding, with the Eurocurrency Rate
applicable thereto be determined as set forth in Section 2.11, and (ii) the
obligation of the Lender to make, or to convert Loans into, Eurocurrency Loans
shall be suspended, in each case until such Lender has determined that the
circumstances causing such suspension no longer exist.

Section 2.14 Break Funding Payments

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or any mandatory prepayment hereunder), (b) the
conversion of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.08(b)
and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.17, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense (excluding loss of anticipated profits) attributable to
such event. A certificate of any Lender setting forth, in reasonable detail
showing the computation thereof, any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Parent
and shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt, if such certificate complies herewith. For the avoidance of doubt, in
the event that amounts have been funded by Lenders to the Administrative Agent
and there is a failure to borrow the Loan as set forth in sub-clause (c) above,
the Administrative Agent shall return the funds to the Lenders as soon as
reasonably practicable. Without affecting the obligations of the Borrowers in
this paragraph, if, for any reason, the Administrative Agent is not able to
return funds on the day of cancellation, the Administrative Agent shall not be
liable for any costs, fees, or expenses related to the funding of the loan
overnight.

 

43



--------------------------------------------------------------------------------

Section 2.15 Taxes

 

  (a)

Payments Free of Taxes. Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes
(including any Other Taxes). If any Loan Party shall be required to deduct any
Indemnified Taxes (including any Other Taxes) from or in respect of any sum
payable hereunder or under any other Loan Document, if any, to the
Administrative Agent or any Lender or Issuing Bank, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) the Administrative Agent or Lender or Issuing Bank, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law. It is understood and
agreed that the provisions of this Section 2.15(a) shall not apply to any
amounts that are subject to the increased rate provisions of Section 2.10(f), so
long as such increased rates are actually paid to the Administrative Agent, any
Lender or any Issuing Bank pursuant to Section 2.10(f) (and provided there shall
be no requirement for a payment of the same amount twice to the extent otherwise
compensated or paid or for amounts that would otherwise be excluded under
Section 2.10(f)).

 

  (b)

Payment of Other Taxes by the Loan Parties. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

  (c)

Indemnification by Loan Parties. The applicable Loan Party shall indemnify the
Administrative Agent and each Lender and Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Administrative Agent or such Lender or Issuing Bank or required to be withheld
or deducted from a payment to the Administrative Agent or such Lender or Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender or Issuing Bank (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or Issuing Bank, shall be conclusive absent manifest
error. It is understood and agreed that the provisions of this Section 2.15(c)
shall not apply to any amount paid to the Administrative Agent, any Lender or
any Issuing Bank pursuant to Section 2.10(f) (and provided there shall be no
requirement for a payment of the same amount twice to the extent otherwise
compensated or paid or for amounts that would otherwise be excluded
under Section 2.10(f)).

 

  (d)

Indemnification by the Lenders and Issuing Bank. Each Lender and Issuing Bank
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender or Issuing
Bank (but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.05(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment

 

44



--------------------------------------------------------------------------------

  or liability delivered to any Lender or Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and Issuing Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

  (e)

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the applicable Loan Party to a Governmental Authority
pursuant to this Section 2.15, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

  (f)

Status of Lenders.

 

  (i)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (f)(ii)(A), (f)(ii)(B) and (f)(ii)(D) of this Section)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

  (ii)

Without limiting the generality of the foregoing, in the case of a Borrower that
is a US Person,

 

  (A)

any Lender that is a US Person shall deliver to such Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

  (B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), whichever of
the following is applicable:

 

45



--------------------------------------------------------------------------------

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  (2)

executed copies of IRS Form W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Part A of Exhibit K to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation” related
to any Borrower as described in Section 881(c)(3)(C) of the Code (a “US Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

  (4)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a US Tax Compliance Certificate substantially in the form of Part B or
Part C of Exhibit K, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
US Tax Compliance Certificate substantially in the form of Part D of Exhibit K
on behalf of each such direct and indirect partner;

 

  (C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or about the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

46



--------------------------------------------------------------------------------

  (D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify such Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

  (g)

Treatment of Certain Refunds. If the Administrative Agent, any Issuing Bank or a
Lender determines in its sole discretion that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall promptly after such determination pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Issuing Bank or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of the Administrative Agent, such Issuing Bank or
such Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender or such Issuing Bank in
the event the Administrative Agent or such Lender or such Issuing Bank is later
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require the Administrative Agent, or any Lender or any
Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to such Borrower or any other
Person.

 

  (h)

Value Added Tax.

 

47



--------------------------------------------------------------------------------

  (i)

All consideration or other payments or amounts expressed to be payable under a
Loan Document by any Loan Party to a Lender or Administrative Agent shall be
deemed to be exclusive of any VAT. If VAT is to be added under applicable law to
any consideration or other payments or amounts to be paid by any Loan Party in
connection with a Loan Document, that Loan Party shall pay to the Lender or
Issuing Bank or Administrative Agent or the relevant tax authority, as the case
may be (in addition to and at the same time as paying the consideration or other
payments or amounts), an amount equal to the amount of the VAT.

 

  (ii)

Where a Loan Document requires any Loan Party to reimburse a Lender, Issuing
Bank or Administrative Agent for any costs or expenses, that Loan Party shall
also at the same time pay and indemnify the Lender, Issuing Bank or the
Administrative Agent, as the case may be, against all VAT incurred by the
Lender, Issuing Bank or the Administrative Agent, as the case may be, in respect
of the costs or expenses to the extent that the Lender, Issuing Bank or the
Administrative Agent, as the case may be, is not entitled to credit or repayment
of the VAT.

 

  (iii)

If any Loan Party shall be required to deduct VAT from or in respect of any sum
payable hereunder or under any other Loan Documents, if any, to the
Administrative Agent or any Lender, Issuing Bank, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15(h)) the Administrative Agent or such Lender, Issuing Bank receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions and (iii) such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with the applicable law.

Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

  (a)

Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, reimbursement obligations in respect of
LC Disbursements, or of amounts payable under Sections 2.12, 2.13, 2.14, 2.15 or
11.04 or otherwise) prior to 1:00 p.m., New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent in accordance with account
instructions as provided to the Parent from time to time by the Administrative
Agent, except payments to be made directly to any Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.12, 2.13, 2.14, 2.15 or 11.04 shall be made directly to the Persons
entitled thereto. Each payment by a Borrower of interest in respect of the Loans
shall be applied to the amounts of such obligations owing to the Lenders pro
rata according to the respective amounts borrowed from and then owing to the
applicable Lenders. Each payment on account of principal of the Loans shall be
allocated among the Lenders pro rata based on the respective outstanding
principal amount of the Loans borrowed from and held by the applicable Lenders.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof; provided that at the Parent’s election in connection with any
prepayment of any Revolving Loans pursuant to Section 2.08, such prepayment
shall not, so long as no Default or Event of Default then exists, be applied to
any Revolving Loan of a Defaulting Lender. If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars, except that payments of
interest and principal on Alternate Currency Loans shall be paid in Euro.

 

48



--------------------------------------------------------------------------------

  (b)

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

  (c)

If any Lender under any Tranche (including any Issuing Bank) shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans under any Tranche or
participations in Swingline Loans, if applicable, resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
under such Tranche or participations in Swingline Loans, if applicable, and
accrued interest thereon, than the proportion received by any other Lender under
such Tranche, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans under such Tranche and
participations in Swingline Loans, if applicable, of other Lenders under such
Tranche to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders under such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
under such Tranche and participations in Swingline Loans, if applicable;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Parent or a Borrower pursuant
to and in accordance with the express terms of this Agreement (including without
limitation Section 2.17(b)) or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Parent, a Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each of the Parent and the Borrowers consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to this subsection (c) may exercise against
the Parent and the Borrowers’ rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Parent and the Borrowers in the amount of such participation.

 

  (d)

Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders (including any Issuing Bank) hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders under the applicable Tranche severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate per annum equal to the applicable Overnight Rate
from time to time in effectt, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing.

 

49



--------------------------------------------------------------------------------

  (e)

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.04, 2.16(d) or 11.04(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

  (f)

Notwithstanding anything to the contrary contained herein, the provisions of the
preceding Sections 2.16(a) and (c) shall be subject to the express provisions of
this Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

Section 2.17 Mitigation Obligations; Replacement of Lenders

 

  (a)

If (x) any Lender requests compensation under Section 2.12, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15 or 2.10(f) (in
each case, other than in respect of the original Lenders set forth on
Schedule 2.01 as of the Effective Date and their respective Affiliates and
Approved Funds), or (y) any Lender provides notice of the occurrence of an
Illegality in accordance with Section 2.13, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.15, as the case may be, in the future (or
eliminate such Illegality in the case of (y) above) and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

  (b)

If, in respect of any Tranche:

 

  (i)

any Lender requests compensation under Section 2.12 or if a Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15
(other than in respect of the original Lenders set forth on Schedule 2.01 as of
the Effective Date and their respective Affiliates and Approved Funds), and, in
each case, such Lender has declined or is unable to designate a different
Lending Office in accordance with Section 2.17(a),

 

  (ii)

any Lender becomes a Defaulting Lender,

 

  (iii)

any Lender fails to approve an amendment, waiver or other modification to this
Agreement that requires the approval of all Lenders and at least the Required
Lenders (or the Required Tranche Lenders in the case of a Tranche only vote)
have approved such amendment, waiver or other modification,

 

  (iv)

the Parent requests with respect to any Lender which ceases to qualify as
Creditworthy Entity and the Required Lenders (for this purpose, determined as if
the Credit Exposure for the applicable Tranche and unused Commitments of such
Lender were zero) consent in writing to such request, or

 

50



--------------------------------------------------------------------------------

  (v)

in the case of a Tranche A Lender, such Lender is a Non-Extending Lender,

then the Parent may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, either:

 

  (x)

require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 11.05), all its interests,
rights and obligations under this Agreement (or applicable Tranche, if
applicable) to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment) (provided
that such assigning Lender may require that prior to or concurrent with such
assignment or delegation it is reimbursed on all unreimbursed LC Disbursements
owned to it as an Issuing Bank and all outstanding Letters of Credit issued by
it as an Issuing Bank are either cancelled and returned or cash collateralised
at 105% of the LC Exposure of such Lender in its capacity as Issuing Bank (in
respect of Letters of Credit issued by it) on terms reasonably satisfactory to
such Lender (in each case, under such applicable Tranche, if applicable)); or

 

  (y)

terminate in full the Commitments and other obligations of such Lender hereunder
in respect of such applicable Tranche, if applicable (without providing a
replacement Lender thereof) and repay in full to such Lender (through the
Administrative Agent) all Loans, unreimbursed LC Disbursements and other
outstanding amounts owed to it under the Loan Documents (in respect of such
Tranche, if applicable) and cancel and return to such Lender all outstanding
Letters of Credit issued by such Lender or Affiliate thereof in the capacity as
an Issuing Bank (under such applicable Tranche, if applicable), if applicable,
(in each case, notwithstanding the pro rata provisions of Section 2.16(c)) and
effect a reduction in total aggregate outstanding Commitments of the remaining
Lenders under such Tranche (if applicable) by an amount equal to the terminated
Commitment of such Lender, at which point such Lender shall be released from all
obligations hereunder (or applicable Tranche, if applicable) (provided that if
any Swingline Loans are then outstanding under the relevant Tranche (if
applicable), such termination of Commitments under this clause (y) may only
occur if the Swingline Lender in its sole discretion has approved the
termination of such Commitments, which approval may in its sole discretion
require repayment by a Borrower of all or a portion of such Swingline Loan
(under such Tranche, if applicable) or the provision of cash collateral on terms
and in amounts satisfactory to the Swingline Lender) and provided further that
if any Letters of Credit issued by other Issuing Banks are then outstanding
(under such Tranche, if applicable) or if at such time there are any
unreimbursed LC Disbursements made by other Issuing Banks (under such Tranche,
if applicable), such termination of Commitments under this clause (y) may only
occur if each such other Issuing Bank (under such Tranche, if applicable) in its
sole discretion has approved thereof (which approval may in its sole discretion
require cancellation and termination of all or a portion of such Letter of
Credit (under such Tranche, if applicable) or the provision of cash collateral
on terms and in amounts satisfactory to such Issuing Bank) and provided further
that such Lender’s rights under Sections 2.12, 2.14, 2.15 and 11.04, and its
obligations under Section 11.04(d) shall survive such release and discharge
under this clause (y) as to matters occurring prior to such date; provided
further, however, that if pursuant to this clause (y), the Borrowers shall pay
to a Lender any principal of, or interest accrued on, the Loans owing

 

51



--------------------------------------------------------------------------------

  to such Lender, then the Borrowers shall either (I) confirm to the
Administrative Agent that, in the case of clauses (i), (iii) or (iv), no Default
or Event of Default under Section 7.01(a), (b), (g), (h) or (i) has occurred and
is then continuing and, in the case of clause (ii), no Default or Event of
Default has occurred and is then continuing or (II) pay or cause to be paid a
ratable payment of principal and interest and other amounts to all other
Lenders;

provided that, in all cases under this Section 2.17(b), (i) the applicable
Borrower shall have received the prior written consent of the Administrative
Agent, each Issuing Bank and the Swingline Lender, which consent shall not
unreasonably be withheld (except as set forth in clause (y) above), (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, funded LC Disbursements and participations in Swingline
Loans (as applicable), accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.14), from the assignee (if assigned) (to the extent
of such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts and in the case when not so
assigned), (iii) in the case of any such assignment or termination resulting
from a claim for compensation under Section 2.12 or resulting from any
requirement of the applicable Borrower to pay any additional amount pursuant to
Section 2.15, such assignment or termination will result in a reduction in such
compensation or payments and (iv) in the case of any such assignment under
Section 2.17(b)(iii), the applicable assignee shall have consented to the
applicable amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation or termination, as the case may be, if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the applicable Borrower to require such assignment and delegation or
termination, as the case may be, cease to apply.

Section 2.18 Swingline Loans

 

  (a)

Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time under the
relevant Tranche during the applicable Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans under any Tranche
exceeding the applicable Swingline Sub-limits in respect of such Tranche or
(ii) the sum of the total Credit Exposures under any Tranche exceeding the total
Revolving Commitments in respect of such Tranche, provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan, and provided further that (x) Borrowers shall only
borrow a Swingline Loan under Tranche B if at such time there is no availability
for Swingline Loans to be provided under Tranche A (or there are otherwise no
undrawn Commitments available thereunder) and (y) any Swingline Loans provided
under Tranche A will be applied pro rata among Tranche A1, Tranche A2 and
Tranche A3 based on the then current Commitments under such Tranche. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall at all times be ABR Loans and shall be denominated in Dollars.

 

  (b)

To request a Swingline Loan, the relevant Borrower shall give a Swingline Loan
Notice to the Administrative Agent of such request, not later than 11:00 a.m.,
New York City time, on the date of the proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date of the proposed
Swingline Loan and amount of the requested Swingline Loan and, if applicable,
the Tranche under which such Swingline Loan is being requested. Upon receipt of
such notice, the Administrative Agent shall promptly notify the applicable
Swingline Lender of the

 

52



--------------------------------------------------------------------------------

  aggregate amount of such proposed borrowing. Not later than 2:00 p.m., New
York City time, on the Borrowing Date specified in such notice the applicable
Swingline Lender shall make such Swingline Loan available to the applicable
Borrower in funds immediately available at such account located in the United
States as may be directed by such Borrower. Each Borrowing pursuant to this
Section 2.18 shall be in a minimum principal amount of US$10,000,000 and
integral multiples of US$5,000,000 above such amount.

 

  (c)

Each Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day, require the
Lenders under the applicable Tranche to acquire participations not later than
11:00 a.m., New York City time on the immediately succeeding Business Day, in
all or a portion of the Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans in which such Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Swingline Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.04 with
respect to Revolving Loans made by such Lender (and Section 2.04 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the relevant Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by any Swingline Lender from
the relevant Borrower (or other party on behalf of such Borrower) in respect of
a Swingline Loan after receipt by the applicable Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the applicable
Swingline Lender, as their interests may appear, provided that any such payment
so remitted shall be repaid to the applicable Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the relevant Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof. If any Lender fails to make
available to the Administrative Agent for the account of the Swingline Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.18(c) by the time specified in Section 2.18(c), the
Swingline Lender shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swingline
Lender in connection with the foregoing.

 

53



--------------------------------------------------------------------------------

  (d)

Notwithstanding anything to the contrary contained in this Section 2.18, no
Swingline Lender shall make any Swingline Loan after it has received written
notice from the Parent, any other Loan Party or the Required Tranche Lenders or
the Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as such Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Tranche Lenders or the Required
Lenders, as the case may be.

Section 2.19 Letters of Credit

 

  (a)

General. Subject to the terms and conditions set forth herein, any Borrower may
request any Lender under any applicable Tranche (in the capacity as an Issuing
Bank) to issue Letters of Credit, denominated in either US dollars or Euro, for
the account of such Borrower, in a form (together with (i) a LC Request (as
defined below) and (ii) any form of letter of credit application or other
customary ancillary documentation relating to any such Letter of Credit
(including without limitation all applicable documentation and other information
that the Issuing Bank or the Administrative Agent has requested under
Section 11.17 or Section 11.18 in connection therewith in form and substance
satisfactory to such Lender Party, acting reasonably)) reasonably acceptable to
the Administrative Agent and such Issuing Bank, at any time and from time to
time during the applicable Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, such Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Unless otherwise expressly agreed by
the Issuing Bank and the Borrower when a Letter of Credit is issued, to the
extent appropriate, the rules of the ISP or UCP, as determined by the applicable
Issuing Bank, shall apply to each Letter of Credit. Unless the applicable
Issuing Bank and Borrower agree otherwise, no Letter of Credit shall be in an
initial face amount of less than the Dollar Equivalent of US$5,000,000. Letters
of Credit are available hereunder in respect of both Tranche A Revolving
Commitments and Tranche B Revolving Commitments, provided that the Borrowers may
only request a Letter of Credit under Tranche B if the LC Cap in respect of all
Tranche A Lenders under Tranche A has been reached or will be exceeded as a
result of the issuance of such Letter of Credit (or there are otherwise no
undrawn commitments available thereunder).

No Lender in its capacity as Issuing Bank shall issue, and no Borrower shall
request the issuance of, any Letter of Credit at any time if after giving effect
to such issuance (the “LC Cap”) (i) the LC Exposure of such Lender under such
Tranche would exceed the LC Commitment (as defined below) of such Lender under
such Tranche, (ii) the Credit Exposure of such Lender under such Tranche in its
capacity as Issuing Bank would exceed the relevant Revolving Commitments of such
Lender under such Tranche, (iii) the total aggregate Credit Exposure of all
Lenders under such Tranche would exceed the total Revolving Commitments of all
Lenders under such Tranche or (iv) the total LC Exposure of all Lenders under
such Tranche would exceed 10% of the Aggregate Commitments under such Tranche.
For purposes of this Agreement, the “LC Commitment” means with respect to any
Lender under any Tranche at any time, 10.0% or such greater percentage as may be
agreed to in accordance with the immediate subsequent proviso (the “Agreed LC
Percentage”) of the Revolving

 

54



--------------------------------------------------------------------------------

  Commitment of such Lender under such Tranche, provided that if the Lender and
the Parent agree in writing, a copy of which is delivered to the Administrative
Agent, such amount may be increased to up to 100% of its total available
Revolving Commitment under such Tranche (as determined by such Lender and the
Parent, it being understood that the consent of other Lenders is not required
for such Lender to increase such percentage).

 

  (b)

If any Lender in its capacity as Issuing Bank has any LC Exposure, the amount of
its (or, in the case of any Issuing Bank that is the Affiliate of a Lender in
accordance with the definition of “Issuing Bank”, the amount of such Lender’s)
Revolving Commitment under the applicable Tranche (and accordingly the total
aggregate Revolving Commitments under such Tranche, but not the individual
Revolving Commitments of any other Lenders under such Tranche) available for
Revolving Loans thereunder shall be deemed utilized by the amount of such LC
Exposure at such time (and for the avoidance of doubt, if and when such LC
Exposure is reduced (either as a result of cancellation of a Letter of Credit or
due to the receipt of reimbursement for an LC Disbursement) then at such time
the amount of such Lender’s Revolving Commitment under such Tranche equal to
such reduced LC Exposure shall be deemed to be no longer utilized).

 

  (c)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension but in no
event later than the applicable LC Notice Time) (i) a notice substantially in
the form of Exhibit H (or any other form approved by the applicable Issuing
Bank) (each an “LC Request”) requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section 2.19), the amount and currency
of such Letter of Credit, the applicable Tranche for such Letter of Credit, the
name and address of the beneficiary thereof and (ii) such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the applicable Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
and the Parent shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, the LC Cap set forth
in paragraph (a) above is not exceeded with respect to such Tranche. The making
of each request to issue, amend, renew or extend a Letter of Credit shall be
deemed to be a representation and warranty by the applicable Borrower and the
Parent that such Letter of Credit may be issued in accordance with, and will not
violate the requirements of, this Section 2.19 and that such issuance,
amendment, renewal or extension does not breach the applicable LC Cap in
paragraph (a) above, and that the conditions specified in Section 4.01 or 4.02,
as the case may be, are satisfied in full. Notwithstanding anything to the
contrary contained above or elsewhere in this Agreement, in no event shall any
Issuing Bank be under any obligation to issue any Letter of Credit if at the
time of such issuance (i) any order, judgment or decree of any governmental
authority or arbitrator shall purport by its terms to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit or any

 

55



--------------------------------------------------------------------------------

  requirement of law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any governmental authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such Issuing Bank is not otherwise promptly compensated by the Borrower) not in
effect on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to such Issuing Bank as of the date hereof
and which such Issuing Bank reasonably and in good faith deems material to it;
or (ii) a condition or representation set forth in this Section 2.19 is not
satisfied or is not accurate; (iii) a Lender Default exists with respect to any
Lender, unless such Issuing Bank has entered into arrangements satisfactory to
it and the Borrower to eliminate such Issuing Bank’s risk with respect to the
Lender which is the subject of the Lender Default, including by cash
collateralizing such Lender’s Applicable Percentage of the LC Exposure under
such applicable Tranche or (iv) the issuance of such Letter of Credit would
violate one or more policies of such Issuing Bank. If any Israel based Lender is
asked or required to issue a Letter of Credit as an Issuing Bank, to the extent
required under Israeli or Bank of Israel law, rule or regulation or
interpretation thereof or any internal compliance policy of such Lender, it
shall be entitled to require the applicable Borrower to establish a bank account
with such Lender (or an Affiliate thereof) prior to the issuance of such Letter
of Credit, on customary terms and conditions, which bank account may at any or
all times have a balance of zero. For the avoidance of doubt, each Issuing Bank
shall notify the Administrative Agent of each Letter of Credit issued by it (and
each amendment or modification thereof), the applicable Tranche, the Letter of
Credit is issued under and its LC Exposure in respect thereof and the name of
the applicable Borrower in respect thereof and each Lender under any Tranche
shall be entitled to request from time to time (at reasonable intervals) from
the Administrative Agent to be advised of the total LC Exposure amount under
such Tranche at such time.

 

  (d)

Expiration Date. Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date that is one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is 30
days prior to the applicable Maturity Date of the applicable Tranche under which
such Letter of Credit was issued.

 

  (e)

Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on (i) the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that such Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than US$500,000, such Borrower may, subject
to the conditions to borrowing set forth herein, request (and, if such Borrower
fails to reimburse such LC Disbursement when due, such Borrower shall be deemed
to have requested) in accordance with Section 2.18 or Section 2.19 that such
LC Disbursement be repaid to the applicable Issuing Bank with the net proceeds
of an ABR Borrowing of Revolving Loans (without

 

56



--------------------------------------------------------------------------------

  giving effect to the last sentence of Section 2.01(a)) or a Swingline Loan
(without giving effect to Section 2.18(a)(x)) of the same Tranche as the
applicable Letter of Credit in an equivalent amount and, to the extent so
financed, such Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Borrowing of Revolving Loans or a Swingline
Loan (and the time for reimbursement of such LC Disbursement shall automatically
be extended to the Business Day following such request or deemed request). If
such Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender that an Issuing Bank has made such applicable
LC Disbursement, the payment then due from such Borrower in respect thereof and
such Lender’s Applicable Percentage thereof (but for purposes of this
Section 2.19(e), only up to the amount of such Lender’s unutilized Revolving
Commitment (whether actual or deemed) in respect of such Tranche). For purposes
of calculating such Applicable Percentage (but only for purposes of this
Section 2.19(e)), the Revolving Commitment under such Tranche of the Issuing
Bank in its capacity as a Lender shall be such amount as its Revolving
Commitment under such Tranche would be immediately after giving effect to the
full reimbursements contemplated in this Section 2.19(e) in respect of the
applicable Letter of Credit. Promptly following receipt of such notice, each
Lender (including the Issuing Bank) shall unconditionally pay to the
Administrative Agent its Applicable Percentage (as calculated in the preceding
two sentences) of the payment then due from such Borrower, with each such
payment to be made in immediately available funds to the Administrative Agent at
its New York office specified in Section 11.1, and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from such Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. If any Lender shall not have made its Applicable Percentage of such
LC Disbursement available to the Administrative Agent as provided above, each of
such Lender and such Borrower severally agrees to pay interest on such amount,
for each day from and including the date such amount is required to be paid in
accordance with the foregoing to but excluding the date such amount is paid, to
the Administrative Agent for the account of the applicable Issuing Bank at
(i) in the case of such Borrower, the rate per annum set forth in
Section 2.19(h) and (ii) in the case of such Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effectt, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent and/or the applicable Issuing Bank in connection with the
foregoing. All payments made pursuant to this Section 2.19(e) shall be in the
Approved Currency in which the LC Disbursement giving rise to such payment is
denominated.

 

  (f)

Obligations Absolute. The Borrowers’ several obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.19 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any force majeure or
other event that under any rule of law or uniform practices to which any Letter
of Credit is subject (including Section 3.14 of ISP 98 or any

 

57



--------------------------------------------------------------------------------

  successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Commitments or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.19, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance, amendment, renewal, extension or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank, provided that the
foregoing shall not be construed to excuse such Issuing Bank from liability to
the applicable Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction in a non-appealable judgement), the applicable Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

  (g)

Disbursement Procedures. The applicable Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower in writing of such
demand for payment and whether the applicable Issuing Bank has made or will make
an LC Disbursement thereunder, provided that any failure to give or delay in
giving such notice shall not relieve the applicable Borrower of its obligation
to reimburse the applicable Issuing Bank and the Lenders with respect to any
such LC Disbursement in accordance with paragraph (e) of this Section 2.19.

 

  (h)

Interim Interest. If the applicable Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full by 12:00 noon, New York City time on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
applicable Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans for such Tranche, provided that, if the applicable
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section 2.19, then Section 2.10(b) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on

 

58



--------------------------------------------------------------------------------

  and after the date of payment by any Lender pursuant to paragraph (e) of this
Section 2.19 to reimburse the applicable Issuing Bank shall be for the account
of such Lender to the extent of such payment, and shall be payable on demand or,
if no demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

 

  (i)

Replacement of the Issuing Bank. The applicable Issuing Bank may be replaced at
any time by written agreement among the applicable Borrower, the Administrative
Agent, such Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(d). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

  (j)

Cash Collateralization. If any Event of Default shall occur and be continuing,
on the Business Day that the applicable Borrower receives notice from any
Issuing Bank with an outstanding Letter of Credit or LC Exposure, the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders whose aggregate Applicable Percentages of the
total LC Exposure represents greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, such
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to 105% of the total LC Exposure as of such date plus any accrued and
unpaid interest thereon, provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to a Borrower described in
paragraph (g) or (h) of Section 7.01. Each applicable Borrower also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.08(a) and (c) and Section 2.20. Each such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement and each such
Borrower hereby grant the Administrative Agent a security interest in respect of
each such deposit and the collateral account in which such deposits are held.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at each
applicable Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Bank for LC Disbursements attributable to the
applicable Borrower for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the applicable Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Required

 

59



--------------------------------------------------------------------------------

  Lenders (or, if the maturity of the Loans has been accelerated, Lenders whose
aggregate Applicable Percentages of the total LC Exposure represents greater
than 50% of the total LC Exposure) unless all Letters of Credit have expired and
all LC Disbursement have been repaid in full), be applied to satisfy other
obligations of such Borrower under this Agreement (or, in the case of any such
account in respect of Letters of Credit or LC Exposure attributable to the
Parent, to satisfy other obligations of any Borrower). If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived. If any Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.20, such
amount (to the extent not applied as aforesaid or otherwise required to be
applied or held as cash collateral in accordance herewith or with such
Section 2.20) shall be returned to such Borrower as promptly as practicable to
the extent that, after giving effect to such return, no Issuing Bank shall have
any exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the Non-Defaulting Lenders and/or the remaining
cash collateral and no Event of Default shall have occurred and be continuing.

 

  (k)

LC Exposure Determination. For all purposes of this Agreement, the amount of a
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination.

Section 2.20 Defaulting Lenders

 

  (a)

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

  (i)

fees shall cease to accrue on any Commitment of such Defaulting Lender pursuant
to Section 2.09(a) for any period during which that Lender is a Defaulting
Lender;

 

  (ii)

such Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders and Section 11.03; and

 

  (iii)

any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender and whether such payment is
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.09 shall, in lieu of being distributed to or applied or held by such
Defaulting Lender, subject to any applicable requirements of law, be applied by
the Administrative Agent, in the following order of priority: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Bank and the Swingline Lender
hereunder; third, to fund on a pro rata basis any cash collateral to cover
fronting exposure contemplated pursuant to this Section 2.20 in respect of
Swingline Loans or LC Exposure; fourth, as the Parent

 

60



--------------------------------------------------------------------------------

  may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any of the foregoing against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement (pro rata among all such amounts owed and only to the extent the
applicable Lenders, Issuing Bank and/or Swingline Lender have provided written
notice to the Administrative Agent of such judgment (with sufficient evidence
thereof) (and written request to apply amounts otherwise payable to such
Defaulting Lender in accordance with this sub-clause) at least 10 Business Days
prior to the Administrative Agent having otherwise applied such amounts pursuant
to any of the subsequent provisions of this paragraph (or such shorter time as
may be acceptable to the Administrative Agent in its sole discretion)); seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement (only to the extent such Borrower has provided written notice to the
Administrative Agent of such judgment (with sufficient evidence thereof) (and
written request to apply amounts otherwise payable to such Defaulting Lender in
accordance with this clause) at least 10 Business Days prior to the
Administrative Agent having otherwise applied such amounts pursuant to any of
the subsequent provisions of this paragraph (or such shorter time as may be
acceptable to the Administrative Agent in its sole discretion)); and eighth, to
such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or LC Disbursements in respect of which such Defaulting Lender has
not fully funded its appropriate share and such Loans or LC Disbursements were
made at a time when the conditions set forth in Sections 4.01 and 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments (or, if the Aggregate Commitments
have terminated, as last in effect). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this paragraph shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

  (b)

With respect to any Defaulting Lender, if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender, all or any part of
such Swingline Exposure and LC Exposure shall be reallocated among the Lenders
under the applicable Tranches that are Non-Defaulting Revolving Credit Lenders
in accordance with their respective Applicable Percentages but only to the
extent that (w) the sum of the Credit Exposures of all Non-Defaulting Lenders
under such Tranche plus such Defaulting Lender’s Swingline Exposure and LC
Exposure in respect of

 

61



--------------------------------------------------------------------------------

  such Tranche does not exceed the aggregate amount of all Non-Defaulting
Lenders’ Commitments under such Tranche, (x) immediately following the
reallocation to a Non-Defaulting Lender, the Credit Exposure of such Lender
under such Tranche does not exceed its applicable Revolving Commitment in
respect of such Tranche, (y) the conditions set forth in Section 4.02 are
satisfied at such time (and, unless the Parent shall have otherwise notified the
Administrative Agent at such time, the Borrowers are deemed to have hereby
represented and warranted that such conditions are satisfied as of such time);
and (z) no Default exists. Subject to Section 11.25, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

  (c)

Without relieving any Defaulting Lender with a Revolving Commitment of any of
its obligations hereunder, it is agreed that, at any time where there is a
Defaulting Lender with a Revolving Commitment hereunder, to the extent not fully
reallocated in accordance with the reallocation provisions described above,
then, upon the request of any Swingline Lender or any Issuing Bank under such
applicable Tranche, as the case may be, the Borrower shall (it being understood
that such obligation may be satisfied (to the extent sufficient cash collateral
is so funded) with cash collateral posted pursuant to Section 2.20(a)(iii)
(“third”) above from amounts otherwise payable to such Defaulting Lender), both
as a condition precedent to issuances of Letters of Credit and extensions of
Swingline Loans (in each case, under such Tranche) and with respect to
theretofore outstanding Letters of Credit and Swingline Loans under such
Tranche, furnish to the Swingline Lender or such Issuing Bank under such
Tranche, as the case may be, cash collateral or similar security satisfactory to
the respective Swingline Lender or Issuing Bank in its sole discretion which is
equal (x) in the case of Swingline Loans, to 105% of the percentages of the
respective Swingline Loans which would be required to be funded by each of the
Defaulting Lenders with Revolving Commitments under such Tranche upon the
conversion of same to Loans hereunder and (y) 105% of the LC Exposure under such
Tranche of such Issuing Bank attributable to such Defaulting Lenders. It is
understood and agreed that, notwithstanding anything to the contrary contained
herein or in any other Loan Document, all collateral delivered pursuant to this
Section 2.20 may be held by the respective Swingline Lender or respective
Issuing Bank as security for amounts required to be funded to it by the relevant
Defaulting Lenders, and only after such amounts have been applied for such
purposes shall same be available as security for other obligations hereunder. At
any time where there is no Default or Event of Default in existence, if the
amounts deposited pursuant to this Section 2.20 exceed the amounts described
above with respect to the then outstanding Swingline Loans or Letters of Credit
under any applicable Tranche, the respective amounts shall be returned by the
respective Swingline Lender or respective Issuing Bank, as the case may be, to
the Borrowers or respective Defaulting Lender, as the case may be. Amounts
required to be furnished pursuant to this Section 2.20 may be required by the
applicable Swingline Lender or Issuing Bank as a condition precedent to its
extension of Swingline Loans or issuance of Letters of Credit under the
applicable Tranche, as the case may be, and with respect to any theretofore
extensions of credit, shall be furnished (or caused to be furnished) by the
Borrowers within two Business Days after any request by the applicable Swingline
Lender or any applicable Issuing Bank.

 

  (d)

The rights and remedies against a Defaulting Lender under this Section 2.20 are
in addition to other rights and remedies that any Borrower, the Administrative
Agent, any Issuing Bank or any Lender may have against such Defaulting Lender.

 

62



--------------------------------------------------------------------------------

  (e)

In the event that the Administrative Agent, each Issuing Bank, each Swingline
Lender and the Parent agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and Applicable Percentages of the LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans ratably (in the relevant Tranche) in accordance with its
Commitment (or, if the applicable Aggregate Commitments have terminated, as last
in effect) and such Lender shall no longer be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of a Borrower while that Lender was a Defaulting
Lender; and provided, further, that (i) except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender and (ii) nothing
under this provision shall be understood as a requirement of any Lender to fund
a Defaulting Lender’s portion of any Loan.

Section 2.21 Joint and Several Liability of Borrowers

 

  (a)

With respect to any Loans incurred by any Borrower, each of the Borrowers is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Lenders under this Agreement, for
the mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of each of the Borrowers to accept joint and
several liability for the obligations of each of them under the Loan Documents.
Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co debtor, joint
and several liability with each other Borrower with respect to the payment and
performance of all the obligations under the Loan Documents (the “Loan Document
Obligations”), it being the intention of the parties hereto that such Loan
Document Obligations are the joint and several obligations of each of the
Borrowers without preferences or distinction among them. The foregoing shall
apply equally to each Additional Borrower to the extent it becomes a Borrower in
accordance with Section 10.01.

 

  (b)

Notwithstanding anything to the contrary set forth in this clause or any other
provisions of this Agreement, it is the intent of the parties hereto that the
liability incurred by the US Borrower in respect of the Loan Document
Obligations of each other Borrower not constitute a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable law of any state or
other governmental unit (“Fraudulent Conveyance”); consequently, each Borrower,
the Administrative Agent and each Lender hereby agrees that if a court of
competent jurisdiction determines that the incurrence of liability by the US
Borrower in respect of the Loan Document Obligations of any other Borrower
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, such liability shall be valid and enforceable only to the maximum
extent that would not cause the same to constitute a Fraudulent Conveyance and
this Agreement and the other Loan Documents shall automatically be deemed to
have been amended accordingly, nunc pro tunc.

 

  (c)

If and to the extent that a Swiss Borrower (or a Swiss Loan Party, in the case
of subclause (y) below) is liable under the Loan Documents, including, without
limitation, under this Section 2.21 and under Section 11.04 (the “Indemnity”) or
under any other provision under any Loan Document for obligations of its
Affiliates (other than its direct or indirect wholly-owned Subsidiaries) and
that complying with

 

63



--------------------------------------------------------------------------------

  such obligations would constitute a repayment of capital (Einlagerückgewähr)
(including by way of a violation of the legally protected reserves (gesetzlich
geschützte Reserven)) or the payment of a (constructive) dividend
(Gewinnausschüttung) by a Swiss Borrower (or Swiss Loan Party, as the case may
be) (the “Restricted Obligations”), the following shall apply:

 

  (v)

the aggregate liability of a Swiss Borrower for Restricted Obligations shall
from time to time be limited to the Swiss Available Amount existing at that
time; provided that such limitation (as may apply from time to time or not)
shall not (generally or definitively) affect the Indemnity granted by a Swiss
Borrower in excess thereof, but merely postpone the time of using such proceeds
from enforcement of the Indemnity until such time as application towards
discharging the Restricted Obligations is again permitted notwithstanding such
limitation.

 

  (w)

for the purposes of the preceding paragraph (v):

“Swiss Available Amount” means, with respect to a Swiss Borrower, the maximum
amount of a Swiss Borrower’s profits and reserves available from time to time
for distribution as a dividend under applicable Swiss law. The Swiss Available
Amount shall from time to time be calculated in accordance with, without
limitation, article 675 of the Swiss Code of Obligations and shall include the
equity capital surplus (including any unrestricted portion of legal general
reserves, restricted reserves, retained earnings and current net profits) which
is freely available (as the case may be after conversion) for distribution as a
dividend to shareholders under Swiss law at the time payment is sought
hereunder.

 

  (x)

immediately after having been requested to perform Restricted Obligations under
the Loan Documents, a Swiss Borrower shall provide the Administrative Agent, as
soon as possible, with (a) an interim balance sheet audited by the statutory
auditors of a Swiss Borrower, (b) the determination by the statutory auditors of
the Swiss Available Amount based on such interim audited balance sheet (such
Swiss Available Amount to reflect, as the case may be, the conversion of
restricted reserves into distributable reserves) and (c) a confirmation from the
statutory auditors of a Swiss Borrower that the Swiss Available Amount complies
with the terms of this Section 2.21 and with the provisions of Swiss corporate
law which are aimed at protecting the share capital and legal reserves.

 

  (y)

in respect of Restricted Obligations, the applicable Swiss Loan Party shall:

 

  (i)

if and to the extent required by applicable law in force at the relevant time:

 

  (A)

subject to any applicable double tax treaties, deduct the Swiss Withholding Tax
at the rate of 35% (or such other rate as in force at that time) from any
payment made by it in respect of Restricted Obligations;

 

  (B)

pay any such deduction to the Swiss Federal Tax Administration; and

 

  (C)

notify and provide evidence to the Administrative Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration.

 

64



--------------------------------------------------------------------------------

  (ii)

to the extent such deduction is made, not be required to make a gross up,
indemnify or otherwise hold harmless the Loan Parties for the deduction of the
Swiss Withholding Tax, notwithstanding anything to the contrary contained in the
Loan Documents, unless grossing-up is permitted under the laws of Switzerland
then in force provided that this shall not in any way limit any obligations of
any Loan Party (other than a Swiss Borrower) under the Loan Documents. The
Parent shall use its reasonable efforts to ensure that any member of the
Company, its Affiliates and group companies which is, as a result of a payment
under the Loan Documents, entitled to a full or partial refund of the Swiss
Withholding Tax, will, as soon as possible after the deduction of the Swiss
Withholding Tax, (A) request a refund of the Swiss Withholding Tax under any
applicable law (including double tax treaties) and (B) pay to the Administrative
Agent upon receipt any amount so refunded.

 

  (z)

the Parent shall procure that any other action is taken as shall be reasonably
required by the Administrative Agent including, without limitation, the passing
of any shareholders’ resolutions to approve any payment or other performance of
Restricted Obligations under the Loan Documents by a Swiss Borrower (or Swiss
Loan Party, as the case may be) and the receipt of any confirmations from a
Swiss Borrower’s (or Swiss Loan Party’s, as the case may be) auditors, which may
be required as a matter of Swiss law in force at the time to make a payment or
perform other obligations under the Loan Documents with a minimum of
limitations.

Section 2.22 Successor LIBOR

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

 

  (a)

adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

 

  (b)

the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

 

  (c)

syndicated loans currently being executed, or that include language similar to
that contained in this Section 2.22, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for determining
interest rates for loans for similar syndicated credit facilities (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming

 

65



--------------------------------------------------------------------------------

Changes (as defined below) and any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) of this Section 2.22 exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Dollar denominated Eurocurrency Loans shall be suspended, (to the
extent of the affected Dollar denominated Eurocurrency Loans or Interest
Periods), and (y) the Eurocurrency component shall no longer be utilized in
determining the Alternate Base Rate. Upon receipt of such notice, the Borrowers
may revoke any pending request for a Borrowing of, conversion to or continuation
of Dollar denominated Eurocurrency Loans (to the extent of the affected Dollar
denominated Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for ABR Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Parent, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, each
Issuing Bank and the Lenders on each of (except as set forth below) the Signing
Date, the Effective Date and the date of each Credit Extension (in each case,
after giving effect to the Transactions) that:

Section 3.01 Organization; Powers

It (a) is validly existing and (if applicable) in good standing under the laws
of the jurisdiction of its organization, (b) has all requisite power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (if applicable) is in good standing in, every jurisdiction where such
qualification is required.

 

66



--------------------------------------------------------------------------------

Section 3.02 Authorization; Enforceability

The Transactions are within such Loan Party’s powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. This
Agreement has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation thereof, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. All corporate and shareholder action required
to make each Loan Document to which it is a party admissible in evidence in its
jurisdiction of incorporation or organization have been obtained or effected and
are in full force and effect.

Section 3.03 Approvals; No Conflicts

 

  (a)

No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery and performance by such Loan Party of any Loan Document
to which it is a party, or the consummation of the transactions contemplated
thereby, except such as have been obtained or made and are in full force and
effect.

 

  (b)

The execution, delivery and performance by such Loan Party of the Loan Documents
to which it is a party and the consummation of the transactions contemplated
thereby (x) do not contravene (i) such Loan Party’s organizational documents or
(ii) any law applicable to such Loan Party, (y) will not violate or result in a
default or require any consent or approval under any indenture, agreement or
other instrument binding upon such Loan Party or its property or Subsidiaries,
or give rise to a right thereunder to require any payment to be made by such
Loan Party, except for violations, defaults or the creation of such rights that
could not reasonably be expected to result in a Material Adverse Effect, and
(z) will not result in the creation or imposition of any Encumbrance on any
property of such Loan Party, except Encumbrances expressly permitted by this
Agreement.

Section 3.04 Financial Condition; No Material Adverse Change

 

  (a)

The Parent has heretofore furnished to the Lenders the Parent’s consolidated
balance sheet and statements of income, shareholder’s equity and cash flows as
of and for the fiscal years ended December 31, 2016, 2017 and 2018, audited by
and accompanied by an unqualified opinion of Kesselman & Kesselman, certified
public accountants (Isr.). Such financial statements, and all financial
statements delivered pursuant to Section 5.01(a) or (b), (A) have been prepared
in accordance with GAAP and (B) present fairly and accurately in all material
respects the financial position and results of operations and cash flows of the
businesses of the Parent and its consolidated subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to the absence of footnotes in
the case of the financial statements delivered pursuant to Section 5.01(b).

 

  (b)

Except with respect to any event or circumstance disclosed in the Parent’s SEC
Documents (but excluding any disclosure in the “Risk Factors” or “Forward
Looking Statements” (or equivalent) sections of any Parent SEC Document and
similar statements included in any Parent SEC Document that are generic or
solely forward looking in nature), on and as of the Effective Date (after giving
effect to the Transactions), since December 31, 2018, there has been no event,
change, circumstance or occurrence that individually or in the aggregate has had
or could reasonably be expected to result in a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

  (c)

As of the Signing Date, the Group does not have any outstanding Specified
Subordinated Indebtedness.

Section 3.05 Litigation

As of the Effective Date, except with respect to any event or circumstance
disclosed in the “Commitments and Contingencies – Contingent Liabilities” note
(or similarly titled notes) to the Parent’s SEC Documents, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent, threatened against or
affecting the Parent or any of its Subsidiaries as to which there is a
reasonable possibility of an adverse determination and that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Parent,
threatened against or affecting the Parent or any of its Subsidiaries that
purport to adversely affect the legality, validity and enforceability of the
Loan Documents.

Section 3.06 Environmental Matters

It is not subject to any judicial, administrative, government, regulatory or
arbitration proceeding alleging the violation of any applicable Environmental
Laws, except to the extent that any such proceeding would not reasonably be
expected to have a Material Adverse Effect.

Section 3.07 Disclosure

No written report, financial statement, certificate, Loan Notice, exhibit,
schedule or other written document furnished by or on behalf of such Loan Party
to the Administrative Agent or any Lender in connection with the negotiation of
any Loan Document or included therein or delivered pursuant thereto, taken as a
whole, contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not misleading
as of the date such information is dated or certified; provided that to the
extent any such written report, financial statement, exhibit, schedule or
document was based upon or constitutes a forecast or projection, each Loan Party
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such written report, financial statement,
exhibit, schedule or document.

Section 3.08 Solvency

Such Loan Party is, and immediately after giving effect to the Transactions
(including each Loan and Letter of Credit hereunder) will be, together with its
consolidated Subsidiaries, Solvent.

Section 3.09 ERISA

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 Investment Company Status

Neither such Loan Party nor any of its Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

 

68



--------------------------------------------------------------------------------

Section 3.11 Margin Securities

Such Loan Party is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U or X of the Board
of Governors of the Federal Reserve System of the United States of America), and
no part of the proceeds of any Loan will be used to purchase or carry any margin
stock in violation of said Regulations T, U or X or to extend credit to others
for the purpose of purchasing or carrying margin stock in violation of said
Regulations T, U or X. Not more than 25% of the value of the assets (either of
any Loan Party only or of any Loan Party and its Subsidiaries on a consolidated
basis) subject to any limitation on sale, pledge or other restriction under this
Agreement or subject to any restriction contained in any agreement or
instrument, between any Loan Party and any Lender or any Affiliate of any
Lender, relating to Indebtedness and within the scope of Section 7.01(f) of this
Agreement, will be margin stock (within the meaning of Regulations T, U or X of
the Board of Governors of the Federal Reserve System of the United States of
America).

Section 3.12 Properties

 

  (a)

Such Loan Party has good title to, or valid leasehold interests in, all of its
real and personal property material to its business, except for defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and except,
in each case, where failure to have such title or interest, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

  (b)

It owns, or is licensed to use, all trademarks, tradenames, copyrights, patents
and other intellectual property material to its business, and the use thereof by
such Person does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.13 Compliance with Laws and Agreements

Except with respect to any event or circumstance disclosed in the Parent’s SEC
Documents (but excluding any disclosure in the “Risk Factors” or “Forward
Looking Statements” (or equivalent) sections of any Parent SEC Document and
similar statements included in any Parent SEC Document that are generic or
solely forward looking in nature), such Loan Party is in compliance with all
laws, regulations, orders, writs, injunctions and decrees of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except, in each case, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.14 Sanctions; Anti-Corruption Laws

 

  (a)

Neither it or any of its Subsidiaries nor, to its knowledge, any of their
respective officers, directors, agents, employees or other persons acting on
their behalf: (i) is a Sanctioned Person; (ii) is engaging or has engaged in any
business that evades or avoids or has the purpose of evading or avoiding, or
breaches or attempts to breach directly or knowingly, indirectly, any applicable
Sanctions; or (iii) conducts or has conducted, directly or knowingly,
indirectly, any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Sanctioned Person except
to the extent that such activity or business are lawful under applicable general
licence or authorisation.

 

69



--------------------------------------------------------------------------------

  (b)

Other than as disclosed in the deferred prosecution agreement entered into with
the US Department of Justice in December 2016 by the Parent and certain of its
Subsidiaries, neither it or any of its Subsidiaries nor, to its knowledge, any
of their respective officers, directors, agents, employees or other persons
acting on their behalf has taken any action directly or knowingly, indirectly,
that would result in any violation of any applicable Anti-Corruption Laws,
Anti-Money Laundering Laws, or Sanctions.

Section 3.15 FATF

Neither it or any of its Subsidiaries nor, to its knowledge, any of their
respective officers, directors, agents, employees or other persons acting on
their behalf, is an individual or entity that is located, organised or resident
in a FATF Public Statement Jurisdiction or is owned or controlled by such party.

Section 3.16 Taxes

Such Loan Party has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Person has set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.17 Pari Passu Ranking

Such Loan Party’s payment obligations under the Loan Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applying to
companies generally.

Section 3.18 Permits, Etc.

Except to the extent that any of the following, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(i) such Loan Party has all permits, consents, licenses, authorizations,
approvals, entitlements and accreditations required for it lawfully to own,
lease, manage or operate, or to acquire each business owned on the date hereof,
leased, managed or operated, or to be acquired, by it, and (ii) no condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, consent, license, authorization,
approval, entitlement or accreditation, and, to the knowledge of such Loan
Party, there is no claim that any such permit, consent, license, authorization,
approval, entitlement or accreditation is not in full force and effect.

Section 3.19 Insurance

All material policies of insurance of any kind or nature owned by or issued to
such Loan Party are in full force and effect.

Section 3.20 No Filing or Stamp Tax

Under the law of such Loan Party’s jurisdiction of incorporation it is not
necessary that the Loan Documents be filed, recorded or enrolled with any court
or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Loan Documents or the transactions
contemplated by the Loan Documents (including the Transactions) (other than any
such stamp, registration or similar tax that has been paid as of the Effective
Date, to the extent referenced on Schedule 3.18).

 

70



--------------------------------------------------------------------------------

Section 3.21 No Loan Parties are EEA Financial Institutions

It is not an EEA Financial Institution.

ARTICLE 4 CONDITIONS

Section 4.01 Effective Date

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit on the Effective Date shall be subject solely to the prior or
concurrent satisfaction or waiver of the conditions precedent set forth in this
Section 4.01 (each of which (other than Sections 4.01(d), (f), (l), (m) and (o))
(the conditions in this Section 4.01 (other than Sections 4.01(d), (f), (l), (m)
and (o)) being referred to as the “Signing Date Conditions”) shall occur on the
Signing Date, it being agreed that the execution of this Agreement by the
Lenders shall constitute confirmation that the foregoing Signing Date Conditions
have been met):

 

  (a)

The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement on the
Signing Date.

 

  (b)

The Administrative Agent shall have received written opinions (addressed to the
Administrative Agent and the Lenders and dated the Signing Date of
(i) Kirkland & Ellis LLP, US counsel for the Parent and the Borrowers, (ii)
(x) Tulchinsky Stern Marciano Cohen Levitski & Co., Israeli counsel to the
Parent, and (y) Herzog, Fox and Neeman, Israeli counsel to the Administrative
Agent (with respect to certain Israeli tax matters), and (iii) Van Doorne N.V.,
Dutch counsel for the Parent and the Borrowers, with respect to this Agreement,
each in usual and customary form.

 

  (c)

The Administrative Agent shall have received such documents and certificates as
the Administrative Agent may reasonably request relating to (i) the organization
and existence of each Loan Party, with respect to the Dutch Borrowers, a copy of
the deed of incorporation (oprichtingsakte), the current articles of association
(statuten) and a recent and up-to-date excerpt from the trade register of the
Chamber of Commerce (handelsregister van de Kamer van Koophandel), and (ii) the
authorization of any relevant Transactions and any other legal matters relating
to each Loan Party, and this Agreement, each in usual and customary form.

 

  (d)

The Administrative Agent shall have received each promissory note requested by a
Lender pursuant to Section 2.07(e) at least 5 Business Days prior to the Signing
Date, each duly completed and executed by the Borrower.

 

  (e)

The Administrative Agent shall have received a certificate of the Secretary or
Assistant Secretary or the managing board of each Borrower certifying the names
and true signatures of the officers of each Borrower authorized to sign this
Agreement and the other documents to be delivered hereunder.

 

  (f)

The Administrative Agent shall have received a certificate, dated the Effective
Date and signed by the Chief Financial Officer of the Parent, confirming
compliance with the conditions set forth in this Section 4.01.

 

  (g)

The original Lenders and the Administrative Agent shall have received
(i) evidence that the Fee Letter have been signed by each party thereto and
(ii) all fees and other amounts due and payable under any Loan Document on or
prior to (or substantially concurrently with) the Signing Date or Effective
Date, including, to the extent invoiced at least 3 Business Days prior to the
Signing Date, reimbursement or payment of all out-of-pocket expenses required to
be reimbursed or paid by the Parent hereunder or under any other Loan Document
as of the Signing Date.

 

78



--------------------------------------------------------------------------------

  (h)

The Lenders and the Administrative Agent shall have received 3 Business Days
prior to the Signing Date (i) documentation and information satisfactory to
them, as required by bank regulatory authorities under applicable “know your
customer” and Anti-Money Laundering Laws, including the U.S. Patriot Act and
OFAC and other applicable Sanctions regulations, and (ii) to the extent any
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification.

 

  (i)

The Administrative Agent shall have received evidence of the Process Agent (as
defined in Section 11.10(d)) appointment and acceptance thereof, provided that
the Process Agent’s signature to this Agreement shall satisfy this clause (i).

 

  (j)

[Reserved]

 

  (k)

[Reserved]

 

  (l)

No Change of Control or Illegality shall have occurred.

 

  (m)

The Lenders shall have received a certificate from the Chief Financial Officer
of the Parent as to the solvency of the Parent and Borrowers as of the Effective
Date in the form of Exhibit G.

 

  (n)

[Reserved]

 

  (o)

The Administrative Agent shall have received evidence of notices of cancellation
and termination of the Existing Revolving Credit Facility and repayments of all
amounts outstanding thereunder, if any, and termination of any outstanding
letters of credit issued thereunder, if any (or evidence of other backstop
arrangements with respect to such letters of credit reasonably satisfactory to
the Administrative Agent).

 

  (p)

With respect to each Dutch Borrower, a copy of a resolution of the board of
directors of such Dutch Borrower and a copy of the resolution of the general
meeting of such Dutch Borrower:

 

  (i)

approving the terms of, and the transactions contemplated by, the Loan Documents
to which it is a party and resolving that it executes the Loan Documents to
which it is a party;

 

  (ii)

authorizing a specified person or persons to execute the Loan Documents to which
it is a party on its behalf; and

 

  (iii)

including a confirmation that none of a works council (ondernemingsraad),
central works council (centrale ondernemingsraad) or group works council
(groepsondernemingsraad) has been established and that such Dutch Borrower is
not required or requested to establish a works council which has any authority
with respect to such Dutch Borrower.

Section 4.02 Each Credit Event

The obligation of each Lender and each Issuing Bank to make any Credit Extension
to any Borrower (including the initial Credit Extension) is subject to the
satisfaction of the following conditions with respect to said Borrower and the
Parent:

 

  (a)

No Default or Event of Default shall have occurred and be continuing on such
date nor will result from the making of such Credit Extension.

 

72



--------------------------------------------------------------------------------

  (b)

Each of the representations and warranties made by any Loan Party set forth in
Article 3 hereof or in any other Loan Document shall be true and correct on and
as of the date of such Credit Extension with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

  (c)

In the case of a Loan, the applicable Borrower shall have delivered a Loan
Notice in accordance with Section 2.03.

For purposes of determining compliance with the conditions specified in this
Section 4.01 and 4.02, each Lender and Issuing Bank shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to each Lender and Issuing Bank unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender or Issuing Bank prior to
the Effective Date or applicable Credit Extension date specifying its objection
thereto and such Lender or Issuing Bank shall not have made available to the
Administrative Agent such Lender’s ratable portion of the Loans or other Credit
Extension.

Each Loan Notice, LC Request and acceptance by a Borrower of the proceeds from
such Credit Extension shall be deemed to constitute a representation and
warranty by the relevant Borrower as to the matters specified in paragraphs (a)
and (b) of this Section as of the date of the applicable Credit Extension.

ARTICLE 5 AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable hereunder
shall have been paid in full and no Letter of Credit remains outstanding the
Loan Parties covenant and agree with the Administrative Agent, the Issuing Banks
and the Lenders that:

Section 5.01 Financial Statements and Other Information

The Parent will furnish, or cause to be furnished, to the Administrative Agent:

 

  (a)

within 90 days after the end of each fiscal year of the Parent, the Parent’s
audited consolidated balance sheet and related statements of income,
shareholders’ equity and cash flows of the Parent and its consolidated
Subsidiaries as of the end of and for such year of the Parent, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by the Parent’s independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

  (b)

within 60 days after the end of each of the first three fiscal quarters of each
fiscal year of the Parent, the Parent’s consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows of the Parent and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year of the Parent, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer of the Parent as presenting fairly in
all material respects the financial condition and results of operations and cash
flows of the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

 

73



--------------------------------------------------------------------------------

  (c)

concurrently with any delivery of financial statements under clause (a) or (b)
above, a certificate of a Financial Officer of the Parent substantially in the
form of Exhibit D, (i) certifying as to whether a Default or Event of Default
or, to the knowledge of the Parent, any investigation, circumstance, development
or other matter that has resulted in, or could reasonably be expected to result
in, a Material Adverse Effect has occurred and, if such a Default, Event of
Default, investigation, circumstance, development or other matter has occurred,
specifying the details thereof and the action taken or proposed to be taken with
respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with Section 6.04 (including, without limitation, a
calculation of the Group’s then current outstanding Specified Subordinated
Indebtedness and the relevant Specified Equity Percentage in respect thereof,
including supporting evidence of the applicable Agency’s treatment in respect
thereof, as well as any announcements by any Agency in respect to any change in
the interpretation of such rating standards and criteria occurring or becoming
effective after the date of issuance of such Indebtedness) and (iii) stating
whether any change in the application of GAAP has occurred since the date of the
fiscal year 2018 audited financial statements referred to in Section 3.04 and,
if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

 

  (d)

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Parent or any
of its Subsidiaries with the SEC, or any Governmental Authority succeeding to
any or all of the functions of said SEC, or with any national or foreign
securities exchange, or distributed by the Parent to its equity holders
generally, as the case may be; provided, however, that the Parent shall not be
required to deliver to the Administrative Agent (and shall be deemed to have
furnished to the Administrative Agent) such financial statement or other
materials referred to in sub-clauses (a) or (b) or any other report, proxy
statement and other materials if such financial statement, report, proxy
statement and any other material is posted on the SEC’s website at www.sec.gov
or on the Parent’s website at www.tevapharm.com (provided that in the case of
financial statements referred to in (a) and/or (b) above, the Parent provides
written notice to the Administrative Agent that the same has been posted on such
website); and

 

  (e)

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Borrower, that may
reasonably affect any such Borrower’s compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request,
provided, however, that the Parent shall not be required to deliver such
information to the extent such information is posted on the SEC’s website at
www.sec.gov or on the Parent’s website at www.tevapharm.com (provided that if so
requested, the Parent advises such Administrative Agent or Lender where such
information can be accessed on such website).

Section 5.02 Notices of Material Events

 

  (a)

The Parent will furnish (or cause to be furnished) to the Administrative Agent
prompt written notice of the occurrence of any Default or Event of Default,
which notice shall be provided to the Administrative Agent and each Lender no
later than 3 Business Days after any officer of such Person becomes aware or
should have become aware of the same, specifying the details thereof and any
action taken or proposed to be taken with respect thereto. Each notice delivered
under this Section shall be accompanied by a statement of a Responsible Officer
of the Parent setting forth the details of the Default or Event of Default
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

74



--------------------------------------------------------------------------------

  (b)

The Parent will furnish (or cause to be furnished) to the Administrative Agent
prompt written notice of the occurrence of any change of its Rating (but not
with regard to outlook only), which notice shall be provided to the
Administrative Agent and each Lender no later than 3 Business Days after any
officer of such Person becomes aware or should have become aware of the same.

Section 5.03 Existence; Conduct of Business

Each Loan Party will, and will cause each of its Subsidiaries to, do or cause to
be done all things necessary to (i) preserve, renew and keep in full force and
effect its existence, and (ii) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, preserve, renew and keep in full force and effect its rights and
privileges and the rights, licenses, permits, approvals, privileges and
franchises applicable to the conduct of its business; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution expressly permitted under Section 6.01.

Section 5.04 Payment of Taxes

Each Loan Party will, and will cause each of its Subsidiaries to, pay its Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance

Each Loan Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
responsible, financially sound and reputable insurance companies, insurance with
respect to its properties and business.

Section 5.06 Books and Records; Inspection Rights

Each Loan Party will keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities in accordance with GAAP or in accordance with the
accounting standards applicable in such entity’s jurisdiction. Each Loan Party
will permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice and subject to signing by such
representative of customary confidentiality undertakings, at the Lenders’
expense so long as no Event of Default exists and at the Borrowers’ expense
during the continuance of an Event of Default, to visit and inspect its
properties, to examine and make extracts from its books and records relating to
financial and other similar matters (other than materials protected by the
attorney-client privilege and materials which such Person may not disclose
without violation of any applicable law or a confidentiality obligation binding
upon it), and to discuss its affairs, finances and condition with its directors,
officers, employees, accountants or other representatives, all at such
reasonable times and as often as reasonably requested. As long as no Default
exists, the Lenders and/or the Administrative Agent shall use reasonable efforts
to minimize the disruption of such Person’s business resulting from any such
visit or inspection and shall limit any such visits or inspections under this
Section 5.06 to once per fiscal year. A representative of the applicable Loan
Party shall be provided a reasonable opportunity to be present at any such visit
or inspection, but the actual attendance of any such representative shall not be
required.

 

76



--------------------------------------------------------------------------------

Section 5.07 Compliance with Laws

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all requirements of law applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds

The proceeds of the Loans and Letters of Credit will be used by the Borrowers to
refinance the Existing Revolving Credit Facility and for general corporate
purposes (which, for the avoidance of doubt, may include, without limitation,
acquisitions, investments and utilization in connection with any potential
future U.S. commercial paper program of the Parent and its Subsidiaries, if and
when such program is put in place). No part of the proceeds of any Loan or
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board of Governors of
the Federal Reserve System of the United States of America, including
Regulations T, U and X.

Section 5.09 Environmental Laws, Etc.

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all applicable Environmental Laws and governmental authorizations issued
pursuant thereto, the non-compliance with which could reasonably be expected to
have a Material Adverse Effect. In the event any Loan Party or any of its
Subsidiaries undertakes any remedial action with respect to any Hazardous
Materials, such Loan Party will, and will cause each of its Subsidiaries to,
conduct and complete such remedial action in material compliance with all
applicable Environmental Laws, and in accordance with the policies, orders,
directions and other requirements of law of all federal, state and local
Governmental Authorities except when, and only to the extent that, the liability
of the applicable Loan Party and its Subsidiaries for such presence, storage,
use, disposal, transportation or discharge of any Hazardous Materials is being
contested in good faith by such Person or such liability could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.10 Ratings

The Parent shall use commercially reasonable efforts to maintain a public rating
(but, for the avoidance of doubt, not any particular rating) in respect of its
senior unsecured long-term indebtedness for borrowed money from each of Moody’s
and S&P.

Section 5.11 Sanctions; Anti-Corruption Laws

Each Loan Party agrees that it shall, and shall make reasonable efforts to cause
each of its Subsidiaries, to comply with the requirements of all applicable
Anti-Corruption Laws, Anti Money Laundering Laws, and Sanctions.

ARTICLE 6 NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
no Letter of Credit shall remain outstanding, the Loan Parties covenant and
agree with the Administrative Agent, the Issuing Banks and the Lenders that:

 

76



--------------------------------------------------------------------------------

Section 6.01 Fundamental Changes and Asset Sales

No Loan Party or Subsidiary will merge into or consolidate or amalgamate with
(or engage in any other substantially similar transaction) any other Person, or
permit any other Person to merge into or consolidate or amalgamate with (or
engage in any other substantially similar transaction) it, or sell, transfer,
lease or otherwise dispose, including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division (each, a “disposal” or
“disposition”) of (in one transaction or in a series of transactions) any assets
(whether now owned or hereafter acquired) to any Person, or liquidate or
dissolve (including, in each case, pursuant to a Delaware LLC Division).
Notwithstanding the foregoing the following, shall be permitted:

 

  (i)

if at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, any Person may merge,
consolidate or amalgamate (or engage in a substantially similar transaction)
with any Borrower in a transaction in which the applicable Borrower is the
surviving entity (provided that if a Subsidiary Borrower merges or consolidates
with or into the Parent, the Parent is the surviving corporation),

 

  (ii)

any Subsidiary may merge, consolidate or amalgamate (or engage in a
substantially similar transaction) with any other Person in a transaction in
which the surviving entity is a wholly-owned Subsidiary (in the case of a Loan
Party, subject to preceding clause (i)),

 

  (iii)

assets or equity interests of any Subsidiary may be disposed of to any other
wholly-owned Subsidiary or to the Parent or by a Borrower to another Borrower or
by a Borrower to a wholly-owned Subsidiary,

 

  (iv)

the Parent or any Subsidiary may dispose of assets or property to any other
Person; provided, that, the aggregate book or fair market value of all assets
disposed (to a Person other than the Parent, a Borrower or any other
wholly-owned Subsidiary) under this clause (iv) during any fiscal year of the
Parent shall not exceed 15% of the total consolidated assets of the Parent and
its consolidated Subsidiaries, determined in accordance with GAAP, measured as
of the last day of the immediately preceding fiscal year for which financial
statements have been or were required to be delivered pursuant to this
Agreement,

 

  (v)

the Parent and its Subsidiaries may dispose of inventory in the ordinary course
of business,

 

  (vi)

the Parent and its Subsidiaries may transfer assets in connection with a
Financing Arrangement permitted under Section 6.03,

 

  (vii)

the Parent or any Subsidiary may lease, as lessor or sublessor, or license, as
licensor or sub licensor, real or personal property (other than any intellectual
property) in the ordinary course of business, provided that no such lease or
license shall materially interfere with the ordinary course of business of the
Parent or any Subsidiary,

 

  (viii)

the Parent or any Subsidiary may liquidate or sell Consolidated Cash and Cash
Equivalents,

 

  (ix)

the Parent or any Subsidiary may, in the ordinary course of business, licence or
sublicense intellectual property owned or held by the Parent or such Subsidiary
so long as each such license is non-exclusive and in the ordinary course of
business,

 

77



--------------------------------------------------------------------------------

  (x)

the Parent or any Subsidiary may dispose of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business and
may dispose of property no longer used or useful in the conduct of the business
of the Parent or any Subsidiary,

 

  (xi)

the Parent or any Subsidiary may sell Receivable Assets to a Securitization
Entity in a Qualified Securitization Transaction for the fair market value
thereof; provided that at no time shall more than US$2,500,000,000 (or its
equivalent in another currency or currencies) in fair market value of assets be
subject to such Qualified Securitization Transaction,

 

  (xii)

any Subsidiary may pay dividends or make any other distribution,

 

  (xiii)

the Parent may pay cash dividends (or dividends paid in the form of common
equity of the Parent) to its shareholders, to the extent lawful; provided that
the Parent shall not pay any cash dividends on its common equity unless the
Leverage Ratio, calculated as of the last day of the most recently ended Test
Period in accordance with Section 6.04 and on a pro forma basis giving effect to
such cash dividend and any other cash dividends made since the end of the last
Test Period, does not exceed 4.75x and so long as no Event of Default has
occurred and is continuing (or would result therefrom) (it being understood and
agreed that this proviso shall not restrict any dividends to the holders of the
Parent’s preferred equity, including the Parent’s mandatory convertible
preferred shares, or dividends paid in the form of common equity of the Parent),
and

 

  (xiv)

any Subsidiary may liquidate or dissolve (with any residual assets being applied
in accordance with one of the other clauses of this Section 6.01).

Section 6.02 Fiscal Year and Accounting

 

  (a)

The Parent shall not change its fiscal year-end to a date other than December 31
and shall not make or permit any changes in accounting policies or practices
which would have an effect on whether or not the Parent is in compliance with
Section 6.04, without the consent of the Required Lenders, which consent shall
not be unreasonably withheld or delayed, except: (i) changes that are required
or permitted by GAAP, or (ii) changes permitted under sub-paragraph (b) of this
Section 6.02.

 

  (b)

If at any time any change in GAAP (including without limitation as a result of
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Parent or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Parent shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

Section 6.03 Negative Pledge

No Loan Party will, nor will any Loan Party permit any of its Subsidiaries to,
(x) create or permit to subsist any Encumbrance over all or any of its present
or future revenues or assets or (y) enter into a Financing Arrangement, except
for the following (“Permitted Encumbrances”):

 

78



--------------------------------------------------------------------------------

  (a)

Encumbrances imposed by law, including, without limitation, for taxes that are
not yet due or, if due, are being contested in good faith and for which adequate
reserves have been established in accordance with GAAP;

 

  (b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and similar
liens imposed by law arising in the ordinary course of business that do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Parent or its Subsidiaries and, if securing
obligations that are overdue by more than 90 days, are being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP;

 

  (c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations or to obtain letters of credit to post for such purposes;

 

  (d)

deposits or Encumbrances to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

  (e)

judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j);

 

  (f)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Parent or its Subsidiaries;

 

  (g)

other liens incidental to the conduct of the business of the Parent or any
Subsidiary or the ownership of the property or assets of the Parent or such
Subsidiary that are not in respect of Indebtedness and do not in the aggregate
materially detract from the value of such properties or assets or materially
impair the use thereof in the operation of the business of the Parent or such
Subsidiary;

 

  (h)

Encumbrances existing on the date hereof in connection with any Indebtedness
outstanding on the date hereof and disclosed in the public filings of the Parent
or on Schedule 6.03 hereof (and any Encumbrance granted as collateral for any
refinancing or replacement of such Indebtedness, provided that such Encumbrance
secures a principal amount of Indebtedness not in excess of the amount so
disclosed (plus reasonable refinancing costs) and does not encumber any property
or assets other than the property or assets to the original Encumbrance as so
disclosed or improvements thereon or replacements thereof);

 

  (i)

any netting or set-off arrangement entered into by the Parent or any Subsidiary
in the ordinary course of its banking arrangements for the purpose of netting
debit and credit balances;

 

  (j)

any Encumbrance arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Parent or any
Subsidiary in the ordinary course of business;

 

  (k)

any Encumbrance securing any hedging obligation of the Parent or any Subsidiary
in respect of interest rate, currency exchange rates or commodity pricing
hedging, swaps or similar transactions entered into in the ordinary course of
business for bona fide business purposes;

 

79



--------------------------------------------------------------------------------

  (l)

Encumbrances on property of a Person existing at the time such Person is merged
into or consolidated with any Loan Party or any Subsidiary; (provided that such
Encumbrances were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or Subsidiary or acquired by
such Loan Party or Subsidiary) and extensions, replacements and renewals thereof
that do not increase the outstanding principal amount thereof that is secured by
such Encumbrance as of such date and do not result in such Encumbrance extending
to additional assets (other than improvements thereon or replacements thereof);

 

  (m)

Encumbrances in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

  (n)

purchase money Encumbrances upon or in any real property or equipment acquired
by any Loan Party or any Subsidiary in the ordinary course of business to secure
the purchase price of such property or equipment, or Encumbrances existing on
such property or equipment at the time of its acquisition (other than any such
Encumbrances created in contemplation of such acquisition that were not incurred
to finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Encumbrances shall extend to or cover any properties of
any character other than the real property or equipment being acquired, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Encumbrance being extended, renewed or replaced;

 

  (o)

Encumbrances securing capital lease obligations in respect of property acquired;
provided, that no such Encumbrance shall extend to or cover any assets other
than the assets subject to such capitalized leases;

 

  (p)

any other Encumbrances securing obligations and other Financing Arrangements;
provided that the aggregate amount of obligations and other Financing
Arrangements secured in accordance with this subclause (p) shall not exceed
US$2,000,000,000 (or its equivalent in another currency or currencies) at any
time outstanding;

 

  (q)

any Encumbrance entered into pursuant to any Loan Document; and

 

  (r)

Encumbrances over any Receivable Assets subject to a Qualified Securitization
Transaction; provided that the aggregate fair market value of all Receivable
Assets secured in accordance with this subclause (r) shall not exceed
US$2,500,000,000 (or its equivalent in another currency or currencies) at any
one time outstanding.

Section 6.04 Financial Covenants

 

  (a)

The Parent shall procure that the Leverage Ratio for the period set forth in
Column 1 below (calculated as of the last day of, and for, such period) does not
exceed the ratio referred to in Column 2 below:

 

80



--------------------------------------------------------------------------------

Column 1

  

Column 2

Four-quarter Test Period ending with the quarters below    Q1 2019    No greater
than 6.25x Q2 2019    No greater than 6.25x Q3 2019    No greater than 6.25x Q4
2019    No greater than 6.25x Q1 2020    No greater than 6.00x Q2 2020    No
greater than 6.00x Q3 2020    No greater than 5.75x Q4 2020    No greater than
5.75x Q1 2021    No greater than 5.50x Q2 2021    No greater than 5.50x Q3 2021
   No greater than 5.00x Q4 2021    No greater than 5.00x Q1 2022    No greater
than 4.50x Q2 2022    No greater than 4.50x Q3 2022    No greater than 4.00x Q4
2022    No greater than 4.00x Q1 2023 and thereafter    No greater than 3.50x

 

  (b)

The Parent shall procure that the Interest Cover Ratio for all Test Periods
(calculated as of the last day of, and for, such period) shall not be less than
3.5x.

 

  (c)

Except as otherwise expressly permitted or otherwise provided for in this
Agreement, all the terms used in this Section 6.04 shall be calculated in
accordance with the accounting principles applied in connection with the latest
consolidated financial statements of the Parent required to be delivered
pursuant to Section 5.01(a) or (b) (subject to Section 6.02(b)).

Section 6.05 Capital Markets Indebtedness

Unless the Leverage Ratio, calculated as of the last day of the most recently
ended Test Period in accordance with Section 6.04 and on a pro forma basis
giving effect to such incurrence and any other such incurrences made since the
end of the last Test Period, does not exceed 4.75x, no Loan Party will, nor will
any Loan Party permit any of its Subsidiaries to, incur any Capital Markets
Indebtedness, other than:

 

  (a)

any Indebtedness under this Agreement in an amount not exceeding $2,000,000,000,
and any Permitted Refinancing Indebtedness thereof (and including any Permitted
Refinancing Indebtedness of such Permitted Refinancing Indebtedness);

 

81



--------------------------------------------------------------------------------

  (b)

any Capital Markets Indebtedness existing on the Signing Date (excluding any
Indebtedness referred to under clause (a) above) and any Permitted Refinancing
Indebtedness thereof (including any Permitted Refinancing Indebtedness of such
Permitted Refinancing Indebtedness); and

 

  (c)

other Capital Markets Indebtedness in an aggregate principal amount at any one
time outstanding not to exceed $1,000,000,000; provided that any Capital Markets
Indebtedness incurred pursuant to this clause (c) shall rank pari passu in right
of payment with, or be subordinated to, the Loan Party’s payment obligations
under this Agreement.

Section 6.06 Sanctions; Anti-Corruption Laws; Use of Proceeds

Each Loan Party will not, and will not permit any of its Subsidiaries nor any of
their respective officers, directors, agents, employees or other persons acting
on their behalf to directly or indirectly, use, lend, contribute or otherwise
make available the proceeds of any Loan or Letter of Credit hereunder (a) (i) to
fund or facilitate any activities or business of or with a Sanctioned Person or
any other Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions; (ii) in any other manner that would result
in a violation of any applicable Sanctions by any Person participating in a Loan
or Letter of Credit, whether as Administrative Agent, Arranger Party, Lender,
Issuing Bank or otherwise; or (iii) for any purpose which would breach any
applicable Sanctions; or (b) in any manner that would result in any violation of
any applicable Anti-Corruption Laws or Anti-Money Laundering Laws or for any
purpose which would result in a breach of any applicable Anti-Corruption Laws or
Anti-Money Laundering Laws.

Section 6.07 FATF

Each Loan Party will not, and will not permit any of its Subsidiaries nor any of
their respective officers, directors, agents, employees or other persons acting
on their behalf, to directly or indirectly, use, lend, contribute or otherwise
make available the proceeds of any Loan or Letter of Credit hereunder to any
party to fund any activities or business of or with a FATF Public Statement
Jurisdiction, any goods originating from a FATF Public Statement Jurisdiction or
any party located, organised or resident in a FATF Public Statement Jurisdiction
or owned or controlled by such party.

ARTICLE 7 EVENTS OF DEFAULT

Section 7.01 Events of Default

If any of the following events (“Events of Default”) shall occur:

 

  (a)

default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise except that if such failure to pay is due to an administrative or
technical error, then the Loan Parties shall have three (3) days to cure such
failure;

 

  (b)

default shall be made in the payment of any interest on any Loan or other fee
payable under the Loan Documents, when and as the same shall become due and
payable, except that if such failure to pay is due to an administrative delay or
technical error, including any delays resulting from compliance with any Loan
Party’s internal processes, then the Loan Parties shall have five (5) days to
cure such failure;

 

82



--------------------------------------------------------------------------------

  (c)

any representation or warranty made or deemed made by the Loan Parties in this
Agreement or in any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed made, provided that no Event of Default
under this paragraph (c) will occur if the failure to comply is capable of
remedy and is remedied within 15 days of the Administrative Agent giving notice
to a Loan Party or a Loan Party becoming aware of the failure to comply (it
being understood that any materially incorrect or misleading information
contained in any financial statements delivered in accordance with this
Agreement or referred to in Section 3.04 cannot be so remedied);

 

  (d)

the Loan Parties shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(i) (with respect to Loan Parties), Article 6
or Section 11.17(d)(y)(B);

 

  (e)

the Loan Parties shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after written notice thereof from the Administrative Agent or
a Lender to any Loan Party;

 

  (f)

any Loan Party or Material Subsidiary shall (i) fail to pay any principal of or
premium or interest due in respect of Material Indebtedness when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness; or (ii) default in the observance or
performance of any covenant or obligation contained in any agreement of such
Material Indebtedness that is a default (in each case, other than a failure to
pay specified in clause (i) of this subsection (f)) and such default shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect thereof is to accelerate the maturity of such
Material Indebtedness or require such Material Indebtedness to be prepaid prior
to the stated maturity thereof;

 

  (g)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization, stay of proceedings, freeze order
(“Hakpa’at Halichim”) a commencement of proceedings order (“tsav le-ptichat
halichim”) pursuant to the Israeli Insolvency and Rehabilitation Law, or other
relief (including any Dutch Insolvency Event) in respect of any Loan Party or
any Material Subsidiary or its debts, or of a substantial part of its assets,
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect (“Bankruptcy Law”) or (ii) the
appointment of a receiver, liquidator, trustee, custodian, sequestrator,
conservator, compulsory manager or similar official for any Loan Party or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 30 days or a
final, not temporary or interim, unappealable order or decree approving or
ordering any of the foregoing shall be entered;

 

  (h)

any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization, stay of
proceedings, freeze order (“Hakpa’at Halichim”), a commencement of proceedings
order (“tsav le-ptichat halichim”) pursuant to the Israeli Insolvency and
Rehabilitation Law, or commencement of protected negotiations (“masa u-matan
mugan”) with any of its creditors pursuant to the Israeli Insolvency and
Rehabilitation Law, or other relief (including any Dutch Insolvency Event) under
any Bankruptcy Law, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Article, (iii) apply for or consent to the appointment of a
receiver, liquidator, trustee, custodian, sequestrator, conservator, compulsory
manager or similar official for any Loan Party or any Material Subsidiary or for
a substantial part of its assets, (iv) make a general assignment for the benefit
of creditors or (v) take any action for the purpose of effecting any of the
foregoing;

 

90



--------------------------------------------------------------------------------

  (i)

any Loan Party or any Material Subsidiary shall admit in writing its inability
to pay its debts generally;

 

  (j)

one or more judgments for the payment of money in an aggregate uninsured amount
equal to or greater than US$200,000,000 (or its equivalent in other currencies)
in excess of the amount of insurance coverage shall be rendered against any Loan
Party or any Material Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 45 consecutive days during which execution
shall not be effectively stayed, vacated or bonded pending appeal or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of any Loan Party or any such Material Subsidiary to enforce any such judgment
for the payment of money in an aggregate uninsured amount in excess of
US$200,000,000 (or its equivalent in other currencies);

 

  (k)

one or more ERISA Events or similar event with respect to a Non-US Plan shall
have occurred, which individually or in the aggregate results in liability of
any Loan Party, any of its subsidiaries, or any of their respective ERISA
Affiliates in excess of US$200,000,000 (or its equivalent in other currencies)
during the term hereof; or

 

  (l)

this Agreement shall at any time and for any reason be declared by a court of
competent jurisdiction to be null and void, or a proceeding shall be commenced
by any Loan Party, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions or interpretation
of any provision thereof), or any Loan Party shall repudiate or deny any portion
of its financial obligation under this Agreement;

then, and in every such event (other than an event with respect to a Loan Party
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the applicable Required Lenders shall, by notice to the Parent, take any of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans and Reimbursement Obligations then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans and the Reimbursement Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Loan Parties accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties; and in
case of any event with respect to any Loan Party described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans and the Reimbursement Obligations then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties, and (iii) exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents.

 

84



--------------------------------------------------------------------------------

ARTICLE 8 THE ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority

Each Lender Party (as defined below) hereby irrevocably appoints Bank of
America, N.A., to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lender Parties,
and no Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 8.02 Administrative Agent Individually

 

  (a)

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender Party as any other Lender Party
and may exercise the same as though it were not the Administrative Agent and the
term “Lender Party” or “Lender Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lender Parties.

 

  (b)

Each Lender Party understands that the Person serving as Administrative Agent,
acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article 8 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Parent or its Affiliates.
Furthermore, the Administrative Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Parent and its Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Parent or its
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Parent or its Affiliates. Each Lender Party understands and agrees
that in engaging in the Activities, the Administrative Agent’s Group may receive
or otherwise obtain information concerning the Parent or its Affiliates
(including information concerning the ability of the Parent to perform its
obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lender Parties that are not members of the
Administrative Agent’s Group. None of the Administrative Agent nor any member of
the Administrative Agent’s Group shall have any duty to disclose to any Lender
Party or use on behalf of the Lender Parties, and shall not be liable for the
failure to so disclose or use, any information whatsoever about or derived from
the Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Parent or any Affiliate thereof) or to account for any
revenue or profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
Party such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lender Parties.

 

85



--------------------------------------------------------------------------------

  (c)

Each Lender Party further understands that there may be situations where members
of the Administrative Agent’s Group or their respective customers (including the
Parent and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Lender Parties (including the interests of the Lender Parties hereunder and
under the other Loan Documents). Each Lender Party agrees that no member of the
Administrative Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Administrative Agent’s Group, and that each member of the Administrative Agent’s
Group may undertake any Activities without further consultation with or
notification to any Lender Party. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Administrative Agent’s Group of information
(including Information) concerning the Parent or its Affiliates (including
information concerning the ability of the Parent to perform its obligations
hereunder and under the other Loan Documents) or (iii) any other matter shall
give rise to any fiduciary, equitable or contractual duties (including, without
limitation, any duty of trust or confidence) owing by the Administrative Agent
or any member of the Administrative Agent’s Group to any Lender Party including
any such duty that would prevent or restrict the Administrative Agent’s Group
from acting on behalf of customers (including the Parent or its Affiliates) or
for its own account.

Section 8.03 Duties of Administrative Agent; Exculpatory Provisions

 

  (a)

The Administrative Agent’s duties hereunder and under the other Loan Documents
are solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not be subject to any fiduciary or
other implied duty, whether or not a Default or Event of Default has occurred or
is continuing and shall not have any duty to take any discretionary action or
exercise any discretionary powers, but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written direction of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or any of its Affiliates to liability or
that is contrary to any Loan Document or applicable law.

 

  (b)

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.03 or Article 7) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default or the event or events that
give or may give rise to any Default unless and until the Borrower or any Lender
Party shall have given notice to the Administrative Agent describing such
Default and such event or events. The Loan Parties acknowledge that the
Administrative Agent shall only be obliged to fund a Loan if the Administrative
Agent receives funds from the Lenders and shall not be obliged to make an
equivalent amount available to the Borrower in the event a Lender fails to
transfer such funds to the Administrative Agent. The Loan Parties also
acknowledge that the Administrative Agent is not able to guarantee any time for
payments. For the avoidance of doubt and to the fullest extent permitted by
applicable law, (i) the Administrative Agent shall not be liable to the Loan
Parties and (ii) no Loan Party shall assert, and hereby waives, any claim
against the Administrative Agent, in each of cases (i) and (ii), on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of, in connection with, the timing of the transfer of proceeds with respect
to the Loans hereunder.

 

86



--------------------------------------------------------------------------------

  (c)

Neither the Administrative Agent nor any member of the Administrative Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 6 or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

  (d)

Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

Section 8.04 Reliance by Administrative Agent, Etc.

 

  (a)

The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely and act upon, and shall not incur any liability for relying or acting upon,
any notices (including, without limitation, telephonic or electronic notices,
Loan Notices) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender Party, the Administrative Agent may presume that such condition is
satisfactory to such Lender Party unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Lender Party prior to the making of such Loan, and in
the case of a Loan, such Lender Party shall not have made available to the
Administrative Agent such Lender Party’s ratable portion of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

  (b)

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

87



--------------------------------------------------------------------------------

  (i)

such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

  (ii)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable, and the
conditions of such exemption have been satisfied, with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement, or

 

  (iii)

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement.

 

  (c)

In addition, unless sub-clause (i) in the immediately preceding clause (b) is
true with respect to a Lender, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and its Affiliates, and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that none of the Administrative Agent
or any of its Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

Section 8.05 Delegation of Duties

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent shall use reasonable care in its selection of any such sub-agent, the
standard of such care not to be below that which it would use for its own
affairs and in performing its duties in respect hereof, such sub-agent shall use
reasonable care in the performance of such duties, the standard of such care not
to be below that which it would use for its own affairs. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub agent and the Related Parties of the Administrative Agent and each such sub
agent shall be entitled to the benefits of all provisions of this Article 8 and
Section 11.04 (as though such sub agents were the “Administrative Agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

88



--------------------------------------------------------------------------------

Section 8.06 Resignation of Administrative Agent

The Administrative Agent may at any time give notice of its resignation to the
Lender Parties and the Parent (such notice not to be effective until 30 days
have lapsed). Upon receipt of any such notice of resignation, the Required
Lenders shall have the right (which, unless an Event of Default under
subsection (a), (g) or (h) of Section 7.01 has occurred and is continuing, shall
be with the consent of the Borrower (such consent not to be unreasonably
withheld or delayed)), to appoint a successor. For the avoidance of doubt,
whether or not a successor Administrative Agent has been appointed, the
resignation of the retiring Administrative Agent shall become effective 30 days
after such notice of its resignation was given. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (such 30-day period, the “Lender Party Appointment Period”),
then the retiring Administrative Agent may on behalf of the Lender Parties,
appoint a successor Administrative Agent, which shall be a commercial bank or a
trust company with an office in the United States of America or the United
Kingdom, or an affiliate of such a bank or trust company; provided that if the
Administrative Agent shall notify the Parent and the Lender Parties that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of any Lender
Party under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each applicable Lender Party, directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph; provided further that so long as no such
successor Administrative Agent shall have accepted such appointment the Parent
shall have the right to appoint, at its own cost and expense, a successor
Administrative Agent, which successor Administrative Agent shall be a commercial
bank or a trust company with an office in the United States of America or the
United Kingdom, and which shall have a combined capital and surplus of at least
US$250,000,000 (or foreign currency equivalent thereof) (an “Interim
Administrative Agent”), which Interim Administrative Agent shall serve as
Administrative Agent in all respects (with the rights, privileges and
obligations thereof, including without limitation the right to resign (and
appoint a successor) as set forth above in this Section 8.06) until such time as
the Required Lenders appoint a successor thereto in accordance with the
provisions described above in this Section 8.06). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
Party directly, until such time as a successor Administrative Agent or Interim
Administrative Agent has been appointed as provided for above in this paragraph.
Any such resignation by the Administrative Agent hereunder shall also constitute
its resignation (if applicable) as Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to make any additional Swingline
Loans hereunder and (y) shall maintain all of its rights as Swingline Lender
with respect to any Swingline Loans made by it, prior to the date of such
resignation. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights,

 

89



--------------------------------------------------------------------------------

powers, privileges and duties as Administrative Agent of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Loan Parties to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Loan Parties and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 8.07 Non-Reliance on Administrative Agent and Other Lender Parties

 

  (a)

Each Lender Party confirms to the Administrative Agent, each other Lender Party
and each of their respective Related Parties that it (i) possesses (individually
or through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender Party or any of their respective Related Parties, of
evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) of (x) entering into this Agreement,
(y) making Loans and other extensions of credit hereunder and under the other
Loan Documents and (z) taking or not taking actions hereunder and thereunder,
(ii) is financially able to bear such risks and (iii) has determined that
entering into this Agreement and making Loans and other extensions of credit
hereunder and under the other Loan Documents is suitable and appropriate for it.

 

  (b)

Each Lender Party acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, made its own appraisal
and investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender Party or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

  (i)

the financial condition, status and capitalization of the Loan Parties;

 

  (ii)

the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

 

  (iii)

determining compliance or non-compliance with any condition hereunder to the
making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and

 

  (iv)

the adequacy, accuracy and/or completeness of and any information delivered by
the Administrative Agent, any other Lender Party or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

90



--------------------------------------------------------------------------------

Section 8.08 Trust Indenture Act

In the event that Bank of America, N.A. or any of its Affiliates shall be or
become an indenture trustee under the Trust Indenture Act of 1939 (as amended,
the “Trust Indenture Act”) in respect of any securities issued or guaranteed by
any Loan Party, the parties hereto acknowledge and agree that any payment or
property received in satisfaction of or in respect of any obligation of any Loan
Party hereunder or under any other Loan Document by or on behalf of Bank of
America, N.A. in its capacity as the Administrative Agent for the benefit of any
Lender under any Loan Document (other than Bank of America, N.A. or an Affiliate
of Bank of America, N.A.) and which is applied in accordance with the Loan
Documents shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

Section 8.09 Certain Titles

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Coordinating Bookrunners & Mandated Lead
Arrangers, Bookrunners & Mandated Lead Arrangers and Lead Arrangers is named as
such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Loan Documents or the transactions contemplated hereby and thereby;
it being understood and agreed that such Persons shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 11.04. Without limitation of
the foregoing, none of the Coordinating Bookrunners & Mandated Lead Arrangers,
Bookrunners & Mandated Lead Arrangers nor Lead Arrangers shall, solely by reason
of this Agreement or any other Loan Documents, have any fiduciary relationship
in respect of any Lender or any other Person.

Section 8.10 Administrative Agent May File Proofs of Claim

In case of the pendency of any proceeding under any Bankruptcy Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

  (a)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations hereunder
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.12, 2.14, 2.15 and 11.04) allowed in such
judicial proceeding; and

 

  (b)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12, 2.14, 2.15 and 11.04.

 

81



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting any
obligations under any Loan Documents or the rights of any Lender Party or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
Party in any such proceeding.

ARTICLE 9 GUARANTY

Section 9.01 Guaranty

Parent hereby absolutely, unconditionally and irrevocably guarantees, as a
primary obligor and not as a surety, to the Administrative Agent, the Swingline
Lender, each Issuing Bank and the Lenders, the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each Subsidiary
Borrower now or hereafter (including any Swiss Additional Borrower to the extent
it becomes a Borrower in accordance with Section 10.01) existing under this
Agreement and the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any Lender in enforcing any rights under this Agreement.
Without limiting the generality of the foregoing, the Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any Loan Party to the Administrative Agent or any Lender
under or in respect of this Agreement and the Loan Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Loan Party.

Section 9.02 Guaranty Absolute

Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of this Agreement and the Loan Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
Lender with respect thereto. The obligations of Guarantor under or in respect of
this Guaranty are a guarantee of payment, and not of collection, and are
independent of the Guaranteed Obligations or any other obligations of any Loan
Party under or in respect of this Agreement and the Loan Documents, and a
separate action or actions may be brought and prosecuted against Guarantor to
enforce this Guaranty, irrespective of whether any action is brought against any
Loan Party or whether any Loan Party is joined in any such action or actions.
The liability of Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and the Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

  (a)

any lack of validity or enforceability of this Agreement, any Loan Document or
any agreement or instrument relating thereto;

 

  (b)

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Guaranteed Obligations or any other obligations of any Loan
Party under or in respect of this Agreement and the Loan Documents, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Loan Documents, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

 

  (c)

any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

 

  (d)

any manner of application of any collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other obligations
of any Loan Party under this Agreement and the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

92



--------------------------------------------------------------------------------

  (e)

any change, restructuring or termination of the corporate structure or existence
of any Loan Party or any of its Subsidiaries;

 

  (f)

any failure of the Administrative Agent or any Lender to disclose to the
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Loan Party
now or hereafter known to the Administrative Agent or such Lender (the Guarantor
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information); or

 

  (g)

any other circumstance that might constitute a defense of any Loan Party or the
Guarantor.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of any Loan Party
or otherwise, all as though such payment had not been made.

Section 9.03 Waivers and Acknowledgments

 

  (a)

Guarantor hereby unconditionally and irrevocably waives promptness, diligence,
notice of acceptance, presentment, demand for performance, notice of
non-performance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Administrative Agent or any Lender protect, secure, perfect
or insure any Encumbrance or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any collateral.

 

  (b)

Guarantor hereby unconditionally and irrevocably waives any right to revoke this
Guaranty and acknowledges that this Guaranty is continuing in nature and applies
to all Guaranteed Obligations, whether existing now or in the future.

 

  (c)

Guarantor hereby unconditionally and irrevocably waives (i) any defense arising
by reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any Lender that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of Guarantor or other rights of Guarantor
to proceed against any Loan Party or any other Person or any collateral and
(ii) any defense based on any right of set-off or counterclaim against or in
respect of the obligations of the Guarantor hereunder.

 

  (d)

Guarantor hereby unconditionally and irrevocably waives any duty on the part of
the Administrative Agent or any Lender to disclose to the Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Loan Party or any of its
Subsidiaries now or hereafter known by the Administrative Agent or such Lender.

 

93



--------------------------------------------------------------------------------

  (e)

Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waivers set forth in Section 9.02 and this Section 9.03 are knowingly made
in contemplation of such benefits.

Section 9.04 Subrogation

Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against any Loan Party that
arise from the existence, payment, performance or enforcement of the Guarantor’s
obligations under or in respect of this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any Lender against any Loan Party or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations shall
have been indefeasibly paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Guarantor in
violation of the immediately preceding sentence at any time prior to the payment
in full in cash of the Guaranteed Obligations and all other amounts payable
under this Guaranty, such amount shall be received and held in trust for the
benefit of the Administrative Agent and the Lenders, shall be segregated from
other property and funds of the Parent and shall forthwith be paid or delivered
to the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.

Section 9.05 Subordination

The Guarantor hereby subordinates any and all debts for borrowed money owed to
the Guarantor by any Subsidiary Borrower (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 9.05:

 

  (a)

Prohibited Payments, Etc. Except during the continuance of any Specified Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to such Subsidiary Borrower), the Parent may receive
regularly scheduled payments from any Loan Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Specified
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Subsidiary Borrower), however, unless
the Required Lenders otherwise agree, the Guarantor shall not demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.

 

  (b)

Prior Payment of Guaranteed Obligations. In any proceeding under any Bankruptcy
Law relating to such Subsidiary Borrower, the Guarantor agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before the Guarantor receives payment of any Subordinated
Obligations.

 

94



--------------------------------------------------------------------------------

  (c)

Turn Over. After the occurrence and during the continuance of any Specified
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Subsidiary Borrower), the Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the
Administrative Agent and the Lenders and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Guaranty.

 

  (d)

Agent Authorization. After the occurrence and during the continuance of any
Specified Event of Default, the Administrative Agent is authorized and empowered
(but without any obligation to so do), in its discretion, (i) in the name of the
Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require the Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

For purposes of this Section 9.05, a “Specified Event of Default” shall mean an
event described in clause (a), (g), (h), (i) or (l) of Section 7.01 of this
Agreement.

Section 9.06 Continuing Guaranty

This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (b) be binding upon the Guarantor,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Administrative Agent and the Lenders and their successors, transferees and
assigns.

ARTICLE 10 ADDITIONAL BORROWERS & LOAN PARTIES AGENT

Section 10.01 Additional Borrowers

The Parent may request that any of its wholly-owned Subsidiaries becomes an
Additional Borrower. Any such Subsidiary shall become an Additional Borrower
upon the satisfaction of the following conditions:

 

  (a)

each Lender (acting reasonably) approves the addition of that Subsidiary as an
Additional Borrower (it being understood that a Lender shall be deemed to have
acted reasonably in withholding its approval if (i) it is unlawful for such
Lender to make Loans under this Agreement to the proposed “Additional Borrower,”
(ii) such Lender cannot or has not determined that it is lawful to do so,
(iii) the making of a Loan to the proposed “Additional Borrower” might subject
such Lender to adverse tax consequences, (iv) such Lender is required or has
determined that it is prudent to register or file in the jurisdiction of
formation or organization of the proposed Additional Borrower and it does not
wish to do so or (v) that such Lender is restricted by operational or
administrative procedures or other applicable internal policies from extending
credit under this Agreement to Persons in the jurisdiction in which such
Subsidiary is located);

 

95



--------------------------------------------------------------------------------

  (b)

the Parent delivers to the Administrative Agent a Borrower Accession Notice and
such other documentation and legal opinions the Administrative Agent shall
reasonably request, each in form and substance satisfactory to the
Administrative Agent (including (i) “Know your customer” documentation and
(ii) to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification, each in
form and substance satisfactory to each Lender and the Administrative Agent
which shall be received at least five Business Days prior to its succession
hereof);

 

  (c)

no Default or Event of Default is continuing or would result therefrom and each
of the representations and warranties in the Loan Documents shall be true and
correct after giving effect thereto as if made on such date (and the Parent has
certified the same in writing); and

 

  (d)

to the extent such Additional Borrower is a Person incorporated in Switzerland
and/or is a Swiss tax resident for Withholding Tax purposes and is subject to
the Swiss Guidelines:

 

  (i)

such Additional Borrower shall constitute a “Swiss Additional Borrower” for all
purposes under this Agreement; and

 

  (ii)

the provisions of this Agreement as they relate to a Swiss Borrower or Swiss
Additional Borrower shall have been reviewed and approved by counsel of the
Administrative Agent at the Parent’s expense, and any corresponding amendments
to the Loan Documents resulting from such review may be executed with the
approval of the Administrative Agent and the Parent, each in their sole
discretion, without the requirement to obtain the consent of the Required
Lenders.

Section 10.02 Resignation of a Borrower

The Parent may request that a Borrower (other than the Parent) cease to be a
Borrower by delivering to the Administrative Agent a resignation letter in form
and substance satisfactory to the Administrative Agent, whereupon, if:

 

  (a)

no Default is continuing or would result from the acceptance of such resignation
letter (and the Parent has confirmed the same in writing); and

 

  (b)

any Borrower so being released is under no actual or contingent obligations as a
Borrower under any Loan Documents and has no outstanding Letters of Credit
issued on its behalf,

such Borrower shall cease to be a Borrower and shall have no further rights or
obligations under the Loan Documents other than those obligations that expressly
survive the termination of this Agreement.

Section 10.03 Loan Parties Agent

Each of the Loan Parties hereby appoints the Parent to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Parent may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Parent deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, any Issuing Bank or a Lender to the
Parent shall be deemed delivered to each Loan Party and (c) the Administrative
Agent, any Issuing Bank or the Lenders may accept, and be permitted to rely on,
any document, authorization, instrument or agreement executed by the Parent on
behalf of each of the Loan Parties

 

96



--------------------------------------------------------------------------------

ARTICLE 11 MISCELLANEOUS

Section 11.01 Notices

 

  (a)

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

 

  (i)

if to the Parent:

 

Teva Pharmaceutical Industries Limited Attention:    Financing Teva; Ilan Kolof
Address:    5 Basel Street, Petach Tikva 4951033, Israel Telephone:   
+972548885087 Fax:    +97239267410 Email:   

Financing.Teva@tevapharms.com;

Ilan.kolof@teva.co.il;

if to Teva USA: Teva Pharmaceuticals USA, Inc. Attention:    Financing Teva;
Ilan Kolof; Debi Peterson; Tom Dimitropoulos Address:    1090 Horsham Road,
North Wales, Pennsylvania, 19454, United States of America Telephone:   
+972548885087; +1-2153507859 Fax:    +97239267410 Email:   

Financing.Teva@tevapharms.com;

Ilan.kolof@teva.co.il;

Gudjon.Gustafsson02@tevapharma.ch;

Thorarinn.Hjorleifsson@actavis.com; and

with copies to the Parent, as set out above;

 

if to the Dutch II Borrower:

 

Teva Pharmaceutical Finance Netherlands II B.V.

 

Attention:    Financing Teva; Ilan Kolof; Gudjon Gustafsson; Thorarinn
Hjorleifsson Address:    c/o Teva Pharmaceuticals Europe B.V.,    Piet Heinkade
107, GM 1019 Amsterdam, The Netherlands

 

97



--------------------------------------------------------------------------------

Telephone:    +972548885087; +41-552201599; +41-552200938 Fax:    +41 55 220
1501 Email:   

Financing.Teva@tevapharms.com;

Ilan.kolof@teva.co.il;

Gudjon.Gustafsson02@tevapharma.ch;

Thorarinn.Hjorleifsson@actavis.com; and

if to the Dutch III Borrower: Teva Pharmaceutical Finance Netherlands III B.V.
Attention:    Financing Teva; Ilan Kolof; Gudjon Gustafsson; Thorarinn
Hjorleifsson Address:    c/o Teva Pharmaceuticals Europe B.V.,    Piet Heinkade
107, GM 1019 Amsterdam,    The Netherlands Telephone:    +972548885087;
+41-552201599; +41-552200938 Fax:    +41 55 220 1501 Email:   

Financing.Teva@tevapharms.com;

Ilan.kolof@teva.co.il;

Gudjon.Gustafsson02@tevapharma.ch;

Thorarinn.Hjorleifsson@actavis.com; and

 

  (ii)

if to the Administrative Agent:

Bank of America, N.A.

GATEWAY VILLAGE-900 BUILDING

900 W TRADE ST

CHARLOTTE, NC, 28255-0001

 

Telephone:    + 1 980 387 2036 Fax:    + 1 704 625 4512 Email:   
david.tischler@baml.com Attention:    David Tischler

 

  (iii)

if to any other Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire;

or at such other address as shall be notified in writing (x) in the case of a
Borrower, the Administrative Agent, to the other parties and (y) in the case of
all other parties, to the Parent and the Administrative Agent.

 

98



--------------------------------------------------------------------------------

  (b)

All notices, demands, requests, consents and other communications described in
clause (a) shall be effective (i) if delivered by hand, including any overnight
courier service, upon personal delivery, (ii) if delivered by registered mail,
ten Business Days after being deposited in the mails, (iii) if delivered by
posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 11.02 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications pursuant to Article 2 or Article 8 shall not be effective
until received by the addressee.

 

  (c)

Notwithstanding clauses (a) and (b) (unless the Administrative Agent requests
that the provisions of clauses (a) and (b) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Borrowers shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent in
accordance with Section 11.02. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to any Borrower in any manner authorized in this
Agreement or to request that any Borrower effect delivery in such manner.

Section 11.02 Posting of Approved Electronic Communications

The Loan Parties hereby agree that they will provide to the Administrative Agent
all Approved Electronic Communications that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents, by transmitting such
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to anthony.w.kell@baml.com. In addition, the Borrowers
agree to continue to provide the Approved Electronic Communications to the
Administrative Agent in the manner specified in the Loan Documents but only to
the extent requested by the Administrative Agent.

The Loan Parties further agree that the Administrative Agent may make the
Approved Electronic Communications available to the Lenders by posting such
Communications on Intralinks, DebtDomain or a substantially similar electronic
transmission systems (the “Approved Electronic Platform”).

THE APPROVED ELECTRONIC PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF

 

99



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
CLAIMS, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF APPROVED
ELECTRONIC COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Approved Electronic
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of Approved Electronic Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
notice to it (as provided in the next sentence) specifying that such Approved
Electronic Communications have been posted to the Approved Electronic Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 11.03 Waivers; Amendments

 

  (a)

No waiver of any provision of this Agreement or consent to any departure by the
Borrowers therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

  (b)

Neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Parent and the Required Lenders or by
the Parent and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase or extend the
relevant Commitment of any Lender (including for the avoidance of doubt by
amending the definition of “Availability Period” or any provision of
Section 2.06(a) in a manner that would extend the period for any Commitments)
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than a
waiver of additional interest as specified in Section 2.10(b)), or reduce any
fees payable hereunder, without the written consent of each Lender and Issuing
Bank affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement,

 

100



--------------------------------------------------------------------------------

  in each case, under any applicable Tranche, or any interest thereon, or any
fees or any other amount payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby (other
than a Defaulting Lender), (iv) change Section 2.08(a) or Section 2.16(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender affected thereby (other than
the replacement of a Lender in accordance with Section 2.17(b)(iv) which may be
done with the written consent of the Required Lenders), (v) change the durations
provided for in the definition of “Interest Period” hereunder, without the
written consent of each Lender affected thereby (other than a Defaulting
Lender), (vi) after the occurrence of a Change of Control, amend the rights of
any or all Lenders or Issuing Banks (in a manner detrimental to such Lender or
Issuing Bank) under Section 2.08(c) in respect of such Change of Control
(including postponing the date on which amounts thereunder are payable or
reducing the amounts so payable or terminable) (it being understood that prior
to the occurrence of such Change of Control, the Required Lenders, the
Administrative Agent and the Parent may amend or waive any provision of
Section 2.08(c) or the definition of “Change of Control”), without the written
consent of each Lender affected thereby (other than a Defaulting Lender), (vii)
release the Parent from the Guaranty, or limit the Parent’s liability in respect
of such Guaranty, without the written consent of each Lender (other than a
Defaulting Lender), (viii) change any of the provisions of this Section 11.03 or
the definition of “Required Lenders”, “Required Tranche Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (or each
Lender of such Tranche, as the case may be)(other than a Defaulting Lender) or
(ix) amend any substantive provision of Section 2.12 or 2.13 in a manner adverse
to any Lender without the consent of Lenders having Credit Exposures and unused
Commitments, as applicable, representing at least 75% of the sum of the total
Credit Exposures and unused Commitments, as applicable, of all Lenders
(excluding any Defaulting Lenders Credit Exposures or unused Commitments, as
applicable) at such time (provided that if such amendment, waiver or
modification affects any one Tranche in a manner different than any other
Tranche in any substantial respect, then such consent shall be required by
Lenders (other than a Defaulting Lender) under each Tranche affected by such
amendment, waiver or modification having Credit Exposures or unused Commitments
(as applicable) under such Tranche representing at least 75% of the sum of the
total Credit Exposures under such Tranche or unused Commitments (as applicable)
under such Tranche of all Lenders (other than a Defaulting Lender) under such
Tranche at such time), and the Swingline Lender, if affected thereby, and any
Issuing Bank, if affected thereby; provided further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Arranger Party, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Arranger Parties, such Issuing Bank or
the Swingline Lender, as the case may be. For the avoidance of doubt, Tranche
A1, Tranche A2 and Tranche A3 will be considered separate Tranches to the extent
any amendment, waiver or modification affects any one of such Tranches in a
manner different than any other of such Tranches in any respect.

 

  (c)

Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Parent, the other Borrowers, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, each Issuing Bank and the Swingline Lender) if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment (including pursuant to an
assignment to a replacement Lender in accordance with Section 11.05) in full of
the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.

 

101



--------------------------------------------------------------------------------

Section 11.04 Expenses; Indemnity; Damage Waiver

 

  (a)

The Loan Parties shall pay (i) all reasonable invoiced out-of-pocket expenses
incurred by the Administrative Agent and the Lenders, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Lenders, in connection with the negotiation of this Agreement, in each case to
the extent required by the Engagement Letter, (ii) all reasonable invoiced
out-of-pocket expenses incurred by the Administrative Agent and the Lenders,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Lenders (which shall be limited to one counsel to
the Administrative Agent and the Lenders (and one local counsel as reasonably
necessary in each relevant jurisdiction material to the interests of the Lenders
taken as a whole), and solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction that is material to each group
of similarly situated affected persons taken as a whole), in connection with the
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated thereby
shall be consummated) and (iii) all out-of-pocket expenses invoiced to and
incurred by the Administrative Agent, any Issuing Bank and/or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Banks and the Lenders (which shall be limited
to one counsel to the Administrative Agent and the Lenders (and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole), and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction that is
material to each group of similarly situated affected persons taken as a whole),
in connection with the enforcement or protection of their rights in connection
with this Agreement, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

  (b)

The Parent and the Borrowers agree, jointly and severally, to the fullest extent
permitted by law, to indemnify and hold harmless each Arranger Party, the
Administrative Agent, the Swingline Lender, each Issuing Bank and each Lender
and each Related Party of any of the foregoing Persons (the “Indemnified
Parties”) from and against any and all claims, damages, losses, liabilities,
costs, penalties, fees and expenses (including reasonable fees and disbursements
of counsel but limited in the case of legal fees and expenses to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnified Parties taken as a whole and, if reasonably
necessary, one local counsel for all Indemnified Parties taken as a whole in
each relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction that is material to each group of similarly situated
affected Indemnified Parties) of any kind or nature whatsoever for which any of
them may become liable or which may be incurred by or asserted against any of
the Indemnified Parties (other than claims and related damages, losses,
liabilities, costs, penalties, fees and expenses made by one Lender (or its
successors or assignees) against another Lender (but not, for the avoidance of
doubt, against any Arranger Party, the

 

102



--------------------------------------------------------------------------------

  Administrative Agent, the Swingline Lender or any Issuing Bank, in each case,
in such capacities)) arising out of, related to or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) any Loan Document or any other document or instrument delivered in
connection herewith, (ii) any violation by any Loan Party or any Subsidiary of
any Loan Party of any Environmental Law or any other law, rule, regulation or
order, (iii) the actual or proposed use of the proceeds of any Loan, or (iv) any
transaction in which any proceeds of any Loan are applied (EXCLUDING ANY SUCH
CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE
RECOVERED BY ANY INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, PENALTY, FEE OR EXPENSE HAS BEEN DETERMINED BY A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE SOLELY
RESULTED BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY). IT IS THE INTENT OF THE PARTIES HERETO THAT EACH INDEMNIFIED
PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 11.04(b), BE INDEMNIFIED FOR
ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors, any Indemnified Party or any other Person,
whether or not any Indemnified Party is otherwise a party thereto and whether or
not the Transaction is consummated.

 

  (c)

The Parent agrees with each Indemnified Party that it will, as an independent
and primary obligation, indemnify that Indemnified Party immediately on demand
against any cost, loss or liability it incurs (I) if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal where such cost, loss or
liability arises as a result of a Loan Party not paying any amount which would,
but for such unenforceability, invalidity or illegality have been payable by it
under any Loan Document on the date when it would have been due, or (II) if as a
result (directly or indirectly) of the introduction of or any change in (or the
interpretation, administration or application of) any law or regulation, or
compliance with any law, regulation or administrative procedure made after entry
into this Agreement (a “Law Change”), there is a change in the currency, the
value of the currency or the timing, place or manner in which any obligation
guaranteed by the Parent is payable. The amount payable by the Parent under this
indemnity (i) in respect of clause (I) above, shall be the amount it would have
had to pay under this Agreement if the amount claimed had been recoverable on
the basis of a guarantee but for any relevant unenforceability, invalidity or
illegality, and (ii) in respect of clause (II) above, shall include (A) the
difference between (x) the amount (if any) received by the applicable
Indemnified Party from the applicable Loan Party and (y) the amount that the
applicable Loan Party was obliged to pay under the original express terms of the
Documents in the currency specified in the Loan Documents, disregarding any Law
Change (the “Original Currency”), and (B) all further costs, losses and
liabilities suffered or incurred by such Indemnified Party as a result of a Law
Change. For the purposes of (A)(x), if payment was not received by such
Indemnified Party in the Original Currency, the amount received by such
Indemnified Party shall be deemed to be that payment’s equivalent in the
Original Currency converted, actually or notionally at such Indemnified Party’s
discretion, on the day of receipt at the then prevailing spot rate of exchange
of such Indemnified Party or if, in such Indemnified Party’s opinion, it could
not reasonably or properly have made a conversion on the day of receipt of the
equivalent of that payment in the

 

103



--------------------------------------------------------------------------------

  Original Currency, that payment’s equivalent as soon as such Indemnified Party
could, in its opinion, reasonably and properly have made a conversion of the
Original Currency with the currency of payment. If the Original Currency no
longer exists, the Parent shall make such payment in such currency as is, in the
reasonable opinion of such Indemnified Party, required, after taking into
account any payments by the applicable Loan Party, to place such Indemnified
Party in a position reasonably comparable to that it would have been in had the
Original Currency continued to exist.

 

  (d)

To the extent that any Loan Party fails to pay any amount required to be paid by
it to the Administrative Agent, any Arranger Party, any Issuing Bank or the
Swingline Lender or any Related Party of any of the foregoing under paragraph
(a) or (b) or (c) of this Section, each Lender severally agrees to pay to such
Person such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought and determined
without giving effect to the Applicable Percentage of any applicable Defaulting
Lender) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability, cost, penalty, fee or related
expense, as the case may be, was incurred by or asserted against such Person in
its respective capacity as such.

 

  (e)

To the fullest extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnified Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnified
Party referred to in paragraph (b) above shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

  (f)

All amounts due under this Section shall be payable not later than 3 Business
Days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.

Section 11.05 Successors and Assigns

 

  (a)

Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Parent nor any
Borrower may assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of the Administrative Agent, each
Issuing Bank and each Lender and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an assignee in accordance
with the provisions of paragraph (b) of this Section (in accordance with
paragraph (g) to the extent applicable), (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section (in accordance
with paragraph (g) to the extent applicable) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders and each Issuing Bank) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

104



--------------------------------------------------------------------------------

  (b)

Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of any of its Commitments and Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

 

  (i)

Minimum Amounts.

 

  (A)

no minimum amount need be assigned (x) in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment under any
applicable Tranche and the relevant Loans under such Tranche at the time owing
to it or (y) in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or (z) in the case of an assignment occurring while an Event
of Default of the type described under Section 7.01(a), (b), (g), (h) or (i) has
occurred and is continuing; and

 

  (B)

in any case not described in paragraph (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) (or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the relevant Loans of the assigning Lender)
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than US$10,000,000 and shall be an integral
multiple of US$1,000,000, provided that in each case of this paragraph
(b)(i)(B), (x) the Parent may unilaterally consent to a lesser minimum amount if
so requested by a Lender (each such consent not to be unreasonably withheld or
delayed) (provided that the Parent shall be deemed to have consented thereto
unless it shall object thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice or request for such
consent).

 

  (ii)

Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the relevant Loan or the Commitment under the
applicable Tranche assigned.

 

  (iii)

Required Consents. No consent shall be required for any assignment except to the
extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

  (A)

the consent of the Parent (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default of the type described
under Section 7.01(a), (b), (g), (h) or (i) has occurred and is continuing at
the time of such assignment or (y) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund, provided that such Affiliate of a Lender and
Approved Fund, respectively, is in each case a Swiss Qualifying Bank; provided
that the consent of the Parent to an assignment must not be withheld solely
because the assignment or transfer may result in increased obligations under
Sections 2.15 and/or 2.10(f) (subject to Section 11.05(g)); provided further
that the Parent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
10 Business Days after having received notice or request for such consent; and

 

105



--------------------------------------------------------------------------------

  (B)

the consent of the Administrative Agent and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of the Revolving Commitment of any Lender or any Lender’s obligations in
respect of its LC Exposure or Swingline Exposure, if such assignment is to a
Person that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.

 

  (iv)

Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of US$3,500 (which fee, in the sole discretion
of the Administrative Agent, may be waived in whole or in part in any particular
case), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

  (v)

No Assignment to the Parent or its Affiliates. No such assignment shall be made
to the Parent or any of the Parent’s Affiliates or Subsidiaries.

 

  (vi)

No Assignment to Natural Persons or non-Professional Lenders. With respect to a
Dutch Borrower only, no such assignment shall be made to a person who is not a
Professional Lender. For the purpose of this Section 11.05, “Professional
Lender” means:

 

  (A)

until an interpretation of the term “public” as referred to in the Capital
Requirements Regulation (EU) No. 575/2013 (the “CRR”) is published by the
relevant Governmental Authority, either an entity that qualifies as a
professional market party as defined in Article 1:1 of the Dutch Financial
Supervision Act (Wet op het financieel toezicht); and

 

  (B)

following the publication of the interpretation of the term “public” as referred
to in the CRR by the relevant Governmental Authority, an entity that does not
qualify as forming part of the “public” as referred to in the CRR and the rules
promulgated thereunder.

 

  (vii)

Bank or Financial Institution. No such assignment shall be made to any assignee
that is not a bank, a financial institution or a credit fund.

 

  (viii)

Israeli Regulated Bank or Financial Institution. No such assignment shall be
made to any assignee that is an Israeli regulated bank or financial institution,
other than international banks with a foreign bank branch in Israel or
representative office of a foreign bank in Israel.

 

  (ix)

Creditworthy Entity. Unless consented to expressly by the Parent (provided that
after the end of the Availability Period, such consent shall not be unreasonably
withheld or delayed), no such assignment shall be made to any assignee that does
not qualify as a Creditworthy Entity at the time of such assignment, unless
(x) an Event of Default of the type described under Section 7.01(a), (b), (g),
(h) or (i) has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

106



--------------------------------------------------------------------------------

For purposes hereof, a “Creditworthy Entity” means a bank, financial institution
or credit fund which has an international corporate family rating or a rating
for its long-term unsecured non-credit enhanced debt obligations of BBB- or
higher by S&P or Fitch Ratings Ltd or Baa3 or higher by Moody’s or a comparable
rating from an internationally recognized credit rating agency.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.15 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

  (c)

Register. The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and LC Disbursements, and participations in Swingline Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Parent and any Lender as to
its own Commitments and amounts owing to it, at any reasonable time and from
time to time upon reasonable prior notice.

 

  (d)

Participations. Any Lender may at any time, without the consent of, or notice
to, the Parent, any Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to any Person (other than a natural person
or the Parent or any of the Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.03(b)(i)
through (ix) that directly affects such Participant. Subject to paragraph (e) of
this Section, each Borrower

 

107



--------------------------------------------------------------------------------

agrees that each Participant shall be entitled to the benefits of Sections 2.12
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

  (e)

Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless such Tax or Increased Cost is imposed as a
result of a change in law after the date such Participant became a Participant
member. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.15 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.15(f) as though it were a
Lender (it being understood that the forms and documentation described in
Section 2.15(f) shall be provided to the participating Lender).

 

  (f)

Certain Pledges. Any Lender may at any time pledge, charge or assign a security
interest in or over all or any portion of its rights to repayment of Loans made
under this Agreement to secure obligations of such Lender, including any pledge,
charge or assignment to secure obligations, including, without limitation, to a
Federal Reserve Bank, the European Central Bank or any other central bank;
provided that no such pledge, charge or assignment shall (i) release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto or (ii) require any payments to be made by any
Loan Party other than or in excess of, or grant any person any more extensive
rights than, those required to be made or granted to the relevant Lender under
the Loan Documents.

 

  (g)

Special Provisions Regarding Assignments. Subject to the other restrictions on
transfer contained in this Section 11.05, a Lender may, subject to the following
additional provisions, at any time assign or transfer (including by way of
novation) any of its rights and obligations under this Agreement to a new
Lender.

 

108



--------------------------------------------------------------------------------

  (i)

In the event of an assignment or transfer of any or all of the rights and
obligations of a Lender including Restricted Sub-Participations (but not
including participations that are not Restricted Sub-Participations), so long as
no Event of Default then exists, the assignee Lender shall make the
representations in the Assignment and Assumption as to whether it is a Swiss
Qualifying Bank on the effective date of the respective assignment, and if such
assignee Lender represents that it is a Swiss Qualifying Bank the assignor
Lender shall freely assign or transfer, and the assignee Lender shall accept,
such rights and obligations. If the assignee Lender is not a Swiss Qualifying
Bank and there is reasonable doubt as to whether such assignee Lender counts as
one or several Lenders, the Parent has the right (unless an Event of Default
then exists) prior to the transfer to request that such assignee Lender provide
to it a written confirmation signed by the Swiss Federal Tax Administration that
such assignee Lender counts as one (or several, as the case may be) Swiss
Non-Qualifying Bank. In the event that the respective assignee (or participant
pursuant to a Restricted Sub-Participation) in respect of Commitments (or
related outstandings, rights and obligations to the applicable Swiss Loan Party)
is unable or unwilling to represent that it is a Swiss Qualifying Bank, then,
unless an Event of Default is in existence, the consent of the Administrative
Agent and the Parent shall be required to effect the respective assignment or
Restricted Sub-Participation (which consents shall not be unreasonably withheld
or delayed); provided that no such consent shall be required to be given by the
Parent if, after giving effect to the respective assignment or Restricted
Sub-Participation, the number of Lenders and holders of Restricted
Sub-Participations under this Agreement which are Swiss Non-Qualifying Banks
would, in aggregate, not exceed ten (10).

 

  (ii)

Any Lender which enters into an assignment, transfer or Restricted
Sub-Participation (but not including (x) assignments effected in accordance with
the relevant requirements of Section 11.05(b) and clause (i) of this
Section 11.05(g), and (y) participations that are not Restricted
Sub-Participations) of its Commitment or any outstandings pursuant thereto shall
ensure that, unless an Event of Default is in existence:

 

  (A)

the terms of such assignment, transfer or sub-participation agreement prohibit
the new Lender or sub-participant from entering into further assignment,
transfer or sub-participation agreements (in relation to the rights between it
and such Lender) and assigning or granting any interest over the assignment,
transfer or sub-participation agreement, except in each case to a person who is
a Swiss Qualifying Bank;

 

  (B)

the new Lender or sub-participant enters into a unilateral undertaking in favor
of each Lender and each Loan Party incorporated in Switzerland to abide by the
terms included in the assignment, transfer or sub-participation agreement to
reflect sub-clause (A) above;

 

  (C)

the terms of such assignment, transfer or sub-participation agreement oblige the
new Lender or sub-participant, in respect of any further assignment, transfer or
sub-participation, assignment or grant, to include a term identical to the
provisions of clauses (i) and (ii) of this Section 11.05(g) mutatis mutandis,
including a requirement that any further new Lender or sub-participant, assignee
or grantee enters into such undertaking; and

 

  (D)

the identity of the new Lender or sub-participant is permitted to be disclosed
to the Swiss Federal Tax Administration by the Swiss Loan Parties (if requested
by the Swiss Federal Tax Administration to do so).

 

109



--------------------------------------------------------------------------------

  (iii)

For the avoidance of doubt, nothing contained in this Section 11.05(g) shall be
construed to prohibit assignments to, or purchases of participations by, any
Swiss Non-Qualifying Bank, so long as, after giving effect to any such
assignment or participation, there are no more than ten (10) Swiss
Non-Qualifying Banks acting as Lenders hereunder. For the avoidance of doubt, it
is understood that all transfers and assignments are also subject to
Section 11.05(b).

Section 11.06 Survival

All covenants, agreements, representations and warranties made by the Loan
Parties herein and in the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and not withstanding that the Administrative Agent, any Issuing
Bank, any Lender or any Affiliate of any of the foregoing may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any LC
Exposure is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.10(f), 2.12, 2.14, 2.15 and 2.17,
Article 7 and Sections 11.04, 11.05 and 11.13 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

Section 11.07 Counterparts; Integration; Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective on the date hereof, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.08 Severability

Any provision of this Agreement or the Loan Documents held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

110



--------------------------------------------------------------------------------

Section 11.09 Right of Setoff

If an Event of Default shall have occurred and be continuing, each Lender and
Issuing Bank and each of its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, Issuing Bank or Affiliate
to or for the credit or the account of any Borrower or the Guarantor against any
and all of the obligations of any such Borrower or the Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or Issuing Bank, irrespective of whether or not such obligations of such
Borrower or Guarantor may be owed to a branch or office of such Lender or
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender,
Issuing Bank and each Affiliate thereof under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Issuing Bank or Affiliate may have. Each Lender and Issuing Bank agrees to
notify the Parent and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

Section 11.10 Governing Law; Jurisdiction; Consent to Service of Process

 

  (a)

This Agreement (and any non-contractual obligations arising out of or in
connection with this Agreement) shall be construed in accordance with and
governed by the law of the State of New York.

 

  (b)

Each Party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. To the extent that any Loan Party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Loan Party hereby irrevocably waives such immunity in respect of its obligations
under this Agreement or any other Loan Document. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or the Guarantor or any of their
respective properties in the courts of any jurisdiction to enforce a judgment
obtained in accordance with this Section.

 

  (c)

Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

111



--------------------------------------------------------------------------------

  (d)

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 11.01. In addition, each Loan Party
(other than Teva USA) hereby irrevocably designates, appoints and empowers TEVA
PHARMACEUTICALS USA, INC., a Delaware corporation, the principal office of which
is at 1090 Horsham Road, North Wales, Pennsylvania, 19454, United States of
America (the “Process Agent”), in the case of any suit, action or proceeding
brought in the United States as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any kind and all legal process, summons, notices and documents that
may be served in any action or proceeding arising out of or in connection with
this Agreement or any other Loan Document. By executing this Agreement, Teva USA
hereby irrevocably accepts such designation, appointment and agency, which shall
remain in full force and effect until such time as Teva USA ceases to be a
Borrower hereunder in accordance with Section 10.02 (at which time each Loan
Party shall designate a replacement Process Agent satisfactory to the
Administrative Agent (and deliver the appropriate documentation in respect
thereof as reasonably requested by the Administrative Agent)). Such service may
be made by mailing (by registered or certified mail, postage prepaid) or
delivering a copy of such process to such Person in care of the Process Agent at
the Process Agent’s above address, and such Person hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each Loan Party irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
(by registered or certified mail, postage prepaid) of copies of such process to
the Process Agent or such Person at its address specified in Section 11.01.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

Section 11.11 WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.12 Headings

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

112



--------------------------------------------------------------------------------

Section 11.13 Confidentiality

Each of the Administrative Agent and the Lender Parties agrees to maintain the
confidentiality of the Information (as defined below) and not to disclose or
permit its disclosure to any Person, for a period of at least 1 year following
the termination of this Agreement, except that Information may be disclosed
(a) to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) on a
need-to-know basis to the extent used in connection with the administration of
this Agreement, (b) to the extent requested by or legally obligated to disclose
it pursuant to a request of any regulatory authority or Governmental Authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners and in
connection with a pledge or assignment permitted under Section 11.05(f)), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions no less restrictive than those of this Section, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other similar transaction under which payments are to be
made by reference to the Borrowers and its obligations, this Agreement or
payments hereunder or to a credit insurance provider relating to a Borrower and
its obligations or any party or potential party to any securitization or similar
transaction in relation to this Agreement or the obligations hereunder,
(iii) any rating agency, or (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Lender or any of their respective
Affiliates on a non-confidential basis from a source other than a Borrower. It
is agreed that in case of the Lender becoming aware of a requirement to disclose
Information in accordance with sub—Sections (b) or (c) above (other than in the
case of a regulatory or industry examination, review or audit or disclosure made
to any of the Persons referred to in such sub-Sections during the ordinary
course of its supervisory or regulatory functions), it will notify Parent and
the relevant Borrower of such requirement as soon as reasonably practicable, to
the extent it is lawfully permitted to so notify (as determined in its sole
discretion). In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and other customary non-sensitive information
about this Agreement (which shall exclude, for the avoidance of doubt, any
allocation information about the Lenders) to market data collectors, similar
service providers to the lending industry and service providers to the Agents
and the Lenders in connection with the administration of this Agreement, the
other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received at
any time prior to the date hereof and afterwards from the Parent or any of its
Subsidiaries relating to the Parent or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Parent or any of its Subsidiaries, provided that, in the case
of information received from the Parent or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information, and at least reasonable care.

 

113



--------------------------------------------------------------------------------

Each Lender undertakes not to make use of any Information without the prior
written consent of the Parent including, for the avoidance of doubt, the
issuance of any public announcement, press release or other similar
communication, which consent shall not be unreasonably withheld; provided that,
such Lender shall be permitted to (i) make use of such information as permitted
by the preceding paragraphs of this Section 11.13 and (ii) disclose the
existence of the business relationship hereunder and this Agreement’s signing in
connection with the Lender’s marketing efforts following the Signing Date, each
without the consent of the Parent.

Section 11.14 Treatment of Information

 

  (a)

Certain of the Lenders may enter into this Agreement and take or not take action
hereunder or under the other Loan Documents on the basis of information that
does not contain material non-public information with respect to the Parent or
its securities (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning such issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Neither the Administrative Agent nor any of its Related
Parties shall, by making any Communications (including Restricting Information)
available to a Lender Party, by participating in any conversations or other
interactions with a Lender Party or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent nor any of its Related Parties (i) shall have, and the Administrative
Agent, on behalf of itself and each of its Related Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender Party has or has
not limited its access to Restricting Information, such Lender Party’s policies
or procedures regarding the safeguarding of material, nonpublic information or
such Lender Party’s compliance with applicable laws related thereto or
(ii) shall have, or incur, any liability to the Loan Parties or Lender Party or
any of their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Lender Party.

 

  (b)

Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrowers shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in the latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of this Section 11.14) with respect
to the Parent or its securities for purposes of United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Lender Parties and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not

 

114



--------------------------------------------------------------------------------

  marked “PUBLIC” as Restricting Information and may post such Communications to
a portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by the Borrowers regarding
whether a Communication contains or does not contain material non-public
information with respect to the Parent or its securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to any
Borrower, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 11.14 shall modify or limit a Lender
Party’s obligations under Section 11.13 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

 

  (c)

Each Lender Party acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender Party agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender
Party’s Administrative Questionnaire. Each Lender Party agrees to notify the
Administrative Agent from time to time of such Lender Party’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.

 

  (d)

Each Lender Party acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. None of the Administrative Agent nor
any Lender Party with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender Party or to use
such Restricting Information on behalf of such electing Lender Party, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.

 

  (e)

The provisions of the foregoing clauses of this Section 11.14 are designed to
assist the Administrative Agent, the Lender Parties and the Loan Parties in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lender Parties express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Lender
Parties hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent or any of its Related Parties warrants or makes any other
statements with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that the Loan Parties’ or Lender
Party’s adherence to such provisions will be sufficient to ensure compliance by
any Loan Party or Lender Party with its contractual obligations or its duties
under applicable law in respect of Restricting Information and each of the
Lender Parties and the Loan Parties assumes the risks associated therewith.

 

115



--------------------------------------------------------------------------------

  (f)

Any Lender Party may disclose to any Person to whom or for whose benefit such
Lender Party charges, assigns or otherwise creates an Encumbrance (or may do so)
pursuant to Section 11.05(f).

Section 11.15 Interest Rate Limitation

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together (to the extent lawful) with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 11.16 No Waiver; Remedies

No failure on the part of any party hereto to exercise, and no delay in
exercising, any right under this Agreement or any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies of the Administrative Agent and the Lenders provided
in this Agreement are cumulative and not exclusive of any remedies that they
would otherwise have. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.

Section 11.17 EU Blocking Regulations

No representation, warranty or covenant herein shall give rise to any obligation
that constitutes a breach of Council Regulation (EC) No 2271/96, as amended (or
any implementing law or regulation in any member state of the European Union or
the United Kingdom).

Section 11.18 USA Patriot Act Notice; “Know Your Customer”

 

  (a)

Each Lender Party and the Administrative Agent (for itself and not on behalf of
any Lender Party) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and pursuant to other applicable “know your
customer” and Anti-Money Laundering Laws, it is required to obtain, verify and
record information that identifies each Loan Party or Letter of Credit
beneficiary, as applicable, which information includes the name and address of
each Loan Party and other information that will allow such Lender Party or the
Administrative Agent, as applicable, to identify each Loan Party or Letter of
Credit beneficiary, as applicable, in accordance with the Act. Each Loan Party
shall, following a request by the Administrative Agent or any Lender Party,
provide all documentation and other information that the Administrative Agent or
such Lender Party reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and Anti-Money Laundering
Laws, including the Act.

 

  (b)

Without limiting the foregoing, if:

 

116



--------------------------------------------------------------------------------

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;
or

 

  (ii)

any change in the status or composition of shareholders of a Loan Party (or the
addition of any Additional Borrower) after the date of this Agreement; or

 

  (iii)

a proposed assignment or transfer by any Lender or Administrative Agent of its
rights and obligations under this Agreement,

obliges the Administrative Agent or any Lender Party or, in the case of
paragraph (iii) above, any prospective new Lender Party or Administrative Agent
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each Loan Party shall promptly upon the request of the Administrative Agent or
any Lender Party supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Lender Party (for itself or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
Party) to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Loan Documents.

 

  (c)

Each Lender Party shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.

 

  (d)

At the written request of the Administrative Agent, such Loan Party shall,
promptly after the date of any such request, provide the Administrative Agent or
any Lender any information regarding the Loan Parties necessary for the
Administrative Agent or such Lender to comply with all applicable
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.

Section 11.19 Dollar Equivalent Calculations

For purposes of this Agreement, the Dollar Equivalent of each Loan that is an
Alternate Currency Loan (or Letter of Credit in an Alternate Currency) shall be
calculated (i) on the date when the applicable Loan Notice or LC Request in
relation to such Loan or Letter of Credit is received in accordance with Article
2, (ii) at the Administrative Agent’s discretion, on the first Business Day of
each month, (iii) at the Administrative Agent’s discretion, the date of each
continuance or conversion of a Eurocurrency Loan and (iv) at such other times as
designated by the Administrative Agent in its discretion. Such Dollar Equivalent
shall remain in effect until the same is recalculated by the Administrative
Agent as provided above and notice of such recalculation is received by Parent,
it being understood that until such notice of such recalculation is received,
the Dollar Equivalent shall be that Dollar Equivalent as last reported to Parent
by the Administrative Agent.

Section 11.20 Judgment Currency

 

  (a)

The Loan Parties’ obligations hereunder and under the other Loan Documents to
make payments in the applicable Loan Currency (pursuant to such obligation, the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full

 

117



--------------------------------------------------------------------------------

  amount of the Obligation Currency expressed to be payable to the
Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made at the Relevant
Currency Equivalent, and in the case of other currencies, the rate of exchange
(as quoted by the Administrative Agent or if the Administrative Agent does not
quote a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).

 

  (b)

If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties covenant and agree to pay, or cause to be paid, either (i) such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date, or (ii) such amount, in the Obligation Currency, equal to the amount of
the applicable judgment denominated in Judgment currency, converted to the
Obligation Currency in accordance with the Judgment Currency Conversion Date.

 

  (c)

For purposes of determining the Relevant Currency Equivalent or any other rate
of exchange for this Section 11.19, such amounts shall include any premium and
costs payable in connection with the purchase of the Obligation Currency.

Section 11.21 Special Provisions Relating to Euros

 

  (a)

All funds to be made available to Administrative Agent pursuant to this
Agreement in euros shall be made available to Administrative Agent in
immediately available, freely transferable, cleared funds to such account with
such bank in such principal financial center in such Participating Member State
(or in London) as Administrative Agent shall from time to time nominate for this
purpose.

 

  (b)

In relation to the payment of any amount denominated in euros, Administrative
Agent shall not be liable to any Loan Party or any of the Lenders for any delay,
or the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by Administrative Agent if Administrative
Agent shall have taken all relevant and necessary steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds in euros to the account with the bank in the
principal financial center in the Participating Member State which a Borrower
or, as the case may be, any Lender shall have specified for such purpose. In
this Section 11.20(b), “all relevant steps” means all such steps as may be
prescribed from time to time by the regulations or operating procedures of such
clearing or settlement system as Administrative Agent may from time to time
determine for the purpose of clearing or settling payments of euros.
Furthermore, and without limiting the foregoing, Administrative Agent shall not
be liable to any Loan Party or any of the Lenders with respect to the foregoing
matters in the absence of its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision or pursuant to a binding arbitration award or as otherwise agreed in
writing by the affected parties).

 

118



--------------------------------------------------------------------------------

Section 11.22 No Fiduciary Duty

Each Arranger Party, the Administrative Agent, the Swingline Lender, each
Issuing Bank and each Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Banks”), may have economic interests
that conflict with those of the Loan Parties. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Banks and the Loan Parties, their stockholders or their affiliates. Each Loan
Party acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Banks, on the one
hand, and the Loan Parties, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Banks is acting solely as a
principal and not the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other person, (iii) no Bank has assumed an
advisory or fiduciary responsibility in favor of any Loan Party with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Bank or any of its affiliates has advised or is
currently advising any Loan Party on other matters) or any other obligation to
the Loan Parties except the obligations expressly set forth in the Loan
Documents and (iv) each Loan Party has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each Loan Party further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Bank has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Loan Parties, in connection with such transaction or the process leading
thereto.

Section 11.23 Lenders as Swiss Qualifying Banks and Swiss Non-Qualifying Banks;
Borrowers as Swiss Loan Parties

Each Lender party hereto represents as of the date it becomes a party hereto
that it is a Swiss Qualifying Bank or a Swiss Non-Qualifying Bank as further
indicated on Schedule 11.22 (which shall be updated by the Administrative Agent
from time to time if so requested by the Parent). Any such Lender which ceases
to be a Swiss Qualifying Bank shall promptly notify the Parent and the
Administrative Agent that it has ceased to be a Swiss Qualifying Bank. If as a
result of such event (including as a result of a change of status of such Lender
or as a result of an assignment or Restricted Sub-Participation to a Swiss
Non-Qualifying Bank) the number of Swiss Non-Qualifying Banks under this
Agreement exceeds the number ten, then, so long as no Event of Default is in
existence, the Parent may, at its sole expense and effort, request that the
relevant Lender or Lenders, as applicable, assign or transfer by novation (at
par plus accrued interest, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents) all of its rights and obligations
under this Agreement to an Eligible Assignee identified by the Lender (failing
which identified by the Parent) qualifying as a Swiss Qualifying Bank or another
Lender qualifying as a Swiss Qualifying Bank, all in accordance with
Section 11.05. The Administrative Agent shall have no responsibility for
determining whether or not an entity is a Swiss Qualifying Bank. Each Lender
shall have the right to request at any time to receive from Parent a list
setting forth the Lenders who are Swiss Non-Qualifying Banks.

 

119



--------------------------------------------------------------------------------

Section 11.24 Representation of each Dutch Borrower

If, in respect of each Dutch Borrower, this Agreement or any other Loan Document
is signed or executed by another Person (a “Dutch Attorney-in-Fact”) acting on
behalf of such Dutch Borrower pursuant to a power of attorney executed and
delivered by such Dutch Borrower, it is hereby expressly acknowledged and
accepted in accordance with article 14 of the Hague Convention on the Law
Applicable to Agency of 14 March 1978 by the other parties to this Agreement or
any other Loan Document that the existence and extent of such Attorney-in-Fact’s
authority and the effects of such Dutch Attorney-in-Fact’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

Section 11.25 EU Bail-In

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Issuing Bank that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

  (a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank party hereto that is an EEA Financial Institution;
and

 

  (b)

the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

Section 11.26 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

[Signature Pages to Follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

TEVA PHARMACEUTICAL INDUSTRIES LIMITED

 

/s/ Michael McClellan

 

Name: Michael McClellan

Title:   Executive Vice President and Chief Financial Officer

/s/ Tomer Amitai

Name: Tomer Amitai Title:   Senior Vice President and Corporate Treasurer

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

TEVA PHARMACEUTICALS USA, INC.

 

/s/ Deborah Griffin

Name: Deborah Griffin

Title:   Senior Vice President and Chief Accounting Officer

/s/ Asaph Naaman

Name: Asaph Naaman

Title:   Senior Vice President and Chief Financial Officer

            North America Commercial

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

TEVA PHARMACEUTICAL FINANCE NETHERLANDS II B.V.

 

/s/ David Vrhovec

Name: David Vrhovec

Title:   Director

/s/ Tomer Amitai

Name: Tomer Amitai

Title:   Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

TEVA PHARMACEUTICAL FINANCE NETHERLANDS III B.V.

 

/s/ David Vrhovec

Name: David Vrhovec

Title:   Director

/s/ Tomer Amitai

Name: Tomer Amitai

Title:   Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL

DESIGNATED ACTIVITY COMPANY,

 

as Lender

/s/ David Pepper

Name: David Pepper

Title: Managing Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender

/s/ Albert Wheeler

Name: Albert Wheeler

Title: V.P.

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

HSBC BANK PLC,

 

as Lender

/s/ Sandeep Bose-Mallick

Name: Sandeep Bose-Mallick Title: Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

 

as Lender

/s/ John Hogarth

Name: John Hogarth Title: Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

BNP PARIBAS DUBLIN BRANCH,

 

as Lender

/s/ Cormac O’Reilly

Name: Cormac O’Reilly Title: Authorised Signatory

/s/ Caroline Carty

Name: Caroline Carty

Title: Relationship Manager BNP Paribas Dublin Branch

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

 

as Lender

/s/ Caryn Bell

Name: Caryn Bell Title: Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Lender

/s/ John D. Toronto

Name: John D. Toronto Title:   Authorized Signatory

/s/ Joan Park

Name: Joan Park Title:   Authorized Signatory

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

 

as Lender

/s/ Yasmine Bassili

Name:   Yasmine Bassili Title:   Managing Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

 

as Lender

/s/ Monica Tarantino

Name:   Monica Tarantino Title:   Vice President

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

 

as Lender

/s/ Mark Ralston

Name:   Mark Ralston Title:   Senior Director

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

 

as Lender

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

/s/ Michael King

Name:   Michael King Title:   Vice President

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

 

as Lender

/s/ Masashi Sakai

Name:   Masashi Sakai Title:   Managing Director Corporate Banking Division for
EMEA

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

 

as Lender

/s/ Konstantinos Karabalis

Name:   Konstantinos Karabalis Title:   Senior Executive Director

/s/ Nadine Boudart

Name:   Nadine Boudart Title:   Assistant Vice President

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION,

 

as Lender

/s/ Timothy J. Hornickle

Name:

 

Timothy J. Hornickle

Title:

 

Senior Vice President

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A.,

 

as Lender

/s/ Nikolaos Koukouvinos

Name:

 

Nikolaos Koukouvinos

Title:

 

Global Relationship Manager

/s/ Alberto Matera

Name:

 

Alberto Matera

Title:

 

Relationship Manager

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

 

as Administrative Agent

/s/ Anthony W. Kell

Name:   Anthony W. Kell Title:   Vice President

[Signature Page to Revolving Credit Facility]



--------------------------------------------------------------------------------

Annex 1

Rate Table

Tranche A

 

     Applicable Type      Applicable Rating (% per annum)      BBB/Baa2
or better     BBB-/Baa3     BB+ /Ba1     BB/Ba2     BB-/Ba3
or lower  

Applicable Margin

    
Eurocurrency
Rate Loans  
       0.900 %      1.100 %      1.350 %      1.600 %      1.900 %      

Alternate
Base Rate
Loans  
 
       0.000 %      0.100 %      0.350 %      0.600 %      0.900 % 

Applicable Commitment Fee

        0.225 %      0.275 %      0.405 %      0.480 %      0.570 % 

Tranche B

 

     Applicable Type      Applicable Rating (% per annum)      BBB/
Baa2 or
better     BBB-/
Baa3     BB+ /
Ba1     BB/Ba2     BB-/Ba3
or lower  

Applicable Margin

    
Eurocurrency
Rate Loans  
       1.100 %      1.300 %      1.550 %      1.800 %      2.100 %     Alternate
Base Rate
Loans      0.100%     0.300%     0.550%     0.800%     1.100%  

Applicable Commitment Fee

        0.275 %      0.325 %      0.465 %      0.540 %      0.630 % 

For purposes of determining the Applicable Margin or Applicable Commitment Fee,
as the case may be, (a) if either Moody’s or S&P does not have in effect a
Rating, then the Rating assigned by the other rating agency shall be used,
provided that (i) in the event that such Rating is not assigned due to a Default
under Section 5.10 or (ii) neither Moody’s nor S&P have in effect a Rating, the
BB-/Ba3 or lower rate shall apply; and (b) in case of a split Rating, the
average of the two applicable Ratings will apply.



--------------------------------------------------------------------------------

If the relevant Rating assigned by Moody’s or S&P shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Margin and Applicable
Commitment Fee shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of Moody’s or S&P shall change or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Parent and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system (including, in such
case, an amendment to replace Moody’s or S&P, as applicable, with another rating
agency) or the unavailability of ratings from such rating agency, and, pending
the effectiveness of any such amendment, the Applicable Margin and Applicable
Commitment Fee shall be determined by reference to the rating most recently in
effect prior to such change or cessation.



--------------------------------------------------------------------------------

Exhibit A.

Form of Assignment and Assumption

Reference is made to the Senior Unsecured Revolving Credit Agreement dated as of
April 8, 2019 (as restated, amended, amended and restated, modified,
supplemented and in effect from time to time, the “Credit Agreement”), between
Teva Pharmaceutical Industries Limited, Teva Pharmaceuticals USA, Inc., Teva
Pharmaceutical Finance Netherlands II B.V. and Teva Pharmaceutical Finance
Netherlands III B.V., as Borrowers, the Lenders named therein and Bank of
America, N.A., as Administrative Agent for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

The Assignor named herein hereby sells and assigns, without recourse, to the
Assignee named herein, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Revolving Loans owing to the Assignor which are
outstanding on the Assignment Date (and, to the extent permitted to be assigned
under applicable law, including all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned under the Credit
Agreement), but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) any documentation required to be delivered by the Assignee
pursuant to Section 2.15(e) of the Credit Agreement, duly completed and executed
by the Assignee, and (ii) if the Assignee is not already a Lender under the
Credit Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee. The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 11.05(b) of the Credit Agreement.

This Assignment and Assumption (and any non-contractual obligations arising out
of or in connection with this Assignment and Assumption) shall be governed by
and construed in accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment

(“Assignment Date”):



--------------------------------------------------------------------------------

Facility

   Principal
Assigned      Amount     

Percentage Assigned of Tranche/Commitment
(set forth, to at least 8 decimals, as a percentage
of the Tranche and the aggregate Commitments
of all Lenders thereunder)

[Tranche A1 Revolving Commitment]/ [Tranche A2 Revolving Commitment]/ [Tranche
A3 Revolving Commitment]/ [Tranche B Revolving Commitment] Assigned:

   US$           %

[Tranche A1 Revolving Loans]/ [Tranche A2 Revolving Loans]/ [Tranche A3
Revolving Loans]/ [Tranche B Revolving Loans]:

        

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor By:  

                                                                   

  Name:   Title: [Name of Assignee], as Assignee By:  

                                                          

  Name:   Title:

WARNING: PLEASE SEEK DUTCH LEGAL ADVICE (I) UNTIL THE COMPETENT AUTHORITY
PUBLISHES ITS INTERPRETATION OF THE TERM “PUBLIC” (AS REFERRED TO IN ARTICLE
4.1(1) OF THE CAPITAL REQUIREMENTS REGULATION (EU/575/2013)), IF ANY AMOUNT LENT
TO A DUTCH BORROWER IS TO BE ASSIGNED WHICH IS LESS THAN EUR100,000 (OR ITS
EQUIVALENT IN ANOTHER CURRENCY) AND (II) AS SOON AS THE COMPETENT AUTHORITY
PUBLISHES ITS INTERPRETATION OF THE TERM “PUBLIC”, IF THE NEW LENDER IS
CONSIDERED TO BE PART OF THE PUBLIC ON THE BASIS OF THAT INTERPRETATION.



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:

 

  [Teva Pharmaceutical Industries Limited]2      Bank of America, N.A.,   as
Administrative Agent      By:  

 

  By:   

 

  Name:      Name:   Title:      Title: By:  

 

       Name:        Title:     

WARNING: PLEASE SEEK DUTCH LEGAL ADVICE (I) UNTIL THE COMPETENT AUTHORITY
PUBLISHES ITS INTERPRETATION OF THE TERM “PUBLIC” (AS REFERRED TO IN ARTICLE
4.1(1) OF THE CAPITAL REQUIREMENTS REGULATION (EU/575/2013)), IF ANY AMOUNT LENT
TO A DUTCH BORROWER IS TO BE ASSIGNED WHICH IS LESS THAN EUR100,000 (OR ITS
EQUIVALENT IN ANOTHER CURRENCY) AND (II) AS SOON AS THE COMPETENT AUTHORITY
PUBLISHES ITS INTERPRETATION OF THE TERM “PUBLIC”, IF THE NEW LENDER IS
CONSIDERED TO BE PART OF THE PUBLIC ON THE BASIS OF THAT INTERPRETATION.

 

 

2 To the extent Parent consent is required under the Credit Agreement in
connection with such Assignment.



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

TEVA PHARMACEUTICAL INDUSTRIES LIMITED

SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.

Representations and Warranties.

 

1.1

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents,
(iii) the financial condition of any of the Loan Parties, any of their
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document or (iv) the performance or observance by any Loan Party, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Assignment Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type and (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements referred to in Section 3.04(a) of the Credit Agreement or delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender and (vi) [that it is a Swiss Qualifying Bank and will act
directly as a Lender with respect to its Loans and Commitment] [hereby informs
the Parent and the Administrative Agent that it is unable to represent that it
is a Swiss Qualifying Bank]3.

 

2.

Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the

 

 

3 

See Section 11.05 (including 11.05(g)) with respect to restrictions on transfer.



--------------------------------------------------------------------------------

  Assignment Date and to the Assignee for amounts that have accrued from and
after the Assignment Date.

 

3.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption (and any
non-contractual obligations arising out of or in connection with this Assignment
and Assumption) shall be construed in accordance with and governed by, the law
of the State of New York without regard to conflicts of principles of law that
would require the application of the laws of another jurisdiction.



--------------------------------------------------------------------------------

Exhibit B.

Part A—Form of Loan Notice

Dated [•]

Bank of America, N.A.

as Administrative Agent

GATEWAY VILLAGE-900 BUILDING

900 W TRADE ST

CHARLOTTE, NC, 28255-0001

Attention: David Tischler

Ladies and Gentlemen:

This Loan Notice is delivered to you by                          (the
“Borrower”), under Section 2.03 of the Senior Unsecured Revolving Credit
Agreement dated as of April 8, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), by and between Teva Pharmaceutical Industries Limited, Teva
Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance Netherlands II B.V. and
Teva Pharmaceutical Finance Netherlands III B.V., as Borrowers, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent.

 

1.

The name and jurisdiction of the applicable Borrower are                     
and                      , respectively.

 

2.

The Borrower hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of US$/EUR                     (the “Loan” or the
“Loans”).4

 

3.

The Borrower hereby requests that the Loan or Loans be made on the following
Business Day:5

 

4.

The Borrower hereby requests that the Loan or Loans be of the Tranche and Type
and have the Interest Period set forth below:

 

Currency of Loan

  

Type of Loan

  

Tranche

  

Principal
Component
of Loan

  

Interest
Period

(if applicable)

  

Maturity
Date for
Interest
Period

(if applicable)

 

5.

The Borrower hereby requests that the funds from the Loan or Loans be disbursed
to the following bank account:                      which is located in
                     (in compliance with Section 2.04 of the Credit Agreement).

 

6.

After giving effect to any requested Loan, the sum of the Credit Exposures under
the applicable Tranche (including the requested Loans under the applicable
Tranche) does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.

 

4 

Complete with an amount in accordance with Section 2.03 of the Credit Agreement.

5 

Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.



--------------------------------------------------------------------------------

7.

All of the conditions applicable to the Loans requested herein as set forth in
Sections 4.01 and 4.02 of the Credit Agreement are satisfied in full as of the
date hereof.

 

8.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Loan Notice this

                     day of                                          .

 

[                    ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Part B - Form of Swingline Loan Notice

Dated [•]

Bank of America, N.A.

as Administrative Agent

GATEWAY VILLAGE-900 BUILDING

900 W TRADE ST

CHARLOTTE, NC, 28255-0001

Attention: David Tischler

Ladies and Gentlemen:

This Swingline Loan Notice is delivered to you by                      (the
“Borrower”), under Section 2.03 of the Senior Unsecured Revolving Credit
Agreement dated as of April 8, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), by and between Teva Pharmaceutical Industries Limited, Teva
Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance Netherlands II B.V. and
Teva Pharmaceutical Finance Netherlands III B.V., as Borrowers, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent.

 

1.

The name and jurisdiction of the applicable Borrower are                     
and                     , respectively.

 

2.

The Borrower hereby requests that the Swingline Lender make a Swingline Loan in
the aggregate principal amount of US$                      (the “Swingline
Loan”).6

 

3.

The Borrower hereby requests that the Swingline Loan be made on the following
Business Day:7

 

4.

The Borrower hereby requests that the Swingline Loan be under Tranche [A/B].

 

5.

The Borrower hereby requests that the funds from the Swingline Loan be disbursed
to the following bank account:                      which is located in the
United States.

 

6.

After giving effect to any requested Swingline Loan (i) the aggregate principal
amount of outstanding Swingline Loans under Tranche [A/B] will not exceed the
Swingline Sub-limit in respect of Tranche [A/B] and (ii) the sum of the total
Credit Exposures under Tranche [A/B] will not exceed the total Revolving
Commitments in respect of Tranche [A/B].

 

7.

All of the conditions applicable to the Swingline Loan requested herein as set
forth in Sections 4.01 and 4.02 of the Credit Agreement are satisfied in full as
of the date hereof.

 

8.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Swingline Loan Notice
this

                     day of                     .

 

[ ]   By:  

 

  Name:   Title:

 

 

6 

Complete with an amount in accordance with Section 2.18(b) of the Credit
Agreement.

7 

Complete with a Business Day in accordance with Section 2.18(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

Part C - Form of Notice of Loan Prepayment

Dated [•]

[•]

as [Administrative Agent/Swingline Lender]

[•]

Attention: [•]

Ladies and Gentlemen:

This Notice of Loan Prepayment is delivered to you by                      (the
“Borrower”), under Section 2.08 of the Senior Unsecured Revolving Credit
Agreement dated as of April 8, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), by and between Teva Pharmaceutical Industries Limited, Teva
Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance Netherlands II B.V. and
Teva Pharmaceutical Finance Netherlands III B.V., as Borrowers, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower hereby irrevocably notifies the [Administrative Agent/Swingline
Lender] that on                      , 20        , pursuant to Section 2.08 of
the Credit Agreement, the Borrower intends to prepay/repay the following
[Loans/Swingline Loans] as more specifically set forth below8:

 

Currency of Loan

  

Type of Loan

  

Tranche

  

Principal
Component
of Loan

  

Interest
Period

(if
applicable)

  

Maturity
Date for
Interest
Period

(if
applicable)

[This Notice of Loan Prepayment is conditioned upon [•].]9

IN WITNESS WHEREOF, the undersigned have executed this Notice of Loan Prepayment
this

                     day of                     .

[                    ] By:  

 

  Name:   Title:

 

8 

Each partial prepayment of any Loan shall be in an amount that is an integral
multiple of US$5,000,000 and not less than US$10,000,000 (or, in the case of an
Alternate Currency Loan partial prepayment, the Euro Equivalent thereof).

9 

Pursuant to Section 2.08(b), a notice of voluntary prepayment may be conditioned
upon the effectiveness of other credit facilities or another event, in which
case such notice may be revoked by the Parent (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

 

159



--------------------------------------------------------------------------------

Exhibit C.

Form of Interest Election Request

Dated ________

Bank of America, N.A.

as Administrative Agent

GATEWAY VILLAGE-900 BUILDING

900 W TRADE ST

CHARLOTTE, NC, 28255-0001

Attention: David Tischler

Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Request”) is delivered to you
under Section 2.05 of the Senior Unsecured Revolving Credit Agreement dated as
of April 8, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), by and between
Teva Pharmaceutical Industries Limited, Teva Pharmaceuticals USA, Inc., Teva
Pharmaceutical Finance Netherlands II B.V. and Teva Pharmaceutical Finance
Netherlands III B.V. (the “Borrowers”), the Lenders party thereto (the
“Lenders”), and Bank of America, N.A., as Administrative Agent.

 

1.

This Interest Election Request is submitted for the purpose of:

 

  (a)

[Continuing a Revolving Loan as a Eurocurrency Loan under [Tranche A]/ [Tranche
B]][Converting a Revolving Loan constituting an ABR Loan into a Eurocurrency
Loan under [Tranche A]/ [Tranche B]].

 

  (b)

The aggregate outstanding principal balance of such Revolving Loan is US$/EUR
                    .

 

  (c)

[The last day of the current Interest Period for such Revolving Loan is [•].10]

 

  (d)

The principal amount of such Revolving Loan to be [continued][converted] is
US$/EUR                     .11

 

  (e)

The requested effective date of the [continuation][conversion] of such Revolving
Loan is                     .12

 

  (f)

The requested Interest Period applicable to the [continued][converted] Revolving
Loan is                     .13

 

2.

No Event of Default under Sections 7.01(a), (b), (g), (h) or (i) exists, and
none will exist upon the [continuation] [conversion] of the Revolving Loan
requested herein.

 

3.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this [•] day of [•], [•].

 

10 

Insert applicable date for any Eurocurrency Loan being continued.

11 

Complete with an amount in compliance with Section 2.05 of the Credit Agreement.

12 

Complete with a Business Day in compliance with Section 2.05 of the Credit
Agreement.

13 

Complete for each Eurocurrency Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

 



--------------------------------------------------------------------------------

[•]   By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit D.

Form of Compliance Certificate

The undersigned hereby certifies that he is the                      of TEVA
PHARMACEUTICAL INDUSTRIES LIMITED (the “Parent”), and that as such he is
authorized to execute this certificate on behalf of the Parent. With reference
to the Senior Unsecured Revolving Credit Agreement dated as of April 8, 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), between Teva Pharmaceutical Industries
Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance Netherlands
III B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as Borrowers, and
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the lenders (the “Lenders”), which are or become a party thereto, and such
Lenders, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified);

 

(a)

[There currently does not exist any Default or Event of Default under the
Agreement.] [Attached hereto is a schedule specifying the details of [a] certain
Default[s] [Event[s] of Default] which exist under the Agreement and the action
taken or proposed to be taken with respect thereto.]

 

(b)

Attached hereto are the detailed computations necessary to determine whether the
Parent is in compliance with Section 6.04 of the Credit Agreement as of the end
of the [fiscal quarter][fiscal year] ending                     .

EXECUTED AND DELIVERED this                      day of                     ,
20                .

 

TEVA PHARMACEUTICAL INDUSTRIES LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit E.

Form of Revolving Loan Note

 

US$/Euro                                            , 20        

                     (the “Borrower”), for value received, promises and agrees
to pay to [                    ] (such [Tranche A1]/ [Tranche A2]/ [Tranche A3]/
[Tranche B] Lender, the “Lender”), or order, at the payment office of Bank of
America, N.A., as Administrative Agent, the principal sum of
[                    ] AND NO/100 [DOLLARS
(US$[                ])][[                ] Euros ([                ])] or such
lesser amount as shall equal the aggregate unpaid principal amount of the
[Tranche A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B] Loans owed to the Lender
under the Credit Agreement, as hereafter defined, [in lawful money of the United
States of America and] in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount as provided in the Credit Agreement for such [Tranche
A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B] Loans, at such office, in like
money and funds, for the period commencing on the date of each such [Tranche
A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B] Loan until such [Tranche A1]/
[Tranche A2]/ [Tranche A3]/ [Tranche B] Loan shall be paid in full, at the rates
per annum and on the dates provided in the Credit Agreement.

This note evidences the [Tranche A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B]
Loans owed to the Lender under that certain Senior Unsecured Revolving Credit
Agreement dated as of April 8, 2019, by and between Teva Pharmaceutical
Industries Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance
Netherlands II B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as
Borrowers, Bank of America, N.A., as Administrative Agent, individually, and the
other financial institutions parties thereto (including the Lender) (such Senior
Unsecured Revolving Credit Agreement, together with all amendments or
supplements thereto, being the “Credit Agreement”), and shall be governed by the
Credit Agreement. Capitalized terms used in this note and not defined in this
note, but which are defined in the Credit Agreement, have the respective
meanings herein as are assigned to them in the Credit Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this note, the currency of each Loan owed to
the Lender, the amount and date of each payment or prepayment of principal of
each [Tranche A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B] Loan received by the
Lender and the Interest Periods and interest rates applicable to each [Tranche
A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B] Loan, provided that any failure by
the Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such
[Tranche A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B] Loans.

This note may be held by the Lender for the account of its applicable Lending
Office and, except as otherwise provided in the Credit Agreement, may be
transferred from one Lending Office of the Lender to another Lending Office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.



--------------------------------------------------------------------------------

The Credit Agreement provides for the acceleration of the maturity of this note
upon the occurrence of certain events and for prepayment of [Tranche A1]/
[Tranche A2]/ [Tranche A3]/ [Tranche B] Loans upon the terms and conditions
specified therein. Reference is made to the Credit Agreement for all other
pertinent purposes.

This note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.

THIS NOTE (AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN CONNECTION
WITH THIS NOTE) SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

[                    ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A to Revolving Loan Note

This note evidences the [Tranche A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B]
Loans owed to the Lender under the Credit Agreement, in the principal amount set
forth below and the applicable Interest Periods and rates for each such [Tranche
A1]/ [Tranche A2]/ [Tranche A3]/ [Tranche B] Loan, subject to the payments of
principal set forth below:

Schedule of Revolving Loans and Payments of Principal And Interest

 

Date

  

Interest Period

  

Rate

  

Principal
Amount of
[Tranche A1]/
[Tranche A2]/
[Tranche A3]/
[Tranche B]
Loan

  

Amount of
Principal
Paid or
Prepaid

  

Interest
Paid

  

Balance of
[Tranche A1]/
[Tranche A2]/
[Tranche A3]/
[Tranche B]
Loans

  

Notation
Made by



--------------------------------------------------------------------------------

Exhibit F.

Form of Swingline Loan Note

 

US$.                                            , 20        

                     (the “Borrower”), for value received, promises and agrees
to pay to [Bank of America, N.A.] (the “Swingline Lender” or “Lender”), or
order, at the payment office of Bank of America, N.A., as Administrative Agent,
the principal sum of                      AND NO/100 DOLLARS (US$
                    ), or such lesser amount as shall equal the aggregate unpaid
principal amount of the Swingline Loans owed to the Lender under the Credit
Agreement, as hereafter defined, in lawful money of the United States of America
and in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount as provided in the Credit Agreement for such Swingline Loans, at such
office, in like money and funds, for the period commencing on the date of each
such Swingline Loan until such Swingline Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.

This note evidences the Swingline Loans owed to the Lender under that certain
Senior Unsecured Revolving Credit Agreement dated as of April 8, 2019, by and
between Teva Pharmaceutical Industries Limited, Teva Pharmaceuticals USA, Inc.,
Teva Pharmaceutical Finance Netherlands II B.V. and Teva Pharmaceutical Finance
Netherlands III B.V., as Borrowers, and Bank of America, N.A., individually, as
Administrative Agent, and the other financial institutions parties thereto
(including the Lender) (such Senior Unsecured Revolving Credit Agreement,
together with all amendments or supplements thereto, being the “Credit
Agreement”), and shall be governed by the Credit Agreement. Capitalized terms
used in this note and not defined in this note, but which are defined in the
Credit Agreement, have the respective meanings herein as are assigned to them in
the Credit Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this note, the amount and date of each payment
or prepayment of principal of each Swingline Loan received by the Lender and the
interest rates applicable to each Swingline Loan, provided that any failure by
the Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such
Swingline Loans.

This note may be held by the Lender for the account of its applicable Lending
Office and, except as otherwise provided in the Credit Agreement, may be
transferred from one Lending Office of the Lender to another Lending Office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this note shall not be affected by any release of or change in any
guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.

The Credit Agreement provides for the acceleration of the maturity of this note
upon the occurrence of certain events and for prepayment of Swingline Loans upon
the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.

This note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.



--------------------------------------------------------------------------------

THIS NOTE (AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT OF OR IN CONNECTION
WITH THIS NOTE) SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

 

[                    ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A to Swingline Loan Note

This note evidences the Swingline Loans owed to the Swingline Lender under the
Senior Unsecured Revolving Credit Agreement, in the principal amount set forth
below and the applicable rates for each such Swingline Loan, subject to the
payments of principal set forth below:

Schedule of Swingline Loans and Payments of Principal and Interest

 

Date

  

Rate

  

Principal

Amount of

[Tranche A1]/

[Tranche A2]/

[Tranche A3]/

[Tranche B]

Swingline

Loan

  

Amount of
Principal
Paid or
Prepaid

  

Interest
Paid

  

Balance of
[Tranche A1]/
[Tranche A2]/
[Tranche A3]/
[Tranche B]
Swingline
Loans

  

Notation
Made by



--------------------------------------------------------------------------------

Exhibit G.

Form of Solvency Certificate

 

Date: [                ], [    ]   

This Solvency Certificate is delivered pursuant to Section [    ] of the Senior
Unsecured Revolving Credit Agreement dated as of April 8, 2019 (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), between Teva Pharmaceutical
Industries Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance
Netherlands II B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as
Borrowers, the Lenders party thereto from time to time, Bank of America, N.A.,
as administrative agent, and certain other parties thereto. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. For the purposes hereof, “Closing Date”
refers to the Signing Date under the Credit Agreement.

The undersigned Chief Financial Officer of the Parent hereby certifies, solely
in his capacity as an officer of the Parent and not individually, to the best of
his knowledge, that he is of the opinion as follows:

 

1.

On the date hereof, immediately after giving effect to the Transactions to occur
on the Closing Date, including the making of the Loan to be made on the Closing
Date and the application of the proceeds thereof, the fair value of the assets
of the Parent and its Subsidiaries, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise.

 

2.

On the date hereof, immediately after giving effect to the Transactions to occur
on the Closing Date, including the making of the Loan to be made on the Closing
Date and the application of the proceeds thereof, the present fair saleable
value of the property of the Parent and its Subsidiaries, on a consolidated
basis, will be greater than the amount that will be required to pay the probable
liabilities on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured.

 

3.

On the date hereof, immediately after giving effect to the Transactions to occur
on the Closing Date, including the making of the Loan to be made on the Closing
Date and the application of the proceeds thereof, the Parent and its
Subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.

 

4.

On the date hereof, immediately after giving effect to the Transactions to occur
on the Closing Date, including the making of the Loan to be made on the Closing
Date and the application of the proceeds thereof, the Parent and its
Subsidiaries, on a consolidated basis, will not have an unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and proposed to be conducted following the date
hereof.

For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability. For purposes of
making the certifications set forth in this Solvency Certificate, it is assumed
that the debts and other liabilities incurred under and in connection with the
Transactions will come due at their respective maturities.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

Teva Pharmaceutical Industries Limited By:  

 

  Name:   Title:

[Signature page to the Solvency Certificate]



--------------------------------------------------------------------------------

Exhibit H.

Form of LC Request14

Dated [•]

[                ], as Issuing Bank

Ladies and Gentlemen:

This LC Request is delivered to you by                      (the “Borrower”),
under Section 2.19 of the Senior Unsecured Revolving Credit Agreement dated as
of April 8, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), by and between
Teva Pharmaceutical Industries Limited, Teva Pharmaceuticals USA, Inc., Teva
Pharmaceutical Finance Netherlands II B.V. and Teva Pharmaceutical Finance
Netherlands III B.V., as Borrowers, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent.

 

1.

The name of the applicable Borrower requesting the Letter of Credit is
                    .

 

2.

This LC Request requests the Issuing Bank to [issue a “standby” Letter of
Credit]/[amend/renew/extend the following existing “standby” Letter of Credit:
[                ]].

 

3.

The Borrower hereby requests that the date for such [issuance/amendment/renewal/
extension] shall be [                ] (or if not a Business Day, the next
succeeding Business Day). and that the expiration thereof be on
[                ].

 

4.

The face amount of such Letter of Credit shall be [US$][Euro][                ].

 

5.

The Beneficiary of such Letter of Credit shall be: [NAME] [ADDRESS][KYC
INFORMATION] and shall be in support of [DESCRIBE THE NATURE OF THE
OBLIGATION/TRANSACTION BEING SUPPORTED AND PROVIDE SPECIFIC DOCUMENTS AND
CERTIFICATES TO BE PRESENTED BY BENEFICIARY IN CONNECTION WITH DRAWINGS]

 

6.

Upon the [issuance/amendment/renewal/extension] of such Letter of Credit no
Event of Default exists or would arise therefrom.

 

7.

After giving effect to any requested Letter of Credit hereunder no Letter of
Credit limit has been exceeded pursuant to the terms of the Credit Agreement.

 

8.

All of the conditions applicable to the [issuance/amendment/renewal/extension]
of such Letter of Credit requested herein as set forth in the Credit Agreement
will be satisfied on the date of such [issuance/amendment/renewal/extension].

 

9.

The Borrower acknowledges that prior to any such
[issuance/amendment/renewal/extension] of such Letter of Credit requested
hereunder it may also need to provide such other information and documentation
and applications as may be requested or required by the Issuing Bank in
accordance with Section 2.19 of the Credit Agreement in form and substance
satisfactory to the Issuing Bank.

 

10.

All capitalized undefined terms used herein have the meanings assigned thereto
in the Credit Agreement. This LC Request constitutes a Loan Document under the
Credit Agreement.

 

 

14 

Complete in accordance with Section 2.19 of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this LC Request this
                     day of                     ,            .

 

[                    ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit I.

Form of Borrower Accession Notice

Date: [                ], [    ]

This Borrower Accession Notice is delivered pursuant to Section 10.01 of the
Senior Unsecured Revolving Credit Agreement dated as of April 8, 2019 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), between Teva Pharmaceutical
Industries Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance
Netherlands II B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as
Borrowers, the Lenders party thereto from time to time, Bank of America, N.A.,
as administrative agent, and certain other parties thereto. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

 

1.

Joinder.

The undersigned Borrower hereby agrees to become party to the Credit Agreement
as an Additional Borrower, for all purposes thereof on the terms set forth
therein, and to be bound by the terms, conditions and provisions of the Credit
Agreement as fully as if the undersigned had executed and delivered the Credit
Agreement as of the date thereof.

 

2.

Agreements.

The undersigned Borrower hereby agrees, for the enforceable benefit of all
existing and future Lenders and the Administrative Agent that:

 

  (a)

such Borrower is bound by the terms, conditions and provisions of the Credit
Agreement;

 

  (b)

such Borrower shall perform its obligations under the Credit Agreement;

 

  (c)

on the date of this Borrower Accession Notice, each Loan Party hereto makes each
of the representations and warranties set forth in the Credit Agreement that
were given as of the Signing Date (with all references to the Signing Date being
references to the date of this Borrower Accession Notice) and confirms that no
Default or Event of Default is continuing or will result from the accession by
the Borrower hereunder.

 

3.

Reference to, Ratification of and Effect on the Credit Agreement.

 

  (a)

On and after the date of this Borrower Accession Notice, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Borrower Accession Notice.

 

  (b)

This Borrower Accession Notice is limited as specified herein and the Credit
Agreement, as amended hereby, shall remain in full force and effect and is
hereby ratified and confirmed by each party hereto and thereto. In furtherance
of the foregoing, each Borrower agrees that the terms of this Borrower Accession
Notice and of the Credit Agreement, as amended and modified hereby, shall not
affect in any way its obligations and liabilities under any Loan Document, all
of which obligations and liabilities shall remain in full force and effect and
each of which is hereby reaffirmed and remains in full force and effect.



--------------------------------------------------------------------------------

4.

Section Headings.

Section and subsection headings in this Borrower Accession Notice are included
herein for convenience of reference only and shall not constitute a part of this
Borrower Accession Notice for any other purpose or be given any substantive
effect.

 

5.

Counterparts.

This Borrower Accession Notice may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract. Delivery of an executed counterpart of a signature page
of this Borrower Accession Notice or any document or instrument delivered in
connection herewith by facsimile or other electronic transmission (including via
“portable document format” or “PDF”) shall be effective as delivery of a
manually executed counterpart of this Borrower Accession Notice or such other
document or instrument, as applicable.

 

6.

Miscellaneous Provisions.

The provisions of Article 9 of the Credit Agreement apply with like effect to
this Borrower Accession Notice.

 

7.

Governing Law.

THIS BORROWER ACCESSION NOTICE (AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT
OF OR IN CONNECTION WITH THIS BORROWER ACCESSION NOTICE) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrower Accession Notice
on the date first written above.

 

Teva Pharmaceutical Industries Limited, as Parent By:  

 

  Name:   Title: [•] as Borrower By:  

 

  Name:   Title:

Bank of America, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

[Signature page to the Borrower Accession Notice]



--------------------------------------------------------------------------------

Exhibit J.

Forms of Extension Notices

Part A—Form of Extension Request Notice

Dated [•]

Bank of America, N.A.

as Administrative Agent

GATEWAY VILLAGE-900 BUILDING

900 W TRADE ST

CHARLOTTE, NC, 28255-0001

Attention: David Tischler

Ladies and Gentlemen:

This Extension Request Notice is delivered to you by Teva Pharmaceutical
Industries Limited (the “Parent”), under Section 2.07(a) of the Senior Unsecured
Revolving Credit Agreement dated as of April 8, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), by and between the Parent, Teva Pharmaceuticals USA, Inc.,
Teva Pharmaceutical Finance Netherlands II B.V. and Teva Pharmaceutical Finance
Netherlands III B.V., as Borrowers, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent. All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

The Parent hereby requests that the [Tranche A1 Lenders extend the Tranche A1
Maturity Date for an additional 12 months to the Tranche A2 Maturity Date (being
April 8, 2023)]/ [Tranche A2 Lenders extend the Tranche A2 Maturity Date for an
additional 12 months to the Tranche A3 Maturity Date (being April 8, 2024)].

EXECUTED AND DELIVERED this                  day of                 , 20    .

 

TEVA PHARMACEUTICAL INDUSTRIES LIMITED By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Part B—Form of Extension Request Acceptance Notice

Dated [•]

Bank of America, N.A.

as Administrative Agent

GATEWAY VILLAGE-900 BUILDING

900 W TRADE ST

CHARLOTTE, NC, 28255-0001

Attention: David Tischler

Ladies and Gentlemen:

This Extension Request Notice is delivered to you by                     , a
[Tranche A1]/[Tranche A2] Lender, under Section 2.07(a) of the Senior Unsecured
Revolving Credit Agreement dated as of April 8, 2019 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), by and between Teva Pharmaceutical Industries Limited, Teva
Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance Netherlands II B.V. and
Teva Pharmaceutical Finance Netherlands III B.V., as Borrowers, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent. All
capitalized undefined terms used herein have the meanings assigned thereto in
the Credit Agreement.

                     hereby accepts that the [Tranche A1 Maturity Date be
extended for an additional 12 months to the Tranche A2 Maturity Date (being
April 8, 2023) with regard to the following Tranche A1 Revolving Commitments and
Tranche A1 Revolving Loans]/ [Tranche A2 Maturity Date be extended for an
additional 12 months to the Tranche A3 Maturity Date (being April 8, 2024) with
regard to the following Tranche A2 Revolving Commitments and Tranche A2
Revolving Loans]:

 

Facility

   Principal
Extended      Amount      Percentage Extended of
Tranche/Commitment (set
forth, to at least 8 decimals,
as a percentage of the
Tranche and the aggregate
Commitments of all Lenders
thereunder)  

[Tranche A1 Revolving Commitment]/ [Tranche A2 Revolving Commitment]:

   US$             %  

[Tranche A1 Revolving Loans]/ [Tranche A2 Revolving Loans]:

   US$             %  

EXECUTED AND DELIVERED this                      day of                     ,
20    .

 

[•]   By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit K.

Forms of U.S. Tax Compliance Certificates

Part A—Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 8, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and between Teva Pharmaceutical
Industries Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance
Netherlands II B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as
Borrowers, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or an applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing and deliver promptly to the Borrowers and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrowers or the
Administrative Agent) or promptly notify the Borrowers and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:   Title:   Date:                       , 20[    ]



--------------------------------------------------------------------------------

Part B—Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 8, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and between Teva Pharmaceutical
Industries Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance
Netherlands II B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as
Borrowers, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided in this certificate changes, the undersigned
shall promptly so inform such Lender in writing and deliver promptly to the
Borrowers and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrowers or the Administrative Agent) or promptly notify the Borrowers
and the Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:   Title:   Date:                       , 20[    ]



--------------------------------------------------------------------------------

Part C—Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 8, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and between Teva Pharmaceutical
Industries Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance
Netherlands II B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as
Borrowers, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a “bank” extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
“10-percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or an applicable successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or an applicable
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to the Borrowers and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Borrowers or the Administrative Agent) or promptly
notify the Borrowers and the Administrative Agent in writing of its inability to
do so and (2) the undersigned shall have at all times furnished such Lender with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:   Title:   Date:                       , 20[    ]



--------------------------------------------------------------------------------

Part D—Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 8, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and between Teva Pharmaceutical
Industries Limited, Teva Pharmaceuticals USA, Inc., Teva Pharmaceutical Finance
Netherlands II B.V. and Teva Pharmaceutical Finance Netherlands III B.V., as
Borrowers, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a “bank” extending credit pursuant to a loan agreement entered into
in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“10-percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or an applicable successor form) or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or an
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent in writing and deliver promptly to the Borrowers and
the Administrative Agent an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by the
Borrowers or the Administrative Agent) or promptly notify the Borrowers and the
Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:   Title:  

Date:

 

                , 20[    ]